


Exhibit 10.11

 

Execution Copy

 

 

AMENDED AND RESTATED
MASTER REPURCHASE AND SECURITIES CONTRACT

 

ACRC LENDER W LLC

 

and

 

ACRC LENDER W TRS LLC

 

as Sellers

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as Buyer

 

Dated as of December 20, 2013

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 1 APPLICABILITY

1

 

 

ARTICLE 2 DEFINITIONS AND INTERPRETATION

1

 

 

ARTICLE 3 THE TRANSACTIONS

39

 

 

ARTICLE 4 MARGIN MAINTENANCE

44

 

 

ARTICLE 5 APPLICATION OF INCOME

46

 

 

ARTICLE 6 CONDITIONS PRECEDENT

48

 

 

ARTICLE 7 REPRESENTATIONS AND WARRANTIES OF SELLERS

51

 

 

ARTICLE 8 COVENANTS OF SELLERS

56

 

 

ARTICLE 9 SINGLE-PURPOSE ENTITY

61

 

 

ARTICLE 10 EVENTS OF DEFAULT AND REMEDIES

63

 

 

ARTICLE 11 SECURITY INTEREST

67

 

 

ARTICLE 12 INCREASED COSTS; CAPITAL ADEQUACY

69

 

 

ARTICLE 13 INDEMNITY AND EXPENSES

72

 

 

ARTICLE 14 INTENT

75

 

 

ARTICLE 15 DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

76

 

 

ARTICLE 16 NO RELIANCE

77

 

 

ARTICLE 17 SERVICING

78

 

 

ARTICLE 18 MISCELLANEOUS

80

 

Schedule 1

 

Representations and Warranties

Schedule 2

 

General Repo Account

Schedule 3

 

Appraisal Procedure

 

i

--------------------------------------------------------------------------------


 

THIS AMENDED AND RESTATED MASTER REPURCHASE AND SECURITIES CONTRACT, dated as of
December 20, 2013 (this “Agreement”), is made by and among ACRC LENDER W LLC, a
Delaware limited liability company (“Existing Seller”), and ACRC LENDER W TRS
LLC, a Delaware limited liability company (“New Seller”, and together with the
Existing Seller, individually and collectively as the context may require,
“Seller”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (as more specifically defined below, “Buyer”).

 

WHEREAS, Existing Seller and Buyer entered into that certain Master Repurchase
and Securities Contract, dated as of December 14, 2011 (the “Original Closing
Date”) (as amended by (a) Amendment No. 1 to Master Repurchase and Securities
Contract, dated as of May 22, 2012, (b) Amendment No. 2 to Master Repurchase and
Securities Contract, dated as of June 27, 2013, and (c) Amendment No. 3 to
Master Repurchase and Securities Contract, dated as of November 8, 2013, the
“Original Repurchase Agreement”).

 

WHEREAS, Existing Seller and Buyer desire to amend and restate the Original
Repurchase Agreement so as to join New Seller as an additional Seller, jointly
and severally with Existing Seller under this Agreement.

 

NOW, THEREFORE, Sellers and Buyer (each a “Party”) hereby agree as follows:

 

ARTICLE 1

 

APPLICABILITY

 

Section 1.01                             Applicability.  Subject to the terms
and conditions of the Repurchase Documents, from time to time during the Funding
Period and at the request of a Seller, the Parties may enter into transactions
in which a Seller agrees to sell, transfer and assign to Buyer certain Assets
and all related rights in and interests related to such Assets on a servicing
released basis, against the transfer of funds by Buyer representing the Purchase
Price for such Assets, with a simultaneous agreement by Buyer to transfer to the
related Seller and such Seller to repurchase such Assets in a repurchase
transaction at a date not later than the Facility Termination Date, against the
transfer of funds by such Seller representing the Repurchase Price for such
Assets.

 

ARTICLE 2

 

DEFINITIONS AND INTERPRETATION

 

“Accelerated Repurchase Date”:  Defined in Section 10.02.

 

“Accepted Servicing Practices”:  With respect to any Purchased Asset, the
commercial mortgage servicing practices of prudent financial or mortgage lending
institutions that service assets of the same Class as such Purchased Asset in
the jurisdiction where the related Underlying Mortgaged Property is located.

 

--------------------------------------------------------------------------------


 

“Account Control Agreement”:  A bank account control agreement in favor of Buyer
with respect to any bank account related to a Purchased Asset, in form and
substance of the attached Exhibit G hereto.

 

“Actual Knowledge”:  With respect to any Person, the actual knowledge of such
Person without further inquiry or investigation; provided, that for the
avoidance of doubt, such actual knowledge shall include the knowledge of such
Person and each of its employees, officers, directors and agents.

 

“Affiliate”:  With respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, such
Person.

 

“Affiliated Hedge Counterparty”:  Buyer, or an Affiliate of Buyer, in its
capacity as a party to any Interest Rate Protection Agreement with either
Seller.

 

“Alternative Rate”:  A per annum rate based on an index approximating the
behavior of LIBOR, as determined by Buyer.

 

“Anti—Terrorism Laws”:  Any Requirements of Law relating to money laundering or
terrorism, including Executive Order 13224 signed into law on September 23,
2001, the regulations promulgated by the Office of Foreign Assets Control of the
Treasury Department, and the Patriot Act.

 

“Applicable Percentage”:  The meaning set forth in the Fee Letter, which
definition is incorporated herein by reference.

 

“Appraisal”:  A FIRREA-compliant appraisal addressed to and reasonably
satisfactory to Buyer of the related Underlying Mortgaged Property from an
Independent Appraiser.

 

“Approved Representation Exception”:  Any Representation Exceptions furnished by
the applicable Seller to Buyer and approved by Buyer in its discretion prior to
the related Purchase Date.

 

“Asset”:  Any Whole Loan, Senior Interest or Mezzanine Loan, the Underlying
Mortgaged Property for which is included in the categories for Types of
Mortgaged Property, but excluding any real property acquired by the related
Seller through foreclosure or deed in lieu of foreclosure, distressed debt or
any Equity Interest issued by a special purpose entity organized to issue
collateralized debt or loan obligations.

 

“Bailee”: With respect to any Transaction involving a Wet Mortgage Asset, (i) a
national title insurance company or nationally-recognized real estate counsel
acceptable to Buyer or (ii) any other entity approved by Buyer, in its sole
discretion, which may be a title company, escrow company or attorney in
accordance with local law and practice in the appropriate jurisdiction of the
related Wet Mortgage Asset.

 

“Bailee Agreement”: The meaning set forth in the Custodial Agreement, which
definition is incorporated by reference herein.

 

2

--------------------------------------------------------------------------------


 

“Bankruptcy Code”:  Title 11 of the United States Code, as amended.

 

“Blank Assignment Documents”:  Defined in Section 6.02(j).

 

“Book Value”:  For each Purchased Asset as of any date, an amount, as certified
by the related Seller in the related Confirmation, equal to the lesser of
(a) the outstanding principal amount or par value thereof as of such date, and
(b) the price that such Seller initially paid or advanced in respect thereof
plus any additional amounts advanced by such Seller minus Principal Payments
received by such Seller and as further reduced by losses realized and
write-downs taken by such Seller.

 

“Business Day”:  Any day other than (a) a Saturday or a Sunday, (b) a day on
which banks in the States of New York, Minnesota, California, Illinois or North
Carolina are authorized or obligated by law or executive order to be closed,
(c) any day on which the New York Stock Exchange, the Federal Reserve Bank of
New York or the Custodian is authorized or obligated by law or executive order
to be closed, or (d) if the term “Business Day” is used in connection with the
determination of LIBOR, a day dealings in Dollar deposits are not carried on in
the London interbank market.

 

“Buyer”:  Wells Fargo Bank, National Association, in its capacity as Buyer under
this Agreement and the other Repurchase Documents, and also in its capacity as
counterparty to any Interest Rate Protection Agreement.

 

“Capital Lease Obligations”:  With respect to any Person, the amount of all
obligations of such Person to pay rent or other amounts under a lease of
property to the extent and in the amount that such obligations are required to
be classified and accounted for as a capital lease on a balance sheet of such
Person.

 

“Capital Stock”:  Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent equity ownership interests in a Person which is not a corporation,
including, without limitation, any and all member or other equivalent interests
(certificated or uncertificated) in any limited liability company, and any and
all partnership or other equivalent interests in any partnership or limited
partnership, and any and all warrants or options to purchase any of the
foregoing.

 

“Change of Control”:  The occurrence of any of the following events:  (a) any
“person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall become,
or obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, of a percentage of the total voting power of all
classes of Capital Stock of Guarantor entitled to vote generally in the election
of directors, of thirty-five percent (35%) or more; (b) Guarantor shall cease to
own and control, of record and beneficially, directly or indirectly one-hundred
percent (100%) of the outstanding Capital Stock of either Seller, or (c) Manager
shall cease to be one-hundred percent (100%) owned and controlled, of record and
beneficially, by Ares Management LLC or one or more of its Affiliates.

 

3

--------------------------------------------------------------------------------


 

“Class”:  With respect to an Asset, such Asset’s classification as one of the
following: Whole Loan, Senior Interest or Mezzanine Loan.

 

“Closing Certificate”:  A true and correct certificate in the form of Exhibit D,
executed by a Responsible Officer of the applicable Seller.

 

“Closing Date”:  December 20, 2013.

 

“Code”:  The Internal Revenue Code of 1986, and the regulations promulgated and
rulings issued thereunder, in each case as amended, modified or replaced from
time to time.

 

“Collection Account”:  Any account established by Interim Servicer in connection
with the servicing of any Asset or Purchased Asset.

 

“Compliance Certificate”:  A true and correct certificate in the form of
Exhibit E, executed by a Responsible Officer of the applicable Seller.

 

“Confirmation”:  A purchase confirmation in the form of Exhibit B, duly
completed, executed and delivered by the applicable Seller and Buyer in
accordance with Section 3.01.

 

“Contingent Liabilities”:  With respect to any Person as of any date, all of the
following as of such date: (a) liabilities and obligations (including any
Guarantee Obligations) of such Person in respect of “off—balance sheet
arrangements” (as defined in the Off—Balance Sheet Rules defined below in this
definition), (b) obligations, including Guarantee Obligations, whether or not
required to be disclosed in the footnotes to such Person’s financial statements,
guaranteeing in whole or in part any Non—Recourse Indebtedness, lease, dividend
or other obligation, excluding, however (i) contractual indemnities (including,
any indemnity or price—adjustment provision relating to the purchase or sale of
securities or other assets) and (ii) guarantees of non—monetary obligations that
have not yet been called on or quantified, of such Person or any other Person,
and (c) forward commitments or obligations to fund or provide proceeds with
respect to any loan or other financing that is obligatory and non—discretionary
on the part of the lender.  The amount of any Contingent Liabilities described
in the preceding clause (b) shall be deemed to be (i) with respect to a
guarantee of interest or interest and principal, or operating income guarantee,
the sum of all payments required to be made thereunder (which, in the case of an
operating income guarantee, shall be deemed to be equal to the debt service for
the note secured thereby), through (x) in the case of an interest or interest
and principal guarantee, the stated date of maturity of the obligation (and
commencing on the date interest could first be payable thereunder), or (y) in
the case of an operating income guarantee, the date through which such guarantee
will remain in effect, and (ii) with respect to all guarantees not covered by
the preceding clause (i), an amount equal to the stated or determinable amount
of the primary obligation in respect of which such guarantee is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as recorded on
the balance sheet and in the footnotes to the most recent financial statements
of such Person.  “Off—Balance Sheet Rules” means the Disclosure in Management’s
Discussion and Analysis About Off—Balance Sheet Arrangements and Aggregate
Contractual Obligations, Securities Act Release Nos. 33—8182; 34—47264; FR—67

 

4

--------------------------------------------------------------------------------


 

International Series Release No. 1266 File No. S7—42—02, 68 Fed. Reg. 5982
(Feb. 5, 2003) (codified at 17 CFR Parts 228, 229 and 249).

 

“Contractual Obligation”:  With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust, deed
to secure debt, contract, undertaking, agreement, instrument or other document
to which such Person is a party or by which it or any of its property or assets
are bound or are subject.

 

“Control”:  With respect to any Person, the direct or indirect possession of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.  “Controlling,” “Controlled” and “under common Control” have
correlative meanings.

 

“Controlled Account Agreement”:  An amended and restated control agreement with
respect to the Waterfall Account, dated as of the date of this Agreement, among
each Seller, Buyer and Waterfall Account Bank, as amended, modified, waived,
supplemented, extended, restated or replaced from time to time.

 

“Core Asset”:  All Purchased Assets that as of the Purchase Date therefor,
consist either of eligible Whole Loans or eligible Senior Interests.

 

“Credit Event”:  The determination by Buyer, in its commercially reasonable
judgment, that any of the following events or any similar event, occurrence or
condition has occurred: (i) an Insolvency Event with respect to any Underlying
Obligor, (ii) any monetary or material non-monetary event of default under the
terms of any Purchased Asset after giving effect to any applicable notice, grace
or cure periods, (iii) failure of a Purchased Asset to qualify as an Eligible
Asset, (iv) the deterioration in value of any Mortgaged Property relating to any
Purchased Asset (other than due to fluctuations in current interest rates and
spreads) such that the PPV Test with respect to any Purchased Asset is violated,
(v) any drop in the net operating income or cash flow of any Purchased Asset or
the Mortgaged Property related thereto such that (A) the Debt Yield Test is
violated and (B) a Margin Deficit with respect to any Purchased Asset exists in
an amount greater than $500,000, (vi) the loss of any security interest (or the
priority thereof) under this Agreement or any documents executed in connection
with this Agreement, or any document executed in connection with any Underlying
Mortgage Loan, (vii) any Transaction fails to qualify for safe harbor treatment
under the Bankruptcy Code, as described in Article 14 of this Agreement,
(viii) any Seller fails to deliver the Mortgage Loan File to the Custodian
within the applicable time periods provided in the Custodial Agreement, subject
to any applicable cure periods set forth therein, (ix) any material breach of a
representation or warranty with respect to any Purchased Asset occurs and is not
cured within the applicable cure periods set forth in the documents executed in
connection with the applicable Underlying Mortgaged Property (x) any statement,
affirmation or certification made or information, document, agreement, report or
notice delivered by either Seller to Buyer is untrue in any material respect,
(xi) the Minimum Portfolio Debt Yield Test is violated, and (xii) Buyer
determines that a Material Adverse Effect has occurred or that such Purchased
Asset is otherwise unlikely to be collectible on a timely basis.

 

5

--------------------------------------------------------------------------------


 

“Current Mark-to-Market Value”:  For any Purchased Asset as of any date, the
market value for such Purchased Asset as of such date as determined by Buyer in
its good faith judgment, taking into account such criteria as and to the extent
that Buyer deems appropriate, including as appropriate, market conditions,
credit quality, subordination, delinquency status and aging and any amounts
owing to Buyer or a Hedge Counterparty under any related Interest Rate
Protection Agreement, which market value, in each case, may be determined to be
zero; provided that the Current Mark-to-Market Value of any Purchased Asset that
ceases to be an Eligible Asset shall be deemed to be zero.

 

“Custodial Agreement”:  The Amended and Restated Custodial Agreement, dated as
of the date hereof, among Buyer, Sellers and Custodian.

 

“Custodian”:  Wells Fargo Bank, National Association, or any successor permitted
by the Custodial Agreement.

 

“Debt Yield”:  With respect to (a) any Purchased Asset for any relevant time
period, the percentage equivalent of the quotient obtained by dividing (i) the
annualized underwritten net cash flow for such period, as determined by Buyer,
from the mortgaged properties securing such Purchased Asset, by (ii) the
Purchase Price of such Purchased Asset as of the last day of such time period
and (b) all Purchased Assets for any relevant time period, the percentage
equivalent of the quotient obtained by dividing (i) the annualized underwritten
net cash flow for such period, as determined by Buyer, from the mortgaged
properties securing all Purchased Assets owned by Buyer at such time, by
(ii) the Repurchase Price of all Purchased Assets owned by the Buyer at such
time, as of the last day of such time period; provided, however, that Buyer
shall calculate the Debt Yield with respect to Sellers in a manner consistent
with other similar calculations with respect to counterparties that are also
lenders and/or obligors under commercial real estate loans for which Buyer or
its Affiliates is providing capital under agreements that are similar to this
Agreement.

 

“Debt Yield Test”:  The meaning set forth in the Fee Letter, which definition is
incorporated by reference herein.

 

“Default”:  Any event that, with the giving of notice or the lapse of time, or
both, would become an Event of Default.

 

“Default Rate”:  As of any date, the Prime Rate in effect on such date plus
three and one-half percent (3.50%).

 

“Defaulted Asset”:  Any Asset or Purchased Asset, as applicable, (a) that is
thirty (30) or more days (or, in the case of payments due at maturity,
one (1) day) delinquent in the payment of principal, interest, fees,
distributions or any other amounts payable under the related Mortgage Loan
Documents, (b) for which there is a Representation Breach with respect to such
Asset or Purchased Asset, other than an Approved Representation Exception,
(c) for which there is a monetary default or a material non—monetary default
under the related Mortgage Loan Documents beyond any applicable notice or cure
period, (d) as to which an Insolvency Event has occurred with respect to the
related Underlying Obligor, or (e) for which any Seller or

 

6

--------------------------------------------------------------------------------


 

Interim Servicer has received notice of the foreclosure or proposed foreclosure
of any Lien on the related Underlying Mortgaged Property.

 

“Derivatives Contract”:  Any rate swap transaction, basis swap, credit
derivative transaction, forward rate transaction, commodity swap, commodity
option, forward commodity contract, equity or equity index swap or option, bond
or bond price or bond index swap or option or forward bond or forward bond price
or forward bond index transaction, interest rate option, forward foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross—currency rate swap transaction, currency
option, spot contract, or any other similar transaction or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, including any obligations or liabilities thereunder.

 

“Derivatives Termination Value”:  With respect to any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in the preceding clause (a), the
amount(s) determined as the mark—to—market value(s) for such Derivatives
Contracts, as determined based on one or more mid—market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include Buyer).

 

“Dollars” and “$”:  Lawful money of the United States of America.

 

“Early Repurchase Date”:  Defined in Section 3.04.

 

“EBITDA”:  With respect to any Person and for any Test Period, an amount equal
to the sum of (a) Net Income (or loss) of such Person (prior to any impact from
minority or non-controlling interests or joint venture net income and before
deduction of any dividends on preferred stock of such Person), plus the
following (but only to the extent actually included in determination of such Net
Income (or loss)): (i) depreciation and amortization expense (other than those
related to capital expenditures that have not been included in the calculation
of Fixed Charges as defined in the Guarantee Agreement), (ii) Interest Expense,
(iii) income tax expense, (iv) extraordinary or non-recurring gains, losses and
expenses including but not limited to transaction expenses relating to business
combinations, other acquisitions and unconsummated transactions, (v) unrealized
loan loss reserves,  impairments and other similar charges including but not
limited to reserves for loss sharing arrangement associated with mortgage
servicing rights, (vi) realized losses on loans and loss sharing arrangements
associated with mortgage servicing rights and (vii) unrealized gains, losses and
expenses associated with (A) derivative liabilities including but not limited to
convertible note issuances and (B) mortgage servicing rights (other than the
initial revenue recognition of recording an asset), plus (b) such Person’s
proportionate share of Net Income (prior to any impact from minority or
non-controlling interests or joint venture net income and before deduction of
any dividends on preferred stock of such Person) of the joint venture
investments and unconsolidated Affiliates of such Person, all with respect to
such period.

 

7

--------------------------------------------------------------------------------


 

“Eligible Asset”:  An Asset:

 

(a)                                 that has been approved as a Purchased Asset
by Buyer;

 

(b)                                 with respect to which no Representation
Breach exists unless each such breach is specifically set forth as a specific
exemption in the related Conformation and approved in advance by Buyer;

 

(c)                                  that is not a Defaulted Asset;

 

(d)                                 with respect to which there are no future
funding obligations other than in respect of which the applicable Seller has
agreed to fund solely or as specifically approved in advance by Buyer in the
related Confirmation;

 

(e)                                  that has an LTV Ratio that is less than or
equal to eighty percent (80%) for Non-Hotel Core Assets and seventy percent
(70%) for Hotel Core Assets.  Notwithstanding the foregoing, the LTV Ratio may
be up to eighty-five percent (85%) if the related Applicable Percentage does not
exceed seventy-five percent (75%) for Non-Hotel Core Assets, and seventy percent
(70%) for Hotel Core Assets;

 

(f)                                   in the case of any Core Asset whose
Underlying Mortgaged Property is not a hotel, unless (ii) Buyer has received a
copy of the franchise agreement and related documents for operation of the hotel
under the national flag, all reports issued by the franchisor and a comfort
letter from the franchisor running to the benefit of successors and assigns of
the lender, (iii) the hotel is managed by a third party manager under a
management agreement and subordination of management agreement, all of which are
acceptable to Buyer;

 

(g)                                  in the case any Flex Asset, whose
Underlying Mortgaged Property is not a hotel;

 

(h)                                 whose Underlying Mortgaged Property is
located in the United States, whose Underlying Obligors are domiciled in the
United States, and all obligations thereunder and under the Underlying Loan
Documents are denominated and payable in Dollars;

 

(i)                                     whose Underlying Obligors are not
Sanctioned Entities;

 

(j)                                    that does not involve an Equity Interest
by either Seller, Guarantor or any Affiliate of either Seller or Guarantor that
would result in (i) an actual or potential conflict of interest, (ii) an
affiliation with an Underlying Obligor which results or could result in the loss
or impairment of any material rights of the holder of the Asset; provided, the
applicable Seller shall disclose to Buyer before the Purchase Date each Equity
Interest held or to be held by any Seller, Guarantor or any Affiliate of any
Seller or Guarantor with respect to such Asset whether or not it satisfies
either of the preceding clauses (i) or (ii);

 

8

--------------------------------------------------------------------------------

 

(k)           that is secured by a perfected, first priority (subject to
Permitted Liens) security interest on a “stabilized” or “light transitional”
office, retail, self-storage, student housing, industrial, other commercial or
multi-family property;

 

(l)            that, if purchased by Buyer, would not cause either Seller to
violate any Sub-Limit; and

 

(m)          for which each of the conditions precedent set forth in
Section 6.02 have been satisfied;

 

provided, that notwithstanding the failure of an Asset or Purchased Asset to
conform to the requirements of this definition, Buyer may, subject to such
terms, conditions and requirements and Applicable Percentage adjustments as
Buyer may require, designate in writing any such non—conforming Asset or
Purchased Asset as an Eligible Asset, which designation (1) may include a
temporary or permanent waiver of one or more Eligible Asset requirements, and
(2) shall not be deemed a waiver of the requirement that all other Assets and
Purchased Assets must be Eligible Assets (including any Assets that are similar
or identical to the Asset or Purchased Asset subject to the waiver).  For the
avoidance of doubt, Buyer’s agreement to accept an Asset with a future funding
obligation shall be deemed to be a permanent waiver of clause (d) of the
definition of Eligible Asset with respect to such Asset, provided, however that
such waiver shall not be deemed a waiver of such requirement with respect to any
other Asset or Purchased Asset.

 

“Eligible Assignee”:  Any of the following Persons designated by Buyer for
purposes of Section 18.08(c):  (a) a bank, financial institution, pension fund,
insurance company or similar Person, an Affiliate of any of the foregoing, and
an Affiliate of Buyer, and (b) any other Person to which the related Seller has
consented; provided, that the consent of such Seller shall not be unreasonably
withheld, delayed or conditioned, except, so long as no Event of Default has
occurred and is continuing, in the case of competitors or potential competitors
of a Seller listed on Exhibit I hereto, and shall not be required at any time
when an Event of Default exists.

 

“Environmental Laws”:  Any federal, state, foreign or local statute, law, rule,
regulation, ordinance, code, guideline, written policy and rule of common law
now or hereafter in effect, and any judicial or administrative interpretation
thereof, including any judicial or administrative order, consent decree or
judgment, relating to the environment, employee health and safety or hazardous
materials, including CERCLA, RCRA, the Federal Water Pollution Control Act, the
Toxic Substances Control Act, the Clean Air Act, the Safe Drinking Water Act,
the Oil Pollution Act of 1990, the Emergency Planning and the Community
Right-to-Know Act of 1986, the Hazardous Material Transportation Act, the
Occupational Safety and Health Act, and any state and local or foreign
counterparts or equivalents.

 

“Equity Interests”:  With respect to any Person, (a) any share, interest,
participation and other equivalent (however denominated) of Capital Stock of (or
other ownership, equity or profit interests in) such Person, (b) any warrant,
option or other right for the purchase or other acquisition from such Person of
any of the foregoing, (c) any security convertible into or exchangeable for any
of the foregoing, and (d) any other ownership or profit

 

9

--------------------------------------------------------------------------------


 

interest in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such share, warrant,
option, right or other interest is authorized or otherwise existing on any date.

 

“ERISA”:  The Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate”:  Any person (as defined in Section 3(g) of ERISA which,
together with either Seller would be deemed to be a “single employer” within the
meaning of Section 414(b), (c), (m) or (o) of the Code.

 

“Event of Default”:  Defined in Section 10.01.

 

“Exempted Transactions”:  The meaning set forth in the Fee Letter, which
definition is incorporated by reference herein.

 

“Exit Fee”:  The meaning set forth in the Fee Letter, which definition is
incorporated by reference herein.

 

“Extended Facility Termination Date”:  Defined in Section 3.06.

 

“Extension Fee”:  The meaning set forth in the Fee Letter, which definition is
incorporated by reference herein.

 

“Facility Termination Date”:  The earliest of (a) the Initial Facility
Termination Date, as such date may be extended pursuant to Section 3.06(a),
(b) any Accelerated Repurchase Date, and (c) any date on which the Facility
Termination Date shall otherwise occur in accordance with the Repurchase
Documents or Requirements of Law.

 

“Fee Letter”:  The amended and restated fee and pricing letter, dated as of the
date hereof, between Buyer and Sellers, as amended, modified, waived,
supplemented, extended, restated or replaced from time to time.

 

“Flex Assets”:  All Purchased Assets that, as of the related Purchase Date,
otherwise meet all of the criteria to qualify as eligible Whole Loans, eligible
Senior Interests or eligible Mezzanine Loans, except that they are directly or
indirectly secured by Liens on Underlying Mortgaged Properties, which as of the
Purchase Date therefor, either (a) generate a Debt Yield that is lower than the
minimum Debt Yield permitted for Core Assets of the applicable type for the
applicable period, as set forth in the Fee Letter or (b) generate a PPV Ratio
that is greater than the maximum PPV Ratio permitted for Core Assets of the
applicable type for the applicable period, as set forth in the Fee Letter but,
in each case, which Purchased Asset at least satisfies the minimum Debt Yield
and maximum PPV Ratio applicable to Flex Assets for the applicable period.

 

“Funding Period”:  The period from the Original Closing Date to and including
the Facility Termination Date.

 

“Future Funding Amount”:  With respect to any Purchased Asset for which a Future
Funding Transaction has been requested by either Seller and approved by Buyer
pursuant

 

10

--------------------------------------------------------------------------------


 

to Section 3.11, the product of (a) the amount that such Seller is funding as a
post-closing advance on the related Future Funding Date as required by the
Underlying Loan Documents relating to such Purchased Asset, provided, in no
event shall the aggregate amount so requested by such Seller exceed the amount
of future funding set forth on the related Confirmation for the initial
Transaction relating to such Purchased Asset, minus all previous Future Funding
Amounts funded by Buyer relating to such Purchased Asset, and (b) the Applicable
Percentage for such Purchased Asset.

 

“Future Funding Confirmation”:  Defined in Section 3.11(a)(i).

 

“Future Funding Date”:  With respect to any Purchased Asset for which a Future
Funding Transaction has been requested by a Seller and approved by Buyer, the
date on which the applicable Seller is required to fund a Future Funding Amount
pursuant to the Underlying Loan Documents relating to such Purchased Asset.

 

“Future Funding Request Package”:  With respect to one or more Future Funding
Transactions, the following, to the extent applicable and available, unless any
such items were previously delivered to Buyer and have not been modified since
the date of each such delivery:  (a) the related request for advance, executed
by the related Underlying Obligor (which shall include evidence of the
applicable Seller’s approval of the related Future Funding Transaction); (b) the
related affidavit executed by the related Underlying Obligor; (c) the executed
escrow agreement, if funding through escrow; (d) copies of all relevant trade
contracts; (e) the title policy endorsement for the advance; (f) copies of any
tenant leases; (g) copies of any service contracts; (h) updated financial
statements, operating statements and rent rolls; (i) evidence of required
insurance; (j) updates to the engineering report, if required pursuant to the
related Underlying Loan Documents; and (k) copies of any additional
documentation as required in connection therewith pursuant to the related
Underlying Loan Documents.

 

“Future Funding Transaction”:  Any Transaction approved by Buyer pursuant to
Section 3.11 where the funded amounts are to be applied for the funding of a
post-closing advance with respect to either (a) any Securitized Purchased Asset,
or (b) any Non-Securitized Purchased Asset, but only to the extent identified by
the related Seller and approved by Buyer in the related Confirmation as a
Purchased Asset for which Future Funding Transactions are permitted.

 

“GAAP”:  Generally accepted accounting principles as in effect from time to time
in the United States, consistently applied.

 

“General Repo Account”:  The bank account of Buyer described on Schedule 2
hereto.

 

“Governing Documents”:  With respect to any Person, its articles or certificate
of incorporation or formation, by-laws, partnership, limited liability company,
memorandum and articles of association, operating or trust agreement and/or
other organizational, charter or governing documents.

 

“Governmental Authority”:  Any (a) nation or government, (b) state or local or
other political subdivision thereof, (c) central bank or similar monetary or
regulatory authority,

 

11

--------------------------------------------------------------------------------


 

(d) Person, agency, authority, instrumentality, court, regulatory body, central
bank or other body or entity exercising executive, legislative, judicial,
taxing, quasi—judicial, quasi—legislative, regulatory or administrative
functions or powers of or pertaining to government, (e) court or arbitrator
having jurisdiction over such Person, its Affiliates or its assets or
properties, (f) stock exchange on which shares of stock of such Person are
listed or admitted for trading, (g) accounting board or authority that is
responsible for the establishment or interpretation of national or international
accounting principles, and (h) supra-national body such as the European Union or
the European Central Bank.

 

“Ground Lease”:  A ground lease containing the following terms and conditions:
(a) a remaining term (exclusive of any unexercised extension options) of
twenty (20) years or more from the Purchase Date of the related Asset, (b) the
right of the lessee to mortgage and encumber its interest in the leased property
without the consent of the lessor or with such consent given, (c) the obligation
of the lessor to give the holder of any mortgage lien on such leased property
written notice of any defaults on the part of the lessee and agreement of such
lessor that such lease will not be terminated until such holder has had a
reasonable opportunity to cure or complete foreclosures, and fails to do so,
(d) reasonable transferability of the lessee’s interest under such lease,
including ability to sublease, and (e) such other rights customarily required by
mortgagees making a loan secured by the interest of the holder of the leasehold
estate demised pursuant to a ground lease.

 

“Guarantee Agreement”: An Amended and Restated Guarantee Agreement made by
Guarantor in favor of Buyer, as amended, modified, waived, supplemented,
extended, restated or replaced from time to time.

 

“Guarantee Obligation”:  With respect to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing Person or (b) another Person (including
any bank under any letter of credit) for which the guaranteeing person has
issued a reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends,
Contractual Obligation, Derivatives Contract or other obligations or
indebtedness (the “primary obligations”) of any other third Person (the “primary
obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation, or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation, or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the maximum stated
amount of the primary obligation relating to such Guarantee Obligation (or, if
less, the maximum stated liability set forth in the instrument embodying such
Guarantee Obligation); provided, that in the absence of any such stated amount
or stated liability, the amount of such Guarantee Obligation shall be such
guaranteeing person’s maximum anticipated liability in respect thereof as
reasonably determined by such Person.

 

12

--------------------------------------------------------------------------------


 

“Guarantor”:  Ares Commercial Real Estate Corporation, a Maryland corporation.

 

“Hedge Counterparty”:  Either (a) an Affiliated Hedge Counterparty, or (b) or
any other counterparty, approved by Buyer, to any Interest Rate Protection
Agreement with a Seller, in either case which agreement contains a consent
satisfactory to Buyer to the collateral assignment to Buyer of the rights (but
none of the obligations) of such Seller thereunder.

 

“Hedge Required Asset”:  A Purchased Asset that has a fixed rate of interest or
return.

 

“Hotel Core Assets”:  All Core Assets that are secured by Underlying Mortgaged
Properties consisting primarily of hotel properties.

 

“Income”:  With respect to any Purchased Asset, all of the following (in each
case with respect to the entire par amount of the Asset represented by such
Purchased Asset and not just with respect to the portion of the par amount
represented by the Purchase Price advanced against such Asset):  (a) all
Principal Payments, (b) all Interest Payments, (c) all other income,
distributions, receipts, payments, collections, prepayments, recoveries,
proceeds (including insurance and condemnation proceeds) and other payments or
amounts of any kind paid, received, collected, recovered or distributed on, in
connection with or in respect of such Purchased Asset, including Principal
Payments, Interest Payments, principal and interest payments, prepayment fees,
extension fees, exit fees, defeasance fees, transfer fees, make whole fees, late
charges, late fees and all other fees or charges of any kind or nature,
premiums, yield maintenance charges, penalties, default interest, dividends,
gains, receipts, allocations, rents, interests, profits, payments in kind,
returns or repayment of contributions, net sale, foreclosure, liquidation,
securitization or other disposition proceeds, insurance payments, settlements
and proceeds, and (d) all payments received from Hedge Counterparties pursuant
to Interest Rate Protection Agreements related to such Purchased Asset;
provided, that any amounts that under the applicable Mortgage Loan Documents are
required to be deposited into and held in escrow or reserve to be used for a
specific purpose, such as taxes and insurance, shall not be included in the term
“Income” unless and until (i) an event of default exists under such Mortgage
Loan Documents, (ii) the holder of the related Purchased Asset has exercised or
is entitled to exercise rights and remedies with respect to such amounts,
(iii) such amounts are no longer required to be held for such purpose under such
Mortgage Loan Documents, or (iv) such amounts may be applied to all or a portion
of the outstanding indebtedness under such Mortgage Loan Documents.

 

“Indebtedness”:  With respect to any Person and any date, all of the following
with respect to such Person as of such date, without duplication:  (a) all then
outstanding indebtedness of such Person for borrowed money (whether by loan or
the issuance and sale of debt securities) or for the deferred purchase price of
property or services (other than current trade liabilities incurred in the
ordinary course of business and payable in accordance with customary practices),
(b) obligations, whether or not for money borrowed, incurred in connection with
the issuance of preferred equity or trust preferred securities, (c) any other
then outstanding indebtedness of such Person which is evidenced by a note, bond,
debenture or similar instrument, (d) all Capital Lease Obligations, (e) all then
outstanding obligations of such Person in respect of letters of credit other
than standby letters of credit, acceptances or similar instruments issued or

 

13

--------------------------------------------------------------------------------


 

created for the account of such Person, (f) all then outstanding liabilities
secured by any Lien on any property owned by such Person, other than standby
letters of credit, even though such Person has not assumed or otherwise become
liable for the payment thereof, (g) Off—Balance Sheet Obligations, (h) as
applicable, all obligations of such Person (but not the obligation of others) in
respect of any keep well arrangements, credit enhancements, contingent or future
funding obligations under any Purchased Asset or any obligation senior to any
Purchased Asset, unfunded interest reserve amount under any Purchased Asset or
any obligation that is senior to any Purchased Asset, purchase obligation,
repurchase obligation, sale/buy—back agreement, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than mandatory redeemable stock)), (i) net obligations
under any Derivatives Contract not entered into as a hedge against existing
indebtedness, in an amount equal to the Derivatives Termination Value thereof,
(j) all Non—Recourse Indebtedness, recourse indebtedness and all indebtedness of
other Persons that such Person has guaranteed or is otherwise recourse to such
Person, (k) all Contingent Liabilities, (l) obligations to fund capital
commitments under any Governing Document, subscription agreement or otherwise,
and (m) indebtedness of general partnerships of which such Person is liable as a
general partner (whether secondarily or contingently liable or otherwise).

 

“Indemnified Amount”:  Defined in Section 13.01.

 

“Indemnified Person”:  Defined in Section 13.01.

 

“Independent Appraiser”:  An independent professional real estate appraiser who
is a member in good standing of the American Appraisal Institute, and, if the
state in which the subject Underlying Mortgaged Property is located certifies or
licenses appraisers, is certified or licensed in such state, and in each such
case, who has a minimum of five years experience in the subject property type.

 

“Initial Facility Termination Date”: December 14, 2014.

 

“Initial Purchased Assets”:  Purchased Assets acquired prior to satisfaction of
the Ramp-Up Threshold, excluding the first $15,000,000 of Purchased Assets (by
Market Value).

 

“Insolvency Action”:  With respect to any Person, the taking by such Person of
any action resulting in an Insolvency Event, other than solely under
clause (g) of the definition thereof.

 

“Insolvency Event”:  With respect to any Person, (a) the filing of a decree or
order for relief by a court having jurisdiction in the premises with respect to
such Person or any substantial part of its assets or property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its assets or
property, or ordering the winding—up or liquidation of such Person’s affairs,
and such decree or order shall remain unstayed and in effect for a period of
thirty (30) days, (b) the commencement by such Person of a voluntary case under
any applicable Insolvency Law now or hereafter in effect, (c) the consent by
such Person to the entry of an order for relief in an involuntary case under any

 

14

--------------------------------------------------------------------------------


 

Insolvency Law, (d) the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its assets or
property, (e) the making by such Person of any general assignment for the
benefit of creditors, (f) the admission in a legal proceeding of the inability
of such Person to pay its debts generally as they become due, (g) the failure by
such Person generally to pay its debts as they become due, or (h) the taking of
action by such Person in furtherance of any of the foregoing; provided that, for
purposes of this clause (h), the mere request or receipt of advice from advisors
shall not constitute the taking of action in furtherance of any of the
foregoing.

 

“Insolvency Laws”:  The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments and similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

 

“Insolvency Proceeding”:  Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.

 

“Interest Expense”:  With respect to any Person and for any Test Period, the
amount of total interest expense incurred by such Person, including capitalized
or accruing interest (but excluding interest funded under a construction loan,
the amortization of financing costs, and the payment of origination fees), plus
such Person’s proportionate share of interest expense from the joint venture
investments and unconsolidated Affiliates of such Person, all with respect to
such period.

 

“Interest Payments”:  With respect to any Purchased Asset, all payments of
interest, income, receipts and dividends received from time to time in
connection with any such Purchased Asset.

 

“Interest Rate Protection Agreement”:  With respect to any or all Purchased
Assets, any futures contract, options related contract, short sale of United
States Treasury securities or any interest rate swap, cap, floor or collar
agreement, total return swap or any other similar arrangement providing for
protection against fluctuations in interest rates or the exchange of nominal
interest obligations either generally or under specific contingencies, in each
case with a Hedge Counterparty and that is acceptable to Buyer.  For the
avoidance of doubt, any Interest Rate Protection Agreement with respect to a
Purchased Asset shall be included in the definitions of “Purchased Asset” and
“Repurchase Document.”

 

“Interim Servicer”:  Ares Commercial Real Estate Servicer LLC.

 

“Interim Servicer Event of Default”:  With respect to Interim Servicer, (a) any
default or event of default (however defined) under the Servicing Agreement
among Sellers, Interim Servicer and Buyer, or (b) any failure of Interim
Servicer to be rated by a Rating Agency as an approved servicer of commercial
mortgage loans

 

“Internal Control Event”:  Fraud that involves management or other employees who
have a significant role in the internal controls of either Seller, Guarantor or
any Specified Affiliate over financial reporting.

 

15

--------------------------------------------------------------------------------


 

“Investment”: With respect to any Person, any acquisition or investment (whether
or not of a controlling interest) by such Person, whether by means of (a) the
purchase or other acquisition of any Equity Interest in another Person, (b) a
loan, advance or extension of credit to, capital contribution to, guaranty or
credit enhancement of Indebtedness of, or purchase or other acquisition of any
Indebtedness of, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person.  Any
binding commitment or option to make an Investment in any other Person, which
commitment or opinion is able to be exercised prior to the current Facilities
Termination Date, shall constitute an Investment.  Except as expressly provided
otherwise, for purposes of determining compliance with any covenant contained in
this Agreement, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 

“Investment Company Act”:  The Investment Company Act of 1940, as amended,
restated or modified from time to time, including all rules and regulations
promulgated thereunder.

 

“Irrevocable Redirection Notice”:  A notice in the form of Exhibit H, sent by
the related Seller or by Interim Servicer on such Seller’s behalf directing the
remittance of Income with respect to a Purchased Asset to the Collection Account
or Waterfall Account, as applicable, and executed by the Interim Servicer with
respect to such Purchased Asset.

 

“Knowledge”:  With respect to any Person, means collectively (i) the Actual
Knowledge of such Person, (ii) notice of any fact, event, condition or
circumstance that would cause a reasonably prudent Person to conduct an inquiry
that would give such Person Actual Knowledge, whether or not such Person
actually undertook such an inquiry, and (iii) all knowledge that is imputed to a
Person under any statute, rule, regulation, ordinance, or official decree or
order.

 

“LIBOR”:  For any Pricing Period, the rate (expressed as a percentage per annum
and rounded upward, if necessary, to the next nearest 1/100000 of 1%) for
deposits in Dollars, for a one-month period, that appears on Reuters Screen
LIBOR01 (or the successor thereto) as the London interbank offered rate for
deposits in Dollars as of 11:00 a.m., London time, on the Pricing Rate Reset
Date for such Pricing Period.  If such rate does not appear on Reuters Screen
LIBOR01 as of 11:00 a.m., London time, on such Pricing Rate Reset Date, Buyer
shall request the principal London office of the Reference Banks selected by
Buyer to provide such banks’ offered quotation (expressed as a percentage per
annum) to leading banks in the international Eurocurrency market for deposits in
Dollars for a one-month period as of 11:00 a.m., London time, on such Pricing
Rate Reset Date for amounts of not less than the aggregate Repurchase Price of
all Purchased Assets.  If at least two such offered quotations are so provided,
LIBOR shall be the arithmetic mean of such quotations.  If fewer than two such
quotations are so provided, Buyer shall request any three major banks in
New York City selected by Buyer to provide such banks’ rate (expressed as a
percentage per annum) for loans in Dollars to leading banks in the international
Eurocurrency market for a one-month period as of approximately 11:00 a.m.,
New York City time on the applicable Pricing Rate Reset Date for amounts of not

 

16

--------------------------------------------------------------------------------


 

less than the aggregate Repurchase Price of all Purchased Assets.  If at least
two such rates are so provided, LIBOR shall be the arithmetic mean of such
rates.

 

“LIBO Rate”:  For any Pricing Period, the rate (expressed as a percentage per
annum and rounded upward, if necessary, to the next nearest 1/100000 of 1%)
determined for such Pricing Period in accordance with the following formula:

 

 

LIBOR for such Pricing

Period

 

 

1 – Reserve Requirement

 

 

“Lien”:  Any mortgage, statutory or other lien, pledge, charge, right, claim,
adverse claim, attachment, levy, hypothecation, assignment, deposit arrangement,
security interest, UCC financing statement or encumbrance of any kind on or
otherwise relating to any Person’s assets or properties in favor of any other
Person or any preference, priority or other security agreement or preferential
arrangement of any kind.

 

“LTV Ratio”:  For each Purchased Asset, the ratio of (a) the total amount
then-currently due and owing in connection with the related underlying Whole
Loan to (b) the then-current “as-is” market value of the Underlying Mortgaged
Property securing such Whole Loan, as such market value is set forth in an
Appraisal.

 

“Manager”:  Ares Commercial Real Estate Management LLC.

 

“Margin Call”:  Defined in Section 4.01.

 

“Margin Deficit”:  Defined in Section 4.01.

 

“Margin Percentage”:  For any Purchased Asset as of any date, the percentage
equivalent of the quotient obtained by dividing one (1) by the Applicable
Percentage used to calculate the Purchase Price on the related Purchase Date.

 

“Market Value”:  For any Purchased Asset as of any date, the lower of the
Current Mark-to-Market Value and Book Value for such Purchased Asset as
determined by Buyer in its commercially reasonable discretion; provided, that
Buyer may set the Market Value to zero for any Purchased Asset with respect to
which:

 

(a)           the requirements of the definition of Eligible Asset are not
satisfied, as determined by Buyer;

 

(b)           a Representation Breach exists, as determined by Buyer;

 

(c)           any Retained Interest, funding obligation or any other obligation
of any kind has been transferred to Buyer;

 

(d)           the related Seller fails to repurchase such Purchased Asset by the
Repurchase Date therefor;

 

17

--------------------------------------------------------------------------------


 

(e)           an Insolvency Event has occurred with respect to any
co-participant or other Person having an interest in such Purchased Asset;

 

(f)            all Mortgage Loan Documents have not been delivered to Custodian
within the time periods required by this Agreement and the Custodial Agreement;

 

(g)           any material Mortgage Loan Document has been released from the
possession of Custodian under the Custodial Agreement to a Seller for more than
ten (10) days, except as contemplated by the Custodial Agreement;

 

(h)           there is a violation of any applicable Sub-Limit;

 

(i)            the applicable Seller fails to deliver any reports required
hereunder within the applicable time periods after giving effect to any
applicable grace or cure periods set forth herein, where such failure adversely
affects the Market Value thereof or Buyer’s ability to determine Market Value
therefor; or

 

(j)            for each Purchased Asset originally acquired by the applicable
Seller, from a Transferor, either (i) the original transfer to such Seller is or
may be voidable or subject to avoidance under the Bankruptcy Code, or (ii) any
of the material representations and warranties made by such Transferor to such
Seller in the related Purchase Agreement are breached.

 

“Material Adverse Effect”:  A material adverse effect on or material adverse
change in or to (a) the property, assets, business, operations, financial
condition or credit quality of Guarantor or either Seller, (b) the ability of
either Seller to pay and perform the Repurchase Obligations, (c) the validity,
legality, binding effect or enforceability of any Repurchase Document, Mortgage
Loan Document, Purchased Asset or security interest granted hereunder or
thereunder, (d) the rights and remedies of Buyer or any Indemnified Person under
any Repurchase Document, Mortgage Loan Documents or Purchased Asset, (e) the
Current Mark-to-Market Value, rating (if applicable), liquidity or other aspect
of a material portion of the Purchased Assets, as determined by Buyer, or
(f) the perfection or priority of any Lien granted under any Repurchase Document
or Mortgage Loan Document.

 

“Material Facility Default”:  Any monetary Default, any material non-monetary
Default or any Event of Default.

 

“Material Modification”: Any material extension, amendment, waiver, termination,
rescission, cancellation, release or other modification to the terms of, or any
collateral, guaranty or indemnity for, or any other action, direction or
decision that could adversely affect the value or collectability of any amounts
due with respect to the Purchased Assets, as determined by Buyer. 
Notwithstanding the foregoing, so long as no Material Facility Default or Event
of Default has occurred, the applicable Seller (or Servicer, on its behalf)
shall have the right without the consent of Buyer in each instance to enter into
any amendment, deferral, extension, modification, increase, decrease, renewal,
replacement, consolidation, supplement or waiver of, or to exercise any rights
of a holder under (collectively, a “Loan Modification”), the Mortgage Loan
Documents and such Loan Modification shall not constitute a Material
Modification provided that either (I) if the related Loan Modification is being
made in

 

18

--------------------------------------------------------------------------------

 

connection with a Securitized Purchased Asset, such Loan Modification satisfies
all of the applicable terms, conditions and requirements which are set forth in
the related participation agreement (it being understood, for the avoidance of
doubt, that modifications to any such participation agreement are expressly
prohibited under Section 8.03), or (II) the same does not:

 

(a)           decrease the interest rate or principal amount of any Purchased
Asset (except in the case of either required future advances or permitted
protective advances) or defer or forebear from collecting any principal or
interest (other than with respect to either a required future advance or a
permitted protective advance);

 

(b)           change in any other material respect any monetary obligations of
any Underlying Obligor under the Mortgage Loan Documents in any manner that
could be adverse to the interests of Buyer;

 

(c)           extend the scheduled maturity date or extended maturity date
(except to the extent extended in accordance with the terms and provisions of
the Mortgage Loan Documents) of the Purchased Asset (except that the applicable
Seller may permit an Underlying Obligor to exercise any extension options in
accordance with the terms and provisions of the Mortgage Loan Documents);

 

(d)           convert or exchange a Purchased Asset into or for any other
indebtedness or subordinate any of the Purchased Asset to any indebtedness of
any Underlying Obligor;

 

(e)           amend, modify or waive the provisions limiting transfers of
interests in the Underlying Obligor or the Underlying Mortgaged Property;

 

(f)            amend, modify or waive in any material respect the terms and
provisions of any cash management agreement or other Mortgage Loan Document with
respect to the manner, timing and method of the application of payments under
the Mortgage Loan Documents;

 

(g)           cross default the Purchased Asset with any other indebtedness of
any Underlying Obligor;

 

(h)           obtain any contingent interest, additional interest or so-called
“kicker” measured on the basis of the cash flow or appreciation of the
Underlying Mortgaged Property (or other similar equity participation);

 

(i)            amend, modify or waive any default provision, including, the
definition of “Default”, “Event of Default” or similar defined term in the
Mortgage Loan Documents;

 

(j)            amend, modify or waive any notice or cure periods provided in the
Mortgage Loan Documents, provided, however, with respect to each Purchased
Asset, such Seller (or Servicer on its behalf) may waive (but not amend or
modify) on a one-time basis during the related loan term (including any
extensions thereof) for each Purchased Asset a nonmonetary notice and cure
period provided that any applicable notice or cure period shall not be extended
more than thirty (30) calendar days;

 

19

--------------------------------------------------------------------------------


 

(k)           materially amend, modify or waive any insurance requirements under
the Mortgage Loan Documents (including, without limitation, any deductibles,
limits or qualifications of insurers) or any material casualty or condemnation
provisions;

 

(l)            change the flag on an existing hotel;

 

(m)          unless the related manager is in default, remove the current
manager of an existing hotel (provided that Buyer’s consent to any replacement
manager is required);

 

(n)           forgive any debt of any Underlying Obligor;

 

(o)           release or substitute any collateral except as provided in the
Mortgage Loan Documents;

 

(p)           consent to the placement of any Lien, encumbrance or easement on
the Underlying Mortgaged Property or any Lien or encumbrance on the Equity
Interests in any Underlying Obligor (in each case, to the extent not expressly
permitted by the Mortgage Loan Documents);

 

(q)           amend, modify or waive provisions in the Mortgage Loan Documents
restricting the Underlying Obligor, any guarantor or any equity owners of any of
the foregoing from incurring additional Indebtedness (in each case, to the
extent not expressly permitted by the Mortgage Loan Documents); or

 

(r)            permit any loan assumption or release or substitute any
Underlying Obligor, guarantor or indemnitor of the Mortgage Loan Documents,
except as provided in the Mortgage Loan Documents; provided, however, nothing in
the foregoing shall imply a right of consent by Buyer, prior to the existence of
a Material Facility Default or Event of Default, with respect to waivers of any
non-material, non-monetary default under any Mortgage Loan Documents.

 

“Materials of Environmental Concern”:  Any hazardous, toxic or harmful
substances, materials, wastes, pollutants or contaminants defined as such in or
regulated under any Environmental Law.

 

“Maximum Amount”:  $225,000,000, which Maximum Amount shall not be increased by
any Future Funding Transaction or reduced upon the repurchase of any Purchased
Assets; provided, that on and after the Facility Termination Date, the Maximum
Amount on any date shall be the aggregate Purchase Price outstanding for all
Transactions as of such date, as such amount declines over the term hereof as
Purchased Assets are repurchased and Margin Deficits are satisfied.

 

“Maximum Applicable Percentage”:  The meaning set forth in the Fee Letter, which
definition is incorporated by reference herein.

 

“Mezzanine Borrower” The obligor on a Mezzanine Note, including any Person who
has assumed or guaranteed the obligations of the obligor thereunder.

 

20

--------------------------------------------------------------------------------


 

“Mezzanine Loan”:  A performing mezzanine loan secured by pledges of the Equity
Interests of an Underlying Obligor or that portion of the Equity Interest that
includes the general partnership, managing member or other controlling interest
(including the right to take title to and sell the related Underlying Mortgaged
Property) that owns income producing commercial real estate which is a Type of
Mortgaged Property and for which the combined DSCR is not less than that set
forth in the related Confirmation, taking into account any senior or pari passu
Indebtedness secured directly or indirectly by the related Underlying Mortgaged
Property, including any Preferred Equity interest or Mezzanine Debt that is
senior to or pari passu with the related Asset.

 

“Mezzanine Note”:  The original executed promissory note or other tangible
evidence of Mezzanine Loan indebtedness.

 

“Minimum Portfolio Debt Yield Test”:  The meaning set forth in the Fee Letter,
which definition is incorporated herein by reference.

 

“Moody’s”:  Moody’s Investors Service, Inc. or, if Moody’s Investors
Service, Inc. is no longer issuing ratings, another nationally recognized rating
agency reasonably acceptable to Buyer.

 

“Mortgage”:  Any mortgage, deed of trust, assignment of rents, security
agreement and fixture filing, or other instruments creating and evidencing a
lien on real property and other property and rights incidental thereto.

 

“Mortgage Asset File”: The meaning set forth in the Custodial Agreement, which
definition is incorporated by reference herein.

 

“Mortgage Loan Documents”:  With respect to any Purchased Asset, those documents
executed in connection with, evidencing or governing such Purchased Asset and
the related Underlying Mortgaged Property and which are required to be delivered
to Custodian under the Custodial Agreement.

 

“Mortgage Note”:  The original executed promissory note or other evidence of the
indebtedness of a Mortgagor with respect to a commercial mortgage loan.

 

“Mortgaged Property”:  The real property (including all improvements, buildings,
fixtures, building equipment and personal property thereon and all additions,
alterations and replacements made at any time with respect to the foregoing) and
all other collateral securing repayment of the debt evidenced by a Senior
Interest Note, Mezzanine Note or a Mortgage Note.

 

“Mortgagee”:  The record holder of a Mortgage Note secured by a Mortgage.

 

“Mortgagor”:  The obligor on a Mortgage Note, including any Person who has
assumed or guaranteed the obligations of the obligor thereunder.

 

“Multiemployer Plan”:  Any employee benefit plan that is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA to which Seller or any ERISA Affiliate
makes or is

 

21

--------------------------------------------------------------------------------


 

obligated to make contributions, or during the preceding five (5) plan years,
has made or been obligated to make contributions.

 

“Multi-Family Asset”:  Any Purchased Asset for which the majority or all of the
Underlying Mortgaged Property consists of multiple separate housing units for
residential (i.e. non-commercial) inhabitants, which may be contained either in
one building or in several buildings within a single complex.

 

“Net Cash Flow”:  With respect to any Purchased Asset and for any period, the
net cash flow of such Purchased Asset for such period as underwritten by Buyer.

 

“Net Income”:  With respect to any Person for any period, the net income of such
Person for such period as determined in accordance with GAAP.

 

“Non-Hotel Core Assets”:  All Core Assets other than Hotel Core Assets.

 

“Non—Recourse Indebtedness”:  With respect to any Person and any date,
indebtedness of such Person as of such date for borrowed money in respect of
which recourse for payment (except for customary exceptions for fraud,
misapplication of funds, environmental indemnities, Insolvency Events,
non-approved transfers or other events) is contractually limited to specific
assets of such Person encumbered by a Lien securing such Indebtedness.

 

“Non-Securitized Purchased Asset”:  Any Purchased Asset other than those
described on Schedule 4 hereto.

 

“Non-Utilization Fee”:  The meaning set forth in the Fee Letter, which
definition is incorporated by reference herein.

 

“Off—Balance Sheet Obligations”:  With respect to any Person and any date, to
the extent not included as a liability on the balance sheet of such Person, all
of the following with respect to such Person as of such date: (a) monetary
obligations under any financing lease or so—called “synthetic,” tax retention or
off—balance sheet lease transaction that, upon the application of any Insolvency
Laws, would be characterized as indebtedness, (b) monetary obligations under any
sale and leaseback transaction that does not create a liability on the balance
sheet of such Person, or (c) any other monetary obligation arising with respect
to any other transaction that (i) is characterized as indebtedness for tax
purposes but not for accounting purposes, or (ii) is the functional equivalent
of or takes the place of borrowing but that does not constitute a liability on
the balance sheet of such Person (for purposes of this clause (c), any
transaction structured to provide tax deductibility as interest expense of any
dividend, coupon or other periodic payment will be deemed to be the functional
equivalent of a borrowing).

 

“Partially Repaid Purchased Asset”:  Defined in Section 3.07(a).

 

“Partial Payment Amount”:  Defined in Section 3.07(a).

 

“Participant”:  Defined in Section 18.08(b).

 

22

--------------------------------------------------------------------------------


 

“Patriot Act”:  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as amended,
modified or replaced from time to time.

 

“PBGC”:  The Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

 

“Permitted Liens”:  Any of the following as to which no enforcement, collection,
execution, levy or foreclosure proceeding has been commenced:  (a) Liens for
state, municipal, local or other local taxes not yet due and payable, (b) Liens
imposed by Requirements of Law, such as materialmen’s, mechanics’, carriers’,
workmen’s, repairmen’s and similar Liens, arising in the ordinary course of
business securing obligations that are not overdue for more than thirty (30)
days or that are being contested in good faith and for which an adequate cash
bond has been maintained, (c) Liens granted pursuant to or by the Repurchase
Documents and (d) Liens against any Seller in an aggregate amount not to exceed
$500,000.

 

“Person”:  An individual, corporation, limited liability company, business
trust, partnership, trust, unincorporated organization, joint stock company,
sole proprietorship, joint venture, Governmental Authority or any other form of
entity.

 

“Plan”:  An employee benefit plan as defined in Section 3(3) of ERISA which is
established, maintained or contributed to by Seller or an employee benefit plan
as defined in Section 3(3) of ERISA that is subject to Section 412 of the Code
or Title IV of ERISA which is established, maintained or contributed to by
Seller or any ERISA Affiliate or to which a Seller or any ERISA Affiliate may
have any liability, contingent or otherwise.

 

“Pledge and Security Agreement”:  The Amended and Restated Pledge and Security
Agreement, dated as of the date hereof, between Buyer and Pledgor, as amended,
modified, waived, supplemented, extended, restated or replaced from time to
time.

 

“Pledged Collateral”:  The meaning set forth in the Pledge and Security
Agreement, which definition is incorporated by reference herein.

 

“Pledgor”:  ACRC Lender LLC, a Delaware limited liability company, together with
its successors and permitted assigns.

 

“PPV Ratio”:  For each Purchased Asset, the ratio of the Purchase Price to the
market value (as determined by Buyer) of the Underlying Mortgaged Property
securing the related Purchased Asset, as determined by Buyer.  In determining
the PPV Ratio at (i) the time of an initial asset approval and funding and
(ii) in connection with the determination at any time after the Purchase Date
therefor, of whether a Flex Asset may be recharacterized from as a Core Asset,
Buyer will use the “As Is” value from an Appraisal at sole cost of Sellers.  All
other determinations of the PPV Ratio hereunder shall be based upon Buyer’s
determination in its commercially reasonable discretion of the market value of
the Underlying Mortgaged Property; provided, however, that Buyer shall calculate
the PPV Ratio with respect to Sellers in a manner consistent with other similar
calculations with respect to counterparties that are also lenders and/or
obligors under commercial real estate loans for which Buyer or its Affiliates is
providing capital under agreements that are similar to this Agreement.

 

23

--------------------------------------------------------------------------------


 

“PPV Test”:  The meaning set forth in the Fee Letter, which definition is
incorporated by reference herein.

 

“Price Differential”:  For any Pricing Period or portion thereof and (a) for any
Transaction outstanding, the sum of the products, for each day during such
Pricing Period or portion thereof, of (i) 1/360th of the Pricing Rate in effect
for each Purchased Asset subject to such Transaction during such Pricing Period,
times (ii) the Purchase Price for such Purchased Asset, or (b) for all
Transactions outstanding, the sum of the amounts calculated in accordance with
the preceding clause (a) for all Transactions.

 

“Pricing Margin”:  The meaning set forth in the Fee Letter, which definition is
incorporated by reference herein.

 

“Pricing Period”:  For any Purchased Asset, (a) in the case of the first
Remittance Date, the period from the Purchase Date for such Purchased Asset to
but excluding such Remittance Date, and (b) in the case of any subsequent
Remittance Date, the one-month period commencing on and including the prior
Remittance Date and ending on but excluding such Remittance Date; provided, that
no Pricing Period for a Purchased Asset shall end after the Repurchase Date for
such Purchased Asset.

 

“Pricing Rate”:  For any Pricing Period, the LIBO Rate for such Pricing Period
(as such LIBO Rate changes on each Pricing Rate Reset Date) plus the applicable
Pricing Margin, which shall be subject to adjustment and/or conversion as
provided in Sections 12.01 and 12.02; provided, that while an Event of Default
exists, the Pricing Rate shall be the Default Rate.

 

“Pricing Rate Reset Date”:  (a) In the case of the first Pricing Period for any
Purchased Asset, the Purchase Date for such Purchased Asset, and (b) in the case
of any subsequent Pricing Period, the date that is two (2) Business Days
immediately preceding the first day of each calendar month, or on any other date
as determined by Buyer and communicated to the related Seller.  The failure to
communicate shall not impair Buyer’s decision to reset the Pricing Rate on any
date.

 

“Prime Rate”:  An annual rate equal to the prime rate as published in the “Money
Rates” section of The Wall Street Journal, as that prime rate may change from
time to time.

 

“Principal Payments”:  For any Purchased Asset, all payments and prepayments of
principal received and applied as principal toward the Purchase Price for such
Purchased Asset, including, without limitation, insurance and condemnation
proceeds and recoveries from liquidation or foreclosure.

 

“Purchase Agreement”:  Any purchase agreement between a Seller and any
Transferor pursuant to which such Seller purchased or acquired an Asset which is
subsequently sold to Buyer hereunder, which Purchase Agreement shall contain a
grant of a security interest in favor of such Seller and authorize the filing of
UCC financing statements against the Transferor with respect to such Asset.

 

24

--------------------------------------------------------------------------------


 

“Purchase Date”:  For any Purchased Asset, the date on which such Purchased
Asset is transferred by the related Seller to Buyer.

 

“Purchase Price”:  For any Purchased Asset, (a) as of the Purchase Date for such
Purchased Asset, an amount equal to the product of the Market Value of such
Purchased Asset, times the Applicable Percentage for such Purchased Asset, and
(b) as of any other date, the amount described in the preceding clause (a),
(i) increased by any Future Funding Amounts disbursed by Buyer to the applicable
Seller or the related borrower with respect to such Purchased Asset and,
(ii) reduced by (x) any amount of Margin Deficit transferred by such Seller to
Buyer pursuant to Section 4.01 and applied to the Purchase Price of such
Purchased Asset, (y) any Principal Payments remitted to the Waterfall Account
and which were applied to the Purchase Price of such Purchased Asset by Buyer
pursuant to clause fifth of Section 5.02, and (z) any payments made by such
Seller in reduction of the outstanding Purchase Price.

 

“Purchased Assets”:  (a) For any Transaction, each Asset sold by the related
Seller to Buyer in such Transaction, and (b) for the Transactions in general,
all Assets sold by the applicable Seller to Buyer, in each case including, to
the extent relating to such Asset or Assets, all of such Seller’s right, title
and interest in and to (i) Mortgage Loan Documents, (ii) Servicing Rights,
(iii) Servicing Files, (iv) mortgage guaranties and insurance (issued by
Governmental Authorities or otherwise) and claims, payments and proceeds
thereunder, (v) insurance policies, certificates of insurance and claims,
payments and proceeds thereunder, (vi) the principal balance of such Assets, not
just the amount advanced, (vii) amounts and property from time to time on
deposit or credited to the Waterfall Account and the Waterfall Account itself,
(viii) collection, escrow, reserve, collateral or lock—box accounts and all
amounts and property from time to time on deposit therein, to the extent of the
related Seller’s or the holder’s interest therein, (ix) Income paid or payable
in connection with such Asset during the time such Asset is subject to a
Transaction, until such Asset is repurchased by such Seller hereunder,
(x) amounts and property from time to time on deposit in the Collection
Accounts, together with the Collection Accounts themselves, (xi) security
interests of such Seller in Derivatives Contracts entered into by Underlying
Obligors, (xii) rights of such Seller under any letter of credit, guarantee,
warranty, indemnity or other credit support or enhancement, (xiii) Interest Rate
Protection Agreements relating to such Assets, and (xiv) all supporting
obligations of any kind; provided, that (A) Purchased Assets shall not include
any obligations of such Seller or any Retained Interests, and (B) for purposes
of the grant of security interest by such Seller to Buyer and the other
provisions of Article 11, Purchased Assets shall include all of the following:
general intangibles, accounts, chattel paper, deposit accounts, securities
accounts, instruments, securities, financial assets, uncertificated securities,
security entitlements and investment property (as such terms are defined in the
UCC) and replacements, substitutions, conversions, distributions or proceeds
relating to or constituting any of the items described in the preceding
clauses (i) through (xiv).

 

“Ramp-Up Threshold”:  A threshold that will be satisfied when Buyer determines,
based on its allocation in its discretion to individual Purchased Assets of the
aggregate Purchase Prices for all Purchased Assets then owned by the Buyer, that
the Maximum Applicable Percentage, Minimum Debt Yield and Maximum PPV
requirements as set forth in the applicable columns in the Fee Letter are all in
compliance for each such Purchased Asset and that the Sub-Limits are satisfied.

 

25

--------------------------------------------------------------------------------


 

“Rating Agencies”:  Each of Fitch, Inc., Moody’s and S&P.

 

“Reference Banks”:  Banks each of which shall (a) be a leading bank in the
international Eurocurrency market, and (b) have an established place of business
in London.  Initially, the Reference Banks shall be JPMorgan Chase Bank,
Barclays Bank PLC and Deutsche Bank AG.  If any such Reference Bank should be
unwilling or unable to act as such or if Buyer shall terminate the appointment
of any such Reference Bank or if any of the Reference Banks should be removed
from the Reuters Monitor Money Rates Service or in any other way fail to meet
the qualifications of a Reference Bank, Buyer may designate alternative banks
meeting the criteria specified in the preceding clauses (a) and (b).

 

“REIT”:  A Person qualifying as a “real estate investment trust,” as defined in
Section 856(a) of the Code.

 

“Release”:  Any generation, treatment, use, storage, transportation,
manufacture, refinement, handling, production, removal, remediation, disposal,
presence or migration of Materials of Environmental Concern on, about, under or
within all or any portion of any property or Mortgaged Property, except
Materials of Environmental Concern used and managed in ordinary commercial
activities in compliance with applicable laws and best practices, such as copier
ink and dry cleaning chemicals, where such usage and management does not result
in harm to the environment or human health and does not result in liability for
investigation or other remediation pursuant to applicable law.

 

“Remedial Work”:  Any investigation, inspection, site monitoring, containment,
clean—up, removal, response, corrective action, mitigation, restoration or other
remedial work of any kind or nature because of, or in connection with, the
current or future presence, suspected presence, Release or threatened Release in
or about the air, soil, ground water, surface water or soil vapor at, on, about,
under or within all or any portion of any property or Mortgaged Property of any
Materials of Environmental Concern, including any action to comply with any
applicable Environmental Laws or directives of any Governmental Authority with
regard to any Environmental Laws.

 

“Remittance Date”:  The 18th day of each month (or if such day is not a Business
Day, the next following Business Day, or if such following Business Day would
fall in the following month, the next preceding Business Day), or such other day
as is mutually agreed to by each Seller and Buyer.

 

“Reportable Event”:  Any event set forth in Section 4043(c) of ERISA, other than
an event as to which the notice period is waived under Pension Benefit Guaranty
Commission Reg. §4043.

 

“Representation Breach”:  Any representation, warranty, certification, statement
or affirmation made or deemed made by any Seller, Pledgor or Guarantor in any
Repurchase Document (including in Schedule 1) or in any certificate, notice,
report or other document delivered pursuant to any Repurchase Document proves to
be incorrect, false or misleading in any material respect when made or deemed
made, without regard to any Knowledge or lack of Knowledge thereof by such
Person, other than an Approved Representation Exception.

 

26

--------------------------------------------------------------------------------


 

“Representation Exceptions”:  A written list prepared by the related Seller
specifying, in reasonable detail, the representations and warranties (or
portions thereof) set forth in this Agreement (including in Schedule 1) which
are not satisfied with respect to an Asset or Purchased Asset.

 

“Repurchase Date”:  For any Purchased Asset, the earliest of (a) the Facility
Termination Date, (b) any Early Repurchase Date therefor, and (c) the Business
Day on which the related Seller is to repurchase such Purchased Asset as
specified by such Seller and agreed to by Buyer in the related Confirmation.

 

“Repurchase Documents”:  Collectively, this Agreement, the Custodial Agreement,
the Fee Letter, the Account Control Agreement, all Interest Rate Protection
Agreements, the Pledge and Security Agreement, the Guarantee Agreement, the
Servicing Agreement, all Confirmations, all UCC financing statements, amendments
and continuation statements filed pursuant to any other Repurchase Document, and
all additional documents, certificates, agreements or instruments, the execution
of which is required, necessary or incidental to or desirable for performing or
carrying out any other Repurchase Document.

 

“Repurchase Obligations”:  All obligations of each Seller to pay the Repurchase
Price on the Repurchase Date and all other obligations and liabilities of each
Seller to Buyer arising under or in connection with the Repurchase Documents
(for the avoidance of doubt, including all Interest Rate Protection Agreements
with Affiliated Hedge Counterparties), whether now existing or hereafter
arising, and all interest and fees that accrue after the commencement by or
against any Seller or Guarantor of any Insolvency Proceeding naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding (in each case, whether due or accrued).

 

“Repurchase Price”:  For any Purchased Asset as of any date, an amount equal to
the sum of (a) the outstanding Purchase Price as of such date, (b) the accrued
and unpaid Price Differential for such Purchased Asset as of such date (as
increased by any Future Funding Amounts and any other additional funds advanced
in connection with such Purchased Asset), (c) all other amounts due and payable
as of such date by any Seller to Buyer under this Agreement or any Repurchase
Document, (d) any accrued and unpaid fees and expenses and indemnity amounts and
any other amounts owed by any Seller or Guarantor to Buyer or any of its
Affiliates under this Agreement or any Repurchase Document and (e) the Exit Fee,
if any, applicable to such Purchased Asset on any Early Repurchase Date.

 

“Requirements of Law”:  With respect to any Person or property or assets of such
Person and as of any date, all of the following applicable thereto as of such
date: all Governing Documents and existing and future laws, statutes, rules,
regulations, treaties, codes, ordinances, permits, certificates, orders and
licenses of and interpretations by any Governmental Authority (including
Environmental Laws, ERISA, regulations of the Board of Governors of the Federal
Reserve System, and laws, rules and regulations relating to usury, licensing,
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy), judgments, decrees,
injunctions, writs, awards or orders of any court, arbitrator or other
Governmental Authority.

 

27

--------------------------------------------------------------------------------


 

“Reserve Requirement”:  For any Pricing Period, the aggregate of the rates
(expressed as a decimal fraction) of reserve requirements in effect during such
Pricing Period (including basic, supplemental, marginal and emergency reserves
under any regulations of the Board of Governors of the Federal Reserve System or
other Governmental Authority having jurisdiction with respect thereto) dealing
with reserve requirements prescribed for Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of such Board of
Governors) maintained by Buyer.

 

“Responsible Officer”:  With respect to any Person, the chief executive officer,
the chief financial officer, the chief accounting officer, the treasurer or the
chief operating officer of such Person or such other officer designated as an
authorized signatory in such Person’s Governing Documents.

 

“Retained Interest”:  (a) With respect to any Purchased Asset, (i) all duties,
obligations and liabilities of the related Seller thereunder, including payment
and indemnity obligations, (ii) all obligations of agents, trustees, servicers,
administrators or other Persons under the documentation evidencing such
Purchased Asset, and (iii) if any portion of the Indebtedness related to such
Purchased Asset is owned by another lender or is being retained by a Seller, the
interests, rights and obligations under such documentation to the extent they
relate to such portion, and (b) with respect to any Purchased Asset with an
unfunded commitment on the part of a Seller, all obligations to provide
additional funding, contributions, payments or credits, except to the extent
otherwise specified in the related Confirmation.

 

“S&P”:  Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. or, if Standard & Poor’s Ratings Services is no longer issuing
ratings, another nationally recognized rating agency reasonably acceptable to
Buyer.

 

“Sanctioned Entity”:  (a) A country or a government of a country, (b) an agency
of the government of a country, (c) an organization directly or indirectly
controlled by a country or its government, (d) a Person resident in or
determined to be resident in a country, that (in the case of the preceding
clauses (a), (b), (c) and this clause (d)) is subject to a country sanctions
program administered and enforced by the Office of Foreign Assets Control, or
(e) a Person named on the list of Specially Designated Nationals maintained by
the Office of Foreign Assets Control.

 

“Securitized Purchased Asset”:  Any Purchased Asset described on Schedule 4
hereto.

 

“Seller”:  Individually and collectively, as the context may require, ACRC
Lender W LLC, a Delaware limited liability company, and ACRC Lender W TRS LLC, a
Delaware limited liability company.

 

“Senior Interest”:  Either (a) a senior or pari passu participation interest in
a Whole Loan, or (b) a senior or pari-passu “A-Note” in an “A/B structure” of a
Whole Loan.

 

“Senior Interest Documents”:  For any Senior Interest, the Senior Interest Note
together with any co-lender agreements, participation agreements and/or other
intercreditor agreements or other documents governing or otherwise relating to
such Senior Interest.

 

28

--------------------------------------------------------------------------------

 

“Senior Interest Note”:  The original executed promissory note, participation or
other certificate or other tangible evidence of a Senior Interest.

 

“Servicing Agreement”:  An agreement entered into by Buyer (if applicable),
Sellers and Interim Servicer for the servicing of the Purchased Assets,
acceptable to Buyer.

 

“Servicing File”:  With respect to any Purchased Asset, the file retained and
maintained by the related Seller or Interim Servicer including the originals or
copies of all Mortgage Loan Documents and other documents and agreements
relating to such Purchased Asset, including to the extent applicable all
servicing agreements, files, documents, records, data bases, computer tapes,
insurance policies and certificates, Appraisals, other closing documentation,
payment history and other records relating to or evidencing the servicing of
such Purchased Asset, which file shall be held by such Seller and/or the Interim
Servicer for and on behalf of Buyer.

 

“Servicing Rights”:  All right, title and interest of each Seller, Guarantor or
any Affiliate of a Seller or Guarantor in and to any and all of the following: 
(a) rights to service and collect and make all decisions with respect to the
Purchased Assets, (b) amounts received by Seller or any other Person for
servicing the Purchased Assets, (c) late fees, penalties or similar payments
with respect to the Purchased Assets, (d) agreements and documents creating or
evidencing any such rights to service, documents, files and records relating to
the servicing of the Purchased Assets, and rights of any Seller or any other
Person thereunder, (e) escrow, reserve and similar amounts with respect to the
Purchased Assets, (f) rights to appoint, designate and retain any other
servicers, sub-servicers, special servicers, agents, custodians, trustees and
liquidators with respect to the Purchased Assets, and (g) accounts and other
rights to payment related to the Purchased Assets.

 

“Single Employer Plan”:  Any Plan that is not a Multiemployer Plan.

 

“Solvent”:  With respect to any Person at any time, having a state of affairs
such that all of the following conditions are met at such time:  (a) the fair
value of the assets and property of such Person is greater than the amount of
such Person’s liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities evaluated for purposes
of Section 91(32) of the Bankruptcy Code, (b) the present fair salable value of
the assets and property of such Person in an orderly liquidation of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (c) such Person
is able to realize upon its assets and property and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s assets and property
would constitute unreasonably small capital.

 

“Specified Affiliate”:  Interim Servicer, ACRC Lender C LLC, ACRC Holdings LLC
and Pledgor; provided, however, that if any Seller or its Affiliates dissolve or
liquidate

 

29

--------------------------------------------------------------------------------


 

ACRC Holdings LLC at any time, then ACRC Holdings LLC shall thereupon cease to
be a Specified Affiliate.

 

“Structuring Fee”:  The meaning set forth in the Fee Letter, which definition is
incorporated by reference herein.

 

“Sub-Limit”:  The composition of Purchased Assets transferred to Buyer shall at
all times meet the following sublimit caps, and no Market Value shall be
ascribed to any Purchased Assets:

 

(a)                                 to the extent that the Market Value ascribed
to non-controlling Senior Interests with outstanding Future Funding Amounts
would exceed twenty-five percent (25%) of the Maximum Amount;

 

(b)                                 to the extent that the Market Value ascribed
to any one Purchased Asset would exceed twenty-five percent (25%) of the Maximum
Amount; and

 

(c)                                  to the extent that the Market Value
ascribed to Purchased Assets, the Type of which consists of hotels, (as
determined by Buyer), would exceed fifteen percent (15%) of the Maximum Amount.

 

“Subsidiary”: With respect to any Person, any corporation, partnership, limited
liability company or other entity (heretofore, now or hereafter established) of
which at least a majority of the securities or other ownership interests having
by the terms thereof ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions of such corporation,
partnership, limited liability company or other entity (without regard to the
occurrence of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more Subsidiaries of such Person or by such
Person and one or more Subsidiaries of such Person, and shall include all
Persons the accounts of which are with those of such Person pursuant to GAAP.

 

“Transaction”:  With respect to any Asset, the sale and transfer of such Asset
from the related Seller to Buyer pursuant to the Repurchase Documents against
the transfer of funds from Buyer to such Seller representing the Purchase Price
or any additional Purchase Price for such Asset.

 

“Transaction Request”:  Defined in Section 3.01(a).

 

“Transferor”:  The applicable seller of an Asset under a Purchase Agreement.

 

“Type”:  With respect to a Mortgaged Property, such Mortgaged Property’s
classification as one of the following: multifamily, retail, office, industrial,
student housing, self-storage and, solely with respect to Core Assets, hotels.

 

“UCC”:  The Uniform Commercial Code as in effect in the State of New York;
provided, that, if, by reason of Requirements of Law, the perfection or priority
of the security interest in any Purchased Asset is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than New York, “UCC” shall
mean the Uniform Commercial Code as in effect

 

30

--------------------------------------------------------------------------------


 

in such other jurisdiction for purposes of the provisions hereof relating to
such perfection or priority.

 

“Underlying Loan Documents”: Each of the loan documents and related materials
prepared and delivered in connection with a specific Whole Loan.

 

“Underlying Mortgaged Property”:  (i) In the case of any Whole Loan or Senior
Interest, the Mortgaged Property securing such Whole Loan, and (ii) in the case
of any Mezzanine Loan, the Mortgaged Property that is owned by the Person whose
Equity Interest is pledged as collateral security for such Mezzanine Loan.

 

“Underlying Obligor”:  Individually and collectively, as the context may
require, the Mortgagor or Mezzanine Borrower and other obligor or obligors under
an Asset, including (i) any Person that has not signed the related Mortgage Note
but owns an interest in the related Underlying Mortgaged Property, which
interest has been encumbered to secure such Asset, and (ii) any other Person who
has assumed or guaranteed the obligations of such Mortgagor under the Mortgage
Loan Documents relating to an Asset.

 

“Underwriting Package”:  With respect to one or more Assets, the internal
document or credit committee memorandum (redacted to protect confidential
information) setting forth all material information relating to an Asset which
is known by the applicable Seller, prepared by such Seller for its evaluation of
such Asset, to include at a minimum all the information required to be set forth
in the relevant Confirmation or, in the alternative, materials of a like kind
that would typically be provided by a loan originator to a nationally recognized
statistical rating organization in connection with a collateral debt obligation
or commercial mortgage-backed securities offering acceptable in Buyer’s
discretion.  In addition, the Underwriting Package shall include all of the
following, to the extent applicable and available:

 

(a)                                 copies of all Mortgage Loan Documents
(provided that in the case of a Wet Mortgage Asset, the Underwriting Package
delivered in connection with a Transaction Request under Section 3.01(a) shall
provide .pdf copies of all such Mortgage Loan Documents to the extent available
at such time, including substantially final drafts of any documents that will
constitute Mortgage Loan Documents upon their execution, together with a pledge
by the related Seller to forward final, signed Mortgage Loan Documents within
five (5) Business Days after the related Purchase Date); and

 

(b)                                 all Mortgage Loan Documents required to be
delivered to Custodian under Section 2.01 of the Custodial Agreement, (b) an
Appraisal, (c) the current occupancy report, tenant stack and rent roll, (d) if
and to the extent available after the exercise of reasonable effort by the
related Seller, at least two (2) years of property-level financial statements,
(e) the current financial statement of the Underlying Obligor, (f) the mortgage
asset file described in the Custodial Agreement, (g) third-party reports and
agreed-upon procedures, letters and reports (whether drafts or final forms),
site inspection reports, market studies and other due diligence materials
prepared by or on behalf of or delivered to the applicable Seller, (h) if and to
the extent available after the exercise of reasonable effort by such Seller,
aging of accounts receivable and accounts payable, (i) copies of Mortgage Loan
Documents, (j) such further documents or information as Buyer may

 

31

--------------------------------------------------------------------------------


 

request, (k) any and all agreements, documents, reports, or other information
concerning the Purchased Assets (including, without limitation, all of the
related Mortgage Loan Documents) received or obtained in connection with the
origination of the Purchased Assets, (l) any other material documents or reports
concerning the Purchased Assets prepared or executed by the applicable Seller or
Guarantor, and (m) all documents, instruments and agreement received in respect
of the closing of the acquisition transaction under the Purchase Agreement.

 

“Waterfall Account”:  A segregated non-interest bearing account established at
Waterfall Account Bank, in the name of the Sellers, pledged to Buyer and subject
to a Controlled Account Agreement.

 

“Waterfall Account Bank”:  Wells Fargo Bank, National Association, or any other
bank approved by Buyer.

 

“Wet Funding”: A Transaction for which the applicable Seller has delivered to
Buyer a Transaction Request pursuant to Section 3.01(g).

 

“Wet Mortgage Asset”: An Eligible Asset for which the applicable Seller has
delivered a Transaction Request pursuant to Section 3.01(g) hereof, and for
which a complete Mortgage Asset File has not been delivered to Custodian prior
to the related Purchase Date.

 

“Whole Loan:  A performing first priority commercial real estate whole loan for
which the Underlying Mortgage Property has fully stabilized, as determined by
Buyer.

 

Section 2.01                             Rules of Interpretation.  Headings are
for convenience only and do not affect interpretation.  The following rules of
this Section 2.01 apply unless the context requires otherwise.  The singular
includes the plural and conversely.  A gender includes all genders.  Where a
word or phrase is defined, its other grammatical forms have a corresponding
meaning.  A reference to an Article, Section, Subsection, Paragraph,
Subparagraph, Clause, Annex, Schedule, Appendix, Attachment, Rider or
Exhibit is, unless otherwise specified, a reference to an Article, Section,
Subsection, Paragraph, Subparagraph or Clause of, or Annex, Schedule, Appendix,
Attachment, Rider or Exhibit to, this Agreement, all of which are hereby
incorporated herein by this reference and made a part hereof.  A reference to a
party to this Agreement or another agreement or document includes the party’s
permitted successors, substitutes or assigns.  A reference to an agreement or
document is to the agreement or document as amended, modified, novated,
supplemented or replaced, except to the extent prohibited by any Repurchase
Document.  A reference to legislation or to a provision of legislation includes
a modification, codification, replacement, amendment or reenactment of it, a
legislative provision substituted for it and a rule, regulation or statutory
instrument issued under it.  A reference to writing includes a facsimile or
electronic transmission and any means of reproducing words in a tangible and
permanently visible form.  A reference to conduct includes an omission,
statement or undertaking, whether or not in writing.  A Default or Event of
Default exists until it has been cured or waived in writing by Buyer.  The words
“hereof,” “herein,” “hereunder” and similar words refer to this Agreement as a
whole and not to any particular provision of this Agreement, unless the context
clearly requires or the language provides otherwise.  The word “including” is
not limiting and means “including without limitation.”  The word “any” is not
limiting and

 

32

--------------------------------------------------------------------------------


 

means “any and all” unless the context clearly requires or the language provides
otherwise.  In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” each mean “to but excluding,” and the word “through” means “to and
including.”  The words “will” and “shall” have the same meaning and effect.  A
reference to day or days without further qualification means calendar days.  A
reference to any time means New York time.  This Agreement may use several
different limitations, tests or measurements to regulate the same or similar
matters.  All such limitations, tests and measurements are cumulative and shall
each be performed in accordance with their respective terms.  Unless the context
otherwise clearly requires, all accounting terms not expressly defined herein
shall be construed in accordance with GAAP, and all accounting determinations,
financial computations and financial statements required hereunder shall be made
in accordance with GAAP, without duplication of amounts, and on a consolidated
basis with all Subsidiaries.  All terms used in Articles 8 and 9 of the UCC, and
used but not specifically defined herein, are used herein as defined in such
Articles 8 and 9.  A reference to “fiscal year” and “fiscal quarter” means the
fiscal periods of the applicable Person referenced therein.  A reference to an
agreement includes a security interest, guarantee, agreement or legally
enforceable arrangement whether or not in writing.  A reference to a document
includes an agreement (as so defined) in writing or a certificate, notice,
instrument or document, or any information recorded in computer disk form. 
Whenever a Person is required to provide any document to Buyer under the
Repurchase Documents, the relevant document shall be provided in writing or
printed form unless Buyer requests otherwise.  At the request of Buyer, the
document shall be provided electronically or both printed and electronically. 
The Repurchase Documents are the result of negotiations between the Parties,
have been reviewed by counsel to Buyer and counsel to each Seller, and are the
product of both Parties.  No rule of construction shall apply to disadvantage
one Party on the ground that such Party proposed or was involved in the
preparation of any particular provision of the Repurchase Documents or the
Repurchase Documents themselves.  Except where otherwise expressly stated, Buyer
may give or withhold, or give conditionally, approvals and consents, and may
form opinions and make determinations, in its sole and absolute discretion
subject in all cases to the implied covenant of good faith and fair dealing. 
Reference in any Repurchase Document to Buyer’s discretion, shall mean, unless
otherwise expressly stated herein or therein, Buyer’s sole and absolute
discretion, and the exercise of such discretion shall be final and conclusive. 
In addition, whenever Buyer has a decision or right of determination, opinion or
request, exercises any right given to it to agree, disagree, accept, consent,
grant waivers, take action or no action or to approve or disapprove (or any
similar language or terms), or any arrangement or term is to be satisfactory or
acceptable to or approved by Buyer (or any similar language or terms), the
decision of Buyer with respect thereto, except where otherwise expressly stated,
shall be in the sole and absolute discretion of Buyer, and such decision shall
be final and conclusive subject in all cases to the implied covenant of good
faith and fair dealing.

 

33

--------------------------------------------------------------------------------


 

ARTICLE 3

 

THE TRANSACTIONS

 

Section 3.01                             Procedures.

 

(a)                                 From time to time during the Funding Period,
a Seller may request Buyer to enter into a proposed Transaction by sending Buyer
a notice substantially in the form of Exhibit A (“Transaction Request”)
(i) describing the Transaction and each proposed Asset and any related
Underlying Mortgaged Property and other security therefor in reasonable detail,
(ii) transmitting a complete Underwriting Package for each proposed Asset, and
(iii) specifying which (if any) of the representations and warranties of such
Seller set forth in this Agreement (including in Schedule 1 applicable to the
Class of such Asset) such Seller will be unable to make with respect to such
Asset.  Such Seller shall promptly deliver to Buyer any supplemental materials
requested at any time by Buyer.  Buyer shall conduct such review of the
Underwriting Package and each such Asset as Buyer determines appropriate.  Buyer
shall determine whether or not it is willing to purchase any or all of the
proposed Assets, and if so, on what terms and conditions.  It is expressly
agreed and acknowledged that Buyer is entering into the Transactions on the
basis of all such representations and warranties and on the completeness and
accuracy of the information contained in the applicable Underwriting Package,
and any incompleteness or inaccuracies in the related Underwriting Package will
only be acceptable to Buyer if disclosed in writing to Buyer by such Seller in
advance of the related Purchase Date, and then only if Buyer opts to purchase
the related Purchased Asset from such Seller notwithstanding such incompleteness
and inaccuracies.  In the event of a Representation Breach, the applicable
Seller shall within three (3) Business Days after notice repurchase the related
Asset or Assets in accordance with Section 3.05.

 

(b)                                 Buyer shall give the related Seller notice
of the date when Buyer has received a complete Underwriting Package and
supplemental materials.  Buyer shall approve or disapprove in writing any
proposed Asset, within ten (10) Business Days after such date.  If Buyer has not
communicated such decision to such Seller by such date, Buyer shall
automatically and without further action be deemed to have determined not to
purchase any such Asset.

 

(c)                                  If Buyer communicates to the related Seller
a final non-binding determination that it is willing to purchase any or all of
such Assets, such Seller shall deliver to Buyer an executed preliminary
Confirmation for such Transaction, describing each such Asset and its proposed
Purchase Date, Market Value, Applicable Percentage, Purchase Price and such
other terms and conditions as Buyer may require.  If Buyer requires changes to
the preliminary Confirmation, the related Seller shall make such changes and
re-execute the preliminary Confirmation.  If Buyer determines to enter into the
Transaction on the terms described in the preliminary Confirmation, Buyer shall
execute and return the same to such Seller at the time that Buyer pays the
related Purchase Price to applicable Seller, which shall thereupon become
effective as the Confirmation of the Transaction.  Buyer’s approval of the
purchase of an Asset on such terms and conditions as Buyer may require shall be
evidenced only by its execution and delivery of the related Confirmation.  For
the avoidance of doubt, Buyer shall not (i) be bound by any preliminary or final
non-binding determination referred to above, or (ii) be obligated to

 

34

--------------------------------------------------------------------------------


 

purchase an Asset notwithstanding a Confirmation executed by the Parties unless
and until all applicable conditions precedent in Article 6 have been satisfied
or waived by Buyer.

 

(d)                                 Each Confirmation, together with this
Agreement, shall be conclusive evidence of the terms of the Transaction covered
thereby, and shall be construed to be cumulative to the extent possible.  If
terms in a Confirmation are inconsistent with terms in this Agreement with
respect to a particular Transaction, the Confirmation shall prevail.  Whenever
the Applicable Percentage or any other term of a Transaction (other than the
Pricing Rate, Market Value and outstanding Purchase Price) with respect to an
Asset is revised or adjusted in accordance with this Agreement, an amended and
restated Confirmation reflecting such revision or adjustment and that is
otherwise acceptable to the Parties shall be prepared by the related Seller and
executed by the Parties.

 

(e)                                  The fact that Buyer has conducted or has
failed to conduct any partial or complete examination or any other due diligence
review of any Asset or Purchased Asset shall in no way affect any rights Buyer
may have under the Repurchase Documents or otherwise with respect to any
representations or warranties or other rights or remedies thereunder or
otherwise, including the right to determine at any time that such Asset or
Purchased Asset is not an Eligible Asset.

 

(f)                                   No Transaction shall be entered into if
(i) any Margin Deficit, Default or Event of Default exists or would exist as a
result of such Transaction, (ii) the Repurchase Date for the Purchased Assets
subject to such Transaction would be later than the Facility Termination Date,
or (iii) after giving effect to such Transaction, the aggregate Repurchase Price
of all Purchased Assets subject to Transactions then outstanding would exceed
the Maximum Amount.

 

(g)                                  In addition to the foregoing provisions of
this Section 3.01, solely with respect to any Wet Mortgage Asset, a copy of the
related Transaction Request shall be delivered by the related Seller to Bailee
no later than 12:00 noon (New York City time) one (1) Business Day prior to the
requested Purchase Date, to be held in escrow by Bailee on behalf of Buyer
pending finalization of the Transaction.

 

(h)                                 Notwithstanding any of the foregoing
provisions of this Section 3.01 or any contrary provisions set forth in the
Custodial Agreement, solely with respect to any Wet Mortgage Asset:

 

(i)                                     by 12:00 noon (New York City time) on
the Purchase Date, the related Seller or Bailee shall deliver signed .pdf copies
of the Mortgage Loan Documents to Custodian via electronic mail, and such Seller
shall deliver the appropriate written third-party wire transfer instructions to
Buyer;

 

(ii)                                  not later than 12:00 noon (New York City
time) on the Purchase Date, (A) Bailee shall deliver an executed .pdf copy of
the Bailee Agreement to related Seller, Buyer and Custodian by electronic mail
and  (B) if Buyer has previously received the Trust Receipt in accordance with
Section 3.01(b) of the Custodial Agreement, determined that all other applicable
conditions in Section 6.02 hereof have been satisfied, and otherwise has agreed
to purchase the related Wet Mortgage Asset, Buyer shall (I) execute

 

35

--------------------------------------------------------------------------------


 

and deliver a .pdf copy of the related Confirmation to the related Seller and
Bailee via electronic mail and (II) wire funds in the amount of the Purchase
Price for the related Wet Mortgage Asset in accordance with the wire transfer
instructions that were previously delivered to Buyer by such Seller; and

 

(iii)                               within five (5) Business Days after the
applicable Purchase Date with respect to any Wet Mortgage Asset, the related
Seller shall deliver, or cause to be delivered (A) to Custodian, the complete
original Mortgage Asset File with respect to such Wet Mortgage Asset, pursuant
to and in accordance with the terms of the Custodial Agreement, and (B) to
Buyer, the complete original Underwriting Package with respect to the related
Wet Mortgage Assets purchased by Buyer; provided, that, if Buyer’s diligence
review of the related Mortgage Asset File requires the delivery of a mortgage
file, document or instrument or the equivalent that such Seller cannot deliver,
or cause to be delivered, to Custodian at the time they are required to be
delivered, solely because of a delay caused by the public recording office where
such document or instrument has been delivered for recordation, the delivery
requirements set forth in this Agreement and the Custodial Agreement shall be
deemed to have been satisfied as to such non-delivered Mortgage Asset File,
document or instrument if a copy thereof (certified by such Seller to be a true
and complete copy of the original thereof submitted for recording) is delivered
to Custodian on or before the date on which such original is required to be
delivered, and either the original of such non-delivered document or instrument,
or a photocopy thereof, with evidence of recording thereon, is delivered to
Custodian within ninety (90) days of the related Purchase Date, and, provided,
further, that Buyer may, but is not obligated to, consent to a later date for
delivery of any part of the Mortgage Asset File in its sole discretion.

 

Section 3.02                             Transfer of Purchased Assets; Servicing
Rights.  On the Purchase Date for each Purchased Asset, and subject to the
satisfaction of all applicable conditions precedent in Article 6, (a) ownership
of and title to such Purchased Asset shall be transferred to and vest in Buyer
or its designee against the simultaneous transfer of the Purchase Price to the
account of the related Seller specified in Annex 1 (or if not specified therein,
in the related Confirmation or as directed by such Seller), and (b) such Seller
hereby sells, transfers, conveys and assigns to Buyer on a servicing-released
basis all of such Seller’s right, title and interest (but no Retained Interests)
in and to such Purchased Asset, together with all related Servicing Rights. 
Subject to this Agreement, during the Funding Period a Seller may sell to Buyer,
repurchase from Buyer and re-sell Eligible Assets to Buyer, but may not
substitute other Eligible Assets for Purchased Assets.  Buyer has the right to
designate the servicer of the Purchased Assets; the Servicing Rights and other
servicing provisions under this Agreement are not severable from or to be
separated from the Purchased Assets under this Agreement; and, such Servicing
Rights and other servicing provisions of this Agreement constitute (a) “related
terms” under this Agreement within the meaning of Section 101(47)(A)(i) of the
Bankruptcy Code and/or (b) a security agreement or other arrangement or other
credit enhancement related to the Repurchase Documents.

 

Section 3.03                             Maximum Amount.  The aggregate
outstanding Purchase Price for all Purchased Assets as of any date shall not
exceed the Maximum Amount.  If such aggregate outstanding Purchase Price exceeds
the Maximum Amount, Sellers shall immediately pay to

 

36

--------------------------------------------------------------------------------


 

Buyer an amount necessary to reduce such aggregate outstanding Purchase Price to
an amount equal to or less than the Maximum Amount.  Once per calendar year, so
long as no Default or Event of Default has occurred and is continuing, Sellers
shall have the option to reduce the Maximum Amount at their discretion without
premium or penalty to an amount no less than the then-outstanding aggregate
Purchase Price upon three (3) Business Days advance notice to Buyer.  In
addition, the Maximum Amount shall be automatically reduced to the outstanding
aggregate Purchase Price plus the amount of any remaining unfunded Buyer
commitments set forth on all outstanding Confirmations as of the Initial
Facility Termination Date.

 

Section 3.04                             Early Repurchase Date; Mandatory
Repurchases.

 

(a)                                 The applicable Seller may terminate any
Transaction with respect to any or all Purchased Assets sold by such Seller and
repurchase such Purchased Assets on any date prior to the Repurchase Date (an
“Early Repurchase Date”); provided, that (a) such Seller irrevocably notifies
Buyer at least three (3) Business Days before the proposed Early Repurchase Date
identifying the Purchased Asset(s) to be repurchased and the Repurchase Price
thereof, (b) such Seller delivers a certificate from a Responsible Officer of
such Seller in form and substance satisfactory to Buyer certifying that no
Margin Deficit, Default or Event of Default exists or would exist as a result of
such repurchase and there are no other Liens on the Purchased Assets or Pledged
Collateral other than Buyer’s Lien, unless all such Liens are satisfied in full
on or before the related Early Repurchase Date (c) if the Early Repurchase Date
is not a Remittance Date, such Seller pays to Buyer any amount due under
Section 12.03 and pays all amounts due to any Affiliated Hedge Counterparty
under the related Interest Rate Protection Agreement, (d) such Seller pays to
Buyer the related (if any) Exit Fee due and payable, but no such Exit Fee shall
be due and payable if the related repurchase occurs in connection with an
Exempted Transaction, and (e) such Seller thereafter complies with
Section 3.05.  Such early terminations and repurchases shall be limited to three
(3) occurrences in any calendar week.

 

(b)                                 In addition to other rights and remedies of
Buyer under any Repurchase Document, the applicable Seller shall within two
(2) Business Days repurchase any Purchased Asset that no longer qualifies as an
Eligible Asset, as determined by Buyer.

 

(c)                                  In addition to the foregoing, in connection
with each repurchase made pursuant to Section 3.04(a), if such repurchase occurs
at any time after (i) the initial Facility Termination Date but prior to the
first Extended Facility Termination Date, the applicable Seller shall pay an
amount equal to 110% of the applicable Repurchase Price otherwise payable for
such date and (ii) the first Extended Facility Termination Date, such Seller
shall pay an amount equal to 125% of the applicable Repurchase Price otherwise
payable for such date; provided, however, if  (x) at the time of any repurchase
during the time period described in clause (i) above, there are at least seven
(7) remaining Purchased Assets and each of them comply with the applicable PPV
Test and Debt Yield Test, or (y) if at the time of any repurchase during the
time period described in clause (ii) above, (i) the Debt Yield for all of the
remaining Purchased Assets, calculated on an aggregate basis, equals or exceeds
twelve and one-half percent (12.5%), and (ii) PPV Ratio for all of the remaining
Purchased Assets, calculated on an aggregate basis, is less than or equal to
forty-five percent (45%), then the amount payable pursuant to the applicable
clause shall be solely the applicable Repurchase Price for such date.  The
proceeds of any payment made pursuant to this Section 3.04(c) in excess of the
Applicable Repurchase Price that

 

37

--------------------------------------------------------------------------------


 

otherwise would have been payable shall be applied by Buyer first to repay any
outstanding Margin Deficits, and second to reduce the unpaid Repurchase Prices
of all remaining Purchased Assets on a pro rata basis, unless such Seller and
Buyer otherwise agree to apply any such amounts differently.

 

(d)                                 In addition, at any time during the
existence of an uncured Event of Default or an unsatisfied Margin Deficit, if a
Seller elects to repurchase a Purchased Asset due to the prepayment in whole
(but not in part) of the underlying Whole Loan, such Seller shall pay to Buyer
one-hundred percent (100%) of the net proceeds due in connection with the payoff
of the underlying Purchased Asset in question, up to the amount of funds
necessary to both cure the Event of Default and/or unsatisfied Margin Deficit
(and pay in full the Repurchase Price for such Purchased Asset).  All such net
proceeds in excess of the outstanding Repurchase Price of the related Purchased
Asset shall be applied first to any other Purchased Asset to the extent of any
Margin Deficit, and then pro-rata to the Repurchase Prices of all other
Purchased Assets, unless such Seller and Buyer otherwise agree to apply such
amount differently, and if such application has served to fully cure all
outstanding Defaults or Events of Default and pay to Buyer any other amounts due
and payable under the Repurchase Documents, then any remaining amounts to such
Seller.

 

Section 3.05                             Repurchase.  On the Repurchase Date for
each Purchased Asset, the applicable Seller shall transfer to Buyer the
Repurchase Price for such Purchased Asset as of the Repurchase Date, and pay all
amounts due to any Affiliated Hedge Counterparty under the related Interest Rate
Protection Agreement and, so long as no Event of Default has occurred and is
continuing, Buyer shall transfer to such Seller such Purchased Asset on a
servicing released basis, whereupon the Transaction with respect to such
Purchased Asset shall terminate.  So long as no Event of Default has occurred
and is continuing, Buyer shall be deemed to have simultaneously released its
security interest in such Purchased Asset, shall authorize Custodian to promptly
release to the applicable Seller the Mortgage Asset File for such Purchased
Asset, and Buyer shall execute, acknowledge and deliver to the related Seller,
at such Seller’s sole expense, any and all documents, instruments and agreements
necessary to release all security interests in such Purchased Asset, including,
to the extent any UCC financing statement filed against such Seller specifically
identifies such Purchased Asset, an amendment thereto or termination thereof
evidencing the release of such Purchased Asset from Buyer’s security interest
therein; provided, however, that whether or not an Event of Default has occurred
and is continuing hereunder, Buyer shall be required to release the Mortgage
Asset File relating to a Purchased Asset and execute, acknowledge and deliver to
the related Seller, at such Seller’s sole expense, all necessary release
documents if (a) the Underlying Obligor has paid the entire principal amount of
the underlying Whole Loan and all other amounts due to Seller under the related
Mortgage Loan Documents and (b) such Seller makes the required prepayment of the
underlying Whole Loan in respect of such Purchased Asset hereunder in accordance
with Section 5.02.  Any such transfer or release shall be without recourse to
Buyer and without representation or warranty by Buyer, except that Buyer shall
represent to the related Seller, to the extent that good title was transferred
and assigned by such Seller to Buyer hereunder on the related Purchase Date,
that Buyer is the sole owner of such Purchased Asset, free and clear of any
other interests or Liens caused by Buyer’s actions or inactions.  Any Income
with respect to such Purchased Asset received by Buyer or Waterfall Account Bank
after payment of the Repurchase Price therefor shall be remitted to the
applicable Seller.  Notwithstanding the

 

38

--------------------------------------------------------------------------------

 

foregoing, on or before the Facility Termination Date, the applicable Seller
shall repurchase all Purchased Assets by paying to Buyer the outstanding
Repurchase Price therefor and all other outstanding Repurchase Obligations. 
Notwithstanding any provision to the contrary contained elsewhere in any
Repurchase Document, at any time during the existence of an uncured Default or
Event of Default, the related Seller cannot repurchase a Purchased Asset in
connection with a full payoff of the underlying Whole Loan by the Underlying
Obligor, unless one-hundred percent (100%) of the net proceeds due in connection
with the relevant payoff shall be paid directly to Buyer.  The portion of all
such net proceeds in excess of the then-current Repurchase Price of the related
Purchased Asset shall be applied by Buyer to reduce any other amounts due and
payable to Buyer under this Agreement.

 

Section 3.06          Extension of the Facility Termination Date.  At the
request of Sellers delivered to Buyer no earlier than ninety (90) days or later
than thirty (30) days before the Facility Termination Date, Buyer shall grant
two (2) extensions of the Facility Termination Date for a period of one (1) year
each (each, an “Extended Facility Termination Date”) by giving notice approving
such extension and the Extended Facility Termination Date to Sellers before the
expiration of the then-current Facility Termination Date.  The failure of Buyer
to so deliver such notice approving the extension shall be deemed to be Buyer’s
determination not to extend the Facility Termination Date unless Buyer
thereafter gives notice to the contrary.  Any extension of the Facility
Termination Date shall be subject to the following:  (i) no Default or Event of
Default exists on the date of the request to extend and as of the current
Facility Termination Date, (ii) no Margin Deficit shall be outstanding on the
date of the request to extend and as of the current Facility Termination Date,
(iii) each Seller has made a timely request for the extension in question,
(iv) each Purchased Asset shall be in compliance with the Debt Yield Test and
the PPV Test as required on the date of the request to extend and as of the
current Facility Termination Date (but in the case of compliance with the PPV
Test, subject to each Seller’s cure rights set forth in Section 3.07(b)), and
which compliance shall be determined by Buyer in its sole discretion, (v) all
Purchased Assets must qualify as Eligible Assets on the date of the request to
extend and as of the current Facility Termination Date, and (vi) the payment by
Sellers to Buyer of the Extension Fee has been effected on or before the current
Facility Termination Date; provided that (A) if any Default, Event of Default or
outstanding Margin Deficit exists, Buyer shall grant Sellers a temporary
extension not to exceed the time permitted to cure/satisfy such Default, Event
of Default or Margin Deficit set forth in the Repurchase Documents, and (B) if
any Seller is not in compliance with any of the conditions set forth in
clauses (i), (ii), (iv) and (v) on the date of the related extension request,
such request may be submitted by Sellers, setting forth any conditions to
extension of the Facility Termination Date that are not in compliance and the
reasons for such non-compliance, and such request shall be granted by Buyer if,
as of the Facility Termination Date for which such request is submitted, each
Seller certifies to Buyer’s satisfaction that it is in compliance with each of
the conditions set forth in this Section 3.06.  No additional Transactions shall
be entered into after the Initial Facility Termination Date.

 

In connection with each extension of the Facility Termination Date, if any
unfunded commitments in respect of any Purchased Asset remain outstanding on the
Facility Termination Date so extended, the applicable Seller may request funding
of such unfunded commitments subject to all terms and conditions of funding set
forth in this Agreement, including review and approval by Buyer of such funding
based on an updated Underwriting Package, in an aggregate amount not to exceed,
for any such Purchased Asset, the product of (x)

 

39

--------------------------------------------------------------------------------


 

the Applicable Percentage attributable to such Purchased Asset and (y) the
amount of unfunded commitments remaining available in respect of such Purchased
Asset at such time; provided that in no event shall any amounts so funded by
Buyer cause the aggregate amounts funded hereunder to exceed the Maximum Amount.

 

Section 3.07          Prepayment.

 

(a)           Partial Prepayment.  On any Business Day, on three (3) Business
Days’ prior written notice from the applicable Seller to Buyer, such Seller may
partially pay the Repurchase Price of any Purchased Asset, which shall include
any related amounts then due and owing to an Affiliated Hedge Counterparty (any
such asset, a “Partially Repaid Purchased Asset” and the amount so repaid, the
“Partial Payment Amount”).  With respect to such payment that is not occasioned
by a repayment of principal with respect to the Purchased Asset, such Seller
shall give Buyer at least three (3) Business Days prior notice of payment and
shall not partially pay in an amount whereby the remaining Purchase Price of any
such Purchased Asset, after giving effect to any such partial payment, is less
than $500,000.  In respect of any Partially Repaid Purchased Asset, the
applicable Seller may request, on no less than one (1) Business Day’s prior
written notice to Buyer, that Buyer pay to such Seller the Partial Payment
Amount in respect of such Partially Repaid Purchased Asset.  If any such request
is delivered to Buyer less than ninety (90) days after Buyer’s initial approval
to purchase such Purchased Asset from such Seller, Buyer shall pay to such
Seller the Partial Payment Amount in respect of such Partially Repaid Purchased
Asset.  If any such request is delivered to Buyer ninety (90) or more days after
Buyer’s initial approval to purchase such Purchased Asset from such Seller,
Buyer may, in its discretion either decline such request in its entirety, or
accept such request in whole or in part and pay to such Seller none, all or part
of the Partial Payment Amount in respect of such Partially Repaid Purchased
Asset, subject to any terms or conditions Buyer may, in its discretion,
require.  Any prepayment made under this Section shall be deposited directly
into the General Repo Account and, notwithstanding any provision in Section 5.02
to the contrary, applied by Buyer to reduce the unpaid Repurchase Price of the
related Purchased Asset within one (1) Business Day after deposit therein, and
not, for the avoidance of doubt, on the next Remittance Date.

 

(b)           Prepayments in connection with Extended Facility Termination
Date.  If the Maximum PPV requirement is not satisfied as of any proposed
Extended Facility Termination Date, the related Seller shall have the right to
prepay a portion of the Repurchase Price of any Purchased Asset for which the
PPV is higher than the Maximum PPV applicable to such proposed Extended Facility
Termination Date such that compliance with the applicable required Maximum PPV
is obtained.  If, following such remedial action by such Seller, Buyer
determines that the Maximum PPV applicable to such Extended Facility Termination
Date is not satisfied, such Seller may challenge such determination in
accordance with the dispute resolution procedures set forth in Schedule 3 hereto
based upon new Appraisals obtained at such Seller’s sole cost and expense and
dated no earlier than ninety (90) days prior to Buyer’s determination that the
Maximum PPV is not satisfied; provided that, for the avoidance of doubt, any
such dispute period shall not limit any other rights or privileges of Buyer.

 

40

--------------------------------------------------------------------------------


 

Section 3.08          Payment of Price Differential and Fees.

 

(a)           Notwithstanding that Buyer and each Seller intend that the
Transactions hereunder be sales to Buyer of the Purchased Assets, each Seller
shall pay to Buyer the accrued value of the Price Differential for each
Purchased Asset on each Remittance Date.  Buyer shall give the applicable Seller
notice of the Price Differential and any fees and other amounts due under the
Repurchase Documents on or prior to the second (2nd) Business Day preceding each
Remittance Date; provided, that Buyer’s failure to deliver such notice shall not
affect such Seller’s obligation to pay such amounts.  If the Price Differential
includes any estimated Price Differential, Buyer shall recalculate such Price
Differential after the Remittance Date and, if necessary, make adjustments to
the Price Differential amount due on the following Remittance Date.

 

(b)           Sellers shall pay to Buyer all fees and other amounts as and when
due as set forth in this Agreement including, without limitation:

 

(i)            the Non-Utilization Fee, which shall be due and payable by
Sellers and Guarantor monthly in arrears as set forth in the Fee Letter.

 

(ii)           the Structuring Fee, which shall be due and payable by Sellers
and Guarantor on the Original Closing Date.

 

(iii)          the Extension Fee, which shall be due and payable by Sellers and
Guarantor on or before the first day of each extension of the Facility
Termination Date.

 

Section 3.09          Payment, Transfer and Custody.

 

(a)           Unless otherwise expressly provided herein, all amounts required
to be paid or deposited by any Seller, Guarantor or any other Person under the
Repurchase Documents shall be paid or deposited in accordance with the terms
hereof no later than 3:00 p.m. on the day when due, in immediately available
Dollars and without deduction, setoff or counterclaim, and if not received
before such time shall be deemed to be received on the next Business Day. 
Whenever any payment under the Repurchase Documents shall be stated to be due on
a day other than a Business Day, such payment shall be made on the next
following Business Day, and such extension of time shall in such case be
included in the computation of such payment.  Each Seller, Guarantor and Pledgor
shall, to the extent permitted by Requirements of Law, pay to Buyer interest in
connection with any amounts not paid when due under the Repurchase Documents,
which interest shall be calculated at a rate equal to the LIBO Rate plus the
Pricing Margin plus 350 basis points, until all such amounts are received in
full by Buyer.  Amounts payable to Buyer and not otherwise required to be
deposited into the Waterfall Account shall be deposited into the General Repo
Account.  Sellers shall have no rights in, rights of withdrawal from, or rights
to give notices or instructions regarding Buyer’s account or the Waterfall
Account or any Collection Account.  Amounts in the Waterfall Account and/or any
Collection Account may be invested at the direction of Buyer in cash equivalents
before they are distributed in accordance with Article 5.

 

(b)           Any Mortgage Loan Documents not delivered to Buyer or Custodian
are and shall be held in trust by the applicable Seller or its agent for the
benefit of Buyer as the

 

41

--------------------------------------------------------------------------------


 

owner thereof.  The related Seller or its agent shall maintain a copy of the
Mortgage Loan Documents and the originals of the Mortgage Loan Documents not
delivered to Buyer or Custodian.  The possession of Mortgage Loan Documents by
the applicable Seller or its agent is in a custodial capacity only at the will
of Buyer for the sole purpose of assisting Interim Servicer with its duties
under the Servicing Agreement.  Each Mortgage Loan Document retained or held by
a Seller or its agent shall be segregated on such Seller’s books and records
from the other assets of such Seller or its agent, and the books and records of
such Seller or its agent shall be marked to reflect clearly the sale of the
related Purchased Asset to Buyer on a servicing-released basis.  Each Seller or
its agent shall release its custody of the Mortgage Loan Documents only in
accordance with written instructions from Buyer, unless such release is required
as incidental to the servicing of the Purchased Assets by Interim Servicer or is
in connection with a repurchase of any Purchased Asset by a Seller, in each case
in accordance with the Custodial Agreement.

 

Section 3.10          Repurchase Obligations Absolute.  All amounts payable by
Sellers under the Repurchase Documents shall be paid without notice, demand,
counterclaim, setoff, deduction or defense (as to any Person and for any reason
whatsoever) and without abatement, suspension, deferment, diminution or
reduction (as to any Person and for any reason whatsoever), and the Repurchase
Obligations shall not be released, discharged or otherwise affected, except upon
indefeasible payment in full or as otherwise expressly provided herein, by
reason of:  (a) any damage to, destruction of, taking of, restriction or
prevention of the use of, interference with the use of, title defect in,
encumbrance on or eviction from, any Purchased Asset, the Pledged Collateral or
related Underlying Mortgaged Property, (b) any Insolvency Proceeding relating to
any Seller or any Underlying Obligor, or any action taken with respect to any
Repurchase Document or Mortgage Loan Document by any trustee or receiver of a
Seller or any Underlying Obligor or by any court in any such proceeding, (c) any
claim that a Seller has or might have against Buyer under any Repurchase
Document or otherwise (unless such claim relates to the indefeasible payment in
full of the Repurchase Obligations), (d) any default or failure on the part of
Buyer to perform or comply with any Repurchase Document or other agreement with
a Seller, (e) the invalidity or unenforceability of any Purchased Asset,
Repurchase Document or Mortgage Loan Document, or (f) any other occurrence
whatsoever, whether or not similar to any of the foregoing, and whether or not
any Seller has notice or Knowledge of any of the foregoing.  The Repurchase
Obligations shall be full recourse to each Seller.  This Section 3.10 shall
survive the termination of the Repurchase Documents and the payment in full of
the Repurchase Obligations.

 

Section 3.11          Future Funding Transactions.  Buyer’s agreement to enter
into any Future Funding Transaction is subject to the satisfaction of the
following conditions precedent, both immediately prior to entering into such
Future Funding Transaction and also after giving effect to the consummation
thereof:

 

(i)            The applicable Seller shall give Buyer written notice of each
Future Funding Transaction, together with a signed, written confirmation in the
form of Exhibit J attached hereto prior to the related Future Funding Date
(each, a “Future Funding Confirmation”), signed by a Responsible Officer of such
Seller.  Each Future Funding Confirmation shall identify the related Whole Loan
and/or Senior Interest, shall identify Buyer and the applicable Seller and shall
be executed by both Buyer and

 

42

--------------------------------------------------------------------------------


 

such Seller; provided, however, that Buyer shall not be liable to Seller if it
inadvertently acts on a Future Funding Confirmation that has not been signed by
a Responsible Officer of Seller.  Each Future Funding Confirmation, together
with this Agreement, shall be conclusive evidence of the terms of the Future
Funding Transaction covered thereby, and shall be construed to be cumulative to
the extent possible.  If terms in a Future Funding Confirmation are inconsistent
with terms in this Agreement with respect to a particular Future Funding
Transaction, other than with respect to the Applicable Percentage and Maximum
Applicable Percentage set forth in such Future Funding Confirmation, this
Agreement shall prevail.

 

(ii)           For each proposed Future Funding Transaction, no less than seven
(7) Business Days prior to the proposed Future Funding Date, the applicable
Seller shall deliver to Buyer a Future Funding Request Package.  Buyer shall
have the right to conduct an additional due diligence investigation of the
Future Funding Request Package and/or the related Whole Loan and/or Senior
Interest as Buyer determines.  Prior to the approval of each proposed Future
Funding Transaction by Buyer, Buyer shall have determined, in its sole and
absolute discretion, that all of the applicable conditions precedent for a
Transaction, as described in Section 6.02(b), (e), (f) and (h) have been met by
such Seller and that the consummation of the related Future Funding Transaction
would not otherwise cause such Seller to breach the Minimum Portfolio Debt Yield
Test.  In addition thereto, for each proposed Future Funding Transaction which
relates to a Non-Securitized Purchased Asset, the related Non-Securitized
Purchased Asset shall, immediately before each Future Funding Transaction and
immediately after giving effect thereto, satisfy both the Debt Yield Test and
the PPV Test.  So long as all such conditions have been satisfied, no Default or
Event of Default then-currently exist and Buyer has determined, in its sole and
absolute discretion, that, if Buyer has not purchased from such Seller a
complete ownership interest in the entire related Whole Loan, that all of the
terms and conditions relating to the splitting of such Whole Loan into multiple
interests are satisfactory to Buyer in all respects, then Buyer shall be
required to approve the related Future Funding Transaction on a timely basis.

 

(iii)          Upon the approval by Buyer of a particular Future Funding
Transaction, Buyer shall deliver to the related Seller a signed copy of the
related Future Funding Confirmation described in clause (i) above, on or before
the related Future Funding Date.  On the related Future Funding Date, which
shall occur no later than three (3) Business Days after the final approval of
the Future Funding Transaction by Buyer (a) if an escrow agreement has been
established in connection with such Future Funding Transaction, Buyer shall
remit the related Future Funding Amount to the related escrow account, (b) if
the terms of the Underlying Loan Documents provide for a reserve account in
connection with future advances, Buyer shall remit the related Future Funding
Amount to the

 

43

--------------------------------------------------------------------------------


 

applicable reserve account, (c) if such Seller has previously paid to the
related Underlying Obligor the entire amount that such Seller was then-currently
required to pay to such Underlying Obligor, then Buyer shall remit the related
Future Funding Amount directly to such Seller, and (d) otherwise, Buyer shall
remit the related Future Funding Amount directly to the related Underlying
Obligor.

 

ARTICLE 4

 

MARGIN MAINTENANCE

 

Section 4.01          Margin Deficit.

 

(a)           (i) If on any date the Market Value of a Purchased Asset is less
than the product of (A) the Margin Percentage times (B) the outstanding
Repurchase Price for such Purchased Asset as of such date (the excess, if any, a
“Margin Deficit”), and provided a Credit Event relating to such Purchased Asset
has occurred, then the related Seller shall, within five (5) Business Days after
the receipt of written notice from Buyer (which notice may be by electronic
mail) (a “Margin Call”) (i) transfer cash to Buyer, (ii) repurchase Purchased
Assets at the Repurchase Price thereof, or (iii) choose any combination of the
foregoing, so that, after giving effect to such transfers, repurchases and
payments, the aggregate Purchase Price for all Purchased Assets does not exceed
an aggregate amount equal to the products of the Market Value for each Purchased
Asset, times the Applicable Percentage.  Buyer shall apply the funds received in
satisfaction of a Margin Deficit with respect to a Purchased Asset to the
Repurchase Obligations owing with respect to such Purchased Asset.

 

(ii)      In lieu of a Margin Call pursuant to Section 4.01(a)(i), Buyer may, in
its discretion upon written request of the related Seller, reallocate previous
partial prepayments made pursuant to Section 3.07(a) in order to eliminate the
related Margin Deficit by increasing the Purchase Price of certain Purchased
Assets and decreasing the Purchase Price of other Purchased Assets.  Any such
request for reallocation shall include a certification by such Seller that no
Default or Event of Default has occurred and is continuing (except as would be
cured by such reallocation), and shall set forth the following, with such
back-up calculations as Buyer may require: (i) the amount of prior partial
prepayments and Purchased Assets so prepaid pursuant to Section 3.07(a) that
such Seller requests be re-allocated, (ii) the Purchased Asset to which such
Seller is requesting such prior partial prepayment be applied, the new Purchase
Price of such Purchased Asset and the new Purchase Price of the previously
prepaid Purchased Asset, in each case, after giving pro forma effect to such
allocation, (iii) the amount of the Margin Deficit on each applicable Purchased
Asset both immediately prior to and immediately after giving pro forma effect to
such allocation and (iv) that the Debt Yield Test, the PPV Test and the Maximum
Applicable Percentage Test will be satisfied immediately after giving pro forma
effect to such allocation.  Upon Buyer’s independent confirmation, in its
commercially reasonable judgment, that the conclusions and calculations set
forth in the related Seller’s written request comply with the requirements set
forth above, Buyer may, in its discretion, reallocate previous prepayments to
those Purchased Assets for which Margin Deficits would otherwise exist, in a
manner acceptable to Buyer in its commercially reasonable judgment and such
Seller shall submit new

 

44

--------------------------------------------------------------------------------


 

Confirmations acceptable to Buyer reflecting the new Purchase Price of all
affected Purchased Assets.

 

(b)           Notwithstanding the foregoing, in the event the Margin Call arises
solely as a result of Buyer’s determination of an adverse change in the value of
the related Underlying Mortgage Property as described in item (iv) of the
definition of the term Credit Event, and if the related Seller disputes in good
faith such determination by Buyer, such Seller shall have the right by, within
the five (5) Business Day period specified in Section 4.01(a)(i), giving Buyer
written notice of such dispute and depositing with Buyer (in an account within
Buyer’s sole dominion and control) the full amount of the Margin Deficit and,
the parties will proceed to attempt to resolve such dispute within the next
forty-five (45) days in accordance with the appraisal procedure set forth in
Schedule 1 hereto, provided that, for the avoidance of doubt, any such dispute
period shall not limit any other rights or privileges of Buyer.  Moreover, in
connection with a Margin Call occurring as a result of an event described in
clause (v) of the definition of the term Credit Event, the amount required to
cure such Margin Deficit shall be limited to the amount necessary to cause the
related Purchased Asset to comply with the Debt Yield Test.

 

(c)           Buyer’s election not to deliver a Margin Call at any time there is
a Margin Deficit shall not waive the Margin Deficit or in any way limit or
impair Buyer’s right to deliver a Margin Call at any time when the same or any
other Margin Deficit exists.  Buyer’s rights under this Section 4.01 are in
addition to and not in lieu of any other rights of Buyer under the Repurchase
Documents or Requirements of Law.

 

(d)           All cash transferred to Buyer pursuant to this Section 4.01 with
respect to a Purchased Asset shall be deposited into the General Repo Account
and notwithstanding any provision in Section 5.02 to the contrary, shall be
applied to reduce the Purchase Price of such Purchased Asset within one
(1) Business Day after deposit and not, for the avoidance of doubt, on the next
Remittance Date.

 

(e)           If the applicable Seller believes in good faith that the Credit
Event or underlying circumstances that resulted in the most recent determination
of Current Mark-to-Market Value of a Purchased Asset is no longer applicable or
that the Market Value resulting from such Credit Event has otherwise materially
increased, it may request that Buyer consider reassessing the Market Value of
the subject Purchased Asset, and Buyer agrees to do so.  If, as a result of such
reassessment, Buyer determines, in its discretion, that the Market Value for
such Purchased Asset has increased, and has received all required internal
credit approvals necessary to do so, the Current Mark-to-Market Value shall be
revised accordingly, subject to further adjustment as otherwise provided in this
Agreement.  Such Seller’s requests for Buyer to reassess the Market Value of
Purchased Assets shall be limited to one (1) request per Purchased Asset per
calendar quarter.  Nothing in this Section 4.01(e) shall be interpreted to in
any way reduce or mitigate Buyer’s sole power and discretion to determine Market
Value or Credit Event.

 

(f)            If on any date within ninety (90) days following the Purchase
Date of a particular Purchased Asset (and provided no Default or Event of
Default has occurred and is then continuing and no Margin Deficit remains
unpaid), either (i) the outstanding Purchase Price of such Purchased Asset has
previously been reduced by one or more previous partial prepayments made by a
Seller in accordance with Section 3.07, or (ii) on such Purchase Date, the
Purchase

 

45

--------------------------------------------------------------------------------


 

Price of such Purchased Asset was, at such Seller’s request, less than the
maximum Purchase Price approved by Buyer, as indicated on the related
Confirmation, such Seller may deliver a written request to Buyer that Buyer pay
to such Seller an amount equal to the amount of either (A) part or all of the
partial prepayments described in clause (i) above, and/or (B) part or all of the
difference described in clause (ii) above, and Buyer shall pay to such Seller
the amount so requested within three (3) Business Days of the date of the
related request, so long as, both immediately before and, on a pro forma basis,
immediately after the date of each such payment, both the Debt Yield Test and
the PPV Test have not been breached.  Prior to any such payment, such Seller
shall prepare, and the Parties shall execute an amended and restated
Confirmation that is otherwise acceptable to the Parties, reflecting such
increased Purchase Price.

 

ARTICLE 5

 

APPLICATION OF INCOME

 

Section 5.01          Waterfall Account; Collection Accounts.  The Waterfall
Account and all Collection Accounts shall be established at Waterfall Account
Bank.  Buyer shall have sole dominion and control (including, without
limitation, “control” within the meaning of Section 9-104(a) of the UCC) over
the Waterfall Account.  None of any Seller, Interim Servicer or any Person
claiming through or under any Seller or Interim Servicer shall have any claim to
or interest in the Waterfall Account and all Collection Accounts.  Subject to
the final sentence of this Section 5.01, all Underlying Obligors and servicers
shall be directed to pay all Income directly into the Collection Account, and
any Income received by a Seller, Interim Servicer, Buyer or Waterfall Account
Bank in respect of the Purchased Assets shall be deposited directly into the
Waterfall Account, within two (2) Business Days of receipt, except to the extent
expressly set forth in Section 3.07(a), and except, prior to an Event of
Default, for all amounts due and payable to Interim Servicer under the Interim
Servicing Agreement, which shall be paid directly to Interim Servicer as and
when due, shall be applied to and remitted by Waterfall Account Bank in
accordance with this Article 5.  Notwithstanding the foregoing, each Seller
shall, promptly after receiving notice of an Underlying Obligor’s intent to make
an unscheduled Principal Payment (A) instruct and cause the related Underlying
Obligor to directly deposit such unscheduled Principal Payment into the General
Repo Account (and in the event that such unscheduled Principal Payment is
nonetheless received by the applicable Seller or Interim Servicer, shall forward
such funds into the General Repo Account on the Business Day of receipt, unless
such payment was received after 1 PM (Central time), in which case the recipient
shall use its best efforts to make such transfer on the same Business Day and
shall, in all cases, make such transfer on the next Business Day); and within
one (1) Business Day of the receipt thereof, Buyer shall apply the each such
Principal Payment in accordance with Sections 5.02 and 5.03 below, and
(B) provide Buyer with prior notice of the intended receipt thereof from an
Underlying Obligor, together with a copy of the related remittance instructions
that were previously delivered to the related Underlying Obligor.

 

Section 5.02          Before an Event of Default.  If no Event of Default exists
and remains uncured, all Income described in Section 5.01 and deposited into the
Waterfall Account during each Pricing Period shall be applied by Waterfall
Account Bank by no later than the next following Remittance Date in the
following order of priority:

 

46

--------------------------------------------------------------------------------


 

first, to the extent not withheld by Interim Servicer in accordance with
Sections 5.01 and 8.06, to pay to Interim Servicer an amount equal to any
accrued and unpaid Servicing Fees in accordance with the terms of the Interim
Servicing Agreement;

 

second, to pay to Buyer an amount equal to the Price Differential accrued with
respect to all Purchased Assets as of such Remittance Date;

 

third, to pay to Buyer an amount equal to all default interest, late fees, fees,
expenses and Indemnified Amounts then due and payable from any Seller and other
applicable Persons to Buyer under the Repurchase Documents;

 

fourth, to pay to Buyer an amount sufficient to eliminate any outstanding Margin
Deficit (without limiting any Seller’s obligation to satisfy a Margin Deficit in
a timely manner as required by Section 4.01);

 

fifth, to pay any custodial fees and expenses due and payable under the
Custodial Agreement;

 

sixth, to pay to Buyer, the Applicable Percentage of any scheduled Principal
Payments (to the extent actually deposited into the Waterfall Account), but only
to the extent that such remittance would not result in the creation of a Margin
Deficit, to be applied to reduce the outstanding Purchase Price of the
applicable Purchased Assets or as otherwise agreed in writing by Buyer and the
applicable Seller;

 

seventh, to pay to Buyer any other amounts then due and payable from any Seller
and other applicable Persons to Buyer under the Repurchase Documents; and

 

eighth, to pay to the applicable Seller any remainder for its own account,
subject, however, to the covenants and other requirements of the Repurchase
Documents; provided that, if any Material Facility Default has occurred and is
continuing on such Remittance Date, all amounts otherwise payable to such Seller
hereunder shall be retained in the Waterfall Account until the earlier of
(x) the day on which Buyer provides written notice to the Waterfall Account Bank
that such Material Facility Default has been cured to satisfaction of Buyer in
its sole discretion, at which time the Waterfall Account Bank shall apply all
such amounts pursuant to this priority eighth; and (y) the day that is
ten (10) Business Days after the occurrence of the applicable Material Facility
Default, at which time the Waterfall Account Bank shall apply all such amounts
pursuant to priorities sixth and seventh of Section 5.03.

 

Section 5.03          After an Event of Default.  If an Event of Default exists
and remains uncured, all Income deposited into the Waterfall Account in respect
of the Purchased Assets shall be applied by Waterfall Account Bank, on the
second Business Day following the date on which each amount of Income is so
deposited, in the following order of priority:

 

first, to pay to Buyer an amount equal to the Price Differential accrued with
respect to all Purchased Assets as of such date;

 

47

--------------------------------------------------------------------------------


 

second, to pay to Buyer an amount equal to all default interest, late fees,
fees, expenses and Indemnified Amounts then due and payable from any Seller and
other applicable Persons to Buyer under the Repurchase Documents;

 

third, to pay any custodial fees and expenses due and payable under the
Custodial Agreement;

 

fourth, to pay to Buyer an amount equal to the aggregate Repurchase Price of all
Purchased Assets (to be applied in such order and in such amounts as determined
by Buyer, until such Purchase Price has been reduced to zero);

 

fifth, to pay to Interim Servicer, amounts due and payable under the Servicing
Agreement;

 

sixth, to pay to Buyer all other Repurchase Obligations due to Buyer; and

 

seventh, if all of the Repurchase Obligations have been fully repaid, to pay to
the applicable Seller any remainder for its own account, subject, however, to
the covenants and other requirements of the Repurchase Documents.

 

Section 5.04          Sellers to Remain Liable.  If the amounts remitted to
Buyer as provided in Sections 5.02 and 5.03 are insufficient to pay all amounts
due and payable from each Seller to Buyer under this Agreement or any Repurchase
Document on a Remittance Date, a Repurchase Date, upon the occurrence of an
Event of Default or otherwise, each Seller shall nevertheless remain liable for
and shall pay to Buyer when due all such amounts.

 

ARTICLE 6

 

CONDITIONS PRECEDENT

 

Section 6.01          Conditions Precedent to Initial Transaction.  Buyer shall
not be obligated to enter into any Transaction or purchase any Asset until the
following conditions have been satisfied or waived by Buyer, on and as of the
Closing Date and the initial Purchase Date:

 

(a)           Buyer has received the following documents, each dated the Closing
Date or as of the Closing Date unless otherwise specified:  (i) each Repurchase
Document duly executed and delivered by the parties thereto, (ii) an official
good standing certificate dated a recent date with respect to each Seller,
(iii) certificates of the secretary or an assistant secretary of each Seller
with respect to attached copies of the Governing Documents and applicable
resolutions of each Seller, and the incumbencies and signatures of officers of
each Seller executing the Repurchase Documents to which it is a party,
evidencing the authority of each Seller with respect to the execution, delivery
and performance thereof, (iv) a Closing Certificate, (v) an executed power of
attorney of each Seller in the form of Exhibit C, (vi) such opinions from
counsel to each Seller as Buyer may reasonably require, including with respect
to corporate matters, enforceability, non-contravention, no consents or
approvals required other than those that have been obtained, first priority
perfected security interests in the Purchased Assets, the Pledged Collateral and
any other collateral pledged pursuant to the Repurchase Documents,

 

48

--------------------------------------------------------------------------------

 

Investment Company Act matters, and the applicability of Bankruptcy Code safe
harbors, and all other documents, certificates, information, financial
statements, reports, approvals and opinions of counsel as it may require;

 

(b)                                 (i) UCC financing statements have been filed
against each Seller and Pledgor in all filing offices required by Buyer,
(ii) Buyer has received such searches of UCC filings, tax liens, judgments,
pending litigation and other matters relating to any Seller and the Purchased
Assets as Buyer may require, and (iii) the results of such searches are
satisfactory to Buyer;

 

(c)                                  Buyer has received payment from Sellers of
all fees and expenses then payable under the Fee Letter and the other Repurchase
Documents, as contemplated by Section 13.02;

 

(d)                                 Buyer has completed to its satisfaction such
due diligence (including, Buyer’s “Know Your Customer” and Anti—Terrorism Laws
diligence) and modeling as it may require in its discretion;

 

(e)                                  Buyer has received approval from its
internal credit committee and all other necessary approvals required for Buyer,
to enter into this Agreement and consummate Transactions hereunder; and

 

(f)                                   Prior to funding any Purchased Assets,
Buyer has received Eligible Assets with a Market Value of at least $15,000,000,
it being understood that the acceptance and purchase of such Eligible Assets on
the part of Buyer will be deemed to constitute a determination based on the
information then-currently available to Buyer that such assets constitute
Eligible Assets on and as of the related Purchase Date.

 

Section 6.02                             Conditions Precedent to All
Transactions.  Buyer shall not be obligated to enter into any Transaction,
purchase any Asset, or be obligated to take, fulfill or perform any other action
hereunder relating to the prospective purchase of any Asset or to fund any
future fundings relating to any existing Purchased Asset, until the following
additional conditions have been satisfied or waived by Buyer, with respect to
each Asset on and as of the Purchase Date therefor:

 

(a)                                 Buyer has received the following documents: 
(i) a Transaction Request, (ii) an Underwriting Package, (iii) a Confirmation,
(iv) a trust receipt and other items required to be delivered under the
Custodial Agreement, (v) with respect to any Wet Mortgage Asset, a Bailee
Agreement, (vi) all other documents, certificates, information, financial
statements, reports, approvals and opinions of counsel as Buyer may require and
(vii) evidence that each Seller is in good standing in the jurisdiction where
the Underlying Mortgaged Property is located, to the extent that such Seller is
then-currently required to do so under an applicable Requirement of Law
(provided, however, that with respect to any Wet Mortgage Asset, delivery of the
foregoing items in accordance with the provisions of Section 3.01(g) and
(h) shall be deemed to satisfy the conditions of Section 6.02(a) (unless
otherwise determined in the discretion of Buyer));

 

49

--------------------------------------------------------------------------------


 

(b)                                 immediately before such Transaction and
after giving effect thereto and to the intended use thereof, no Representation
Breach (including with respect to any Purchased Asset), Default, Event of
Default, Margin Deficit, or Material Adverse Effect related to any Seller or
Guarantor;

 

(c)                                  Buyer has completed its due diligence
review of the Underwriting Package, Mortgage Loan Documents and such other
documents, records and information as Buyer deems appropriate, and the results
of such reviews are satisfactory to Buyer;

 

(d)                                 Buyer has (i) determined that such Asset is
an Eligible Asset, (ii) approved the purchase of such Asset, (iii) obtained all
necessary internal credit and other approvals for such Transaction, and
(iv) executed the Confirmation;

 

(e)                                  the aggregate outstanding Purchase Price of
all then existing Transactions does not exceed the Maximum Amount after giving
effect to such Transaction;

 

(f)                                   the Repurchase Date specified in the
Confirmation is not later than the Facility Termination Date;

 

(g)                                  Each Seller, Pledgor and Custodian have
satisfied all requirements and conditions and have performed all covenants,
duties, obligations and agreements contained in the Repurchase Documents to be
performed by such Person on or before the Purchase Date;

 

(h)                                 to the extent the related Mortgage Loan
Documents contain notice, cure and other provisions in favor of a pledgee under
a repurchase or warehouse facility, and without prejudice to the sale treatment
of such Asset to Buyer, Buyer has received evidence that each Seller has given
notice to the applicable Persons of Buyer’s interest in such Asset and otherwise
satisfied any other applicable requirements under such pledgee provisions so
that Buyer is entitled to the rights and benefits of a pledgee under such
pledgee provisions;

 

(i)                                     if requested by Buyer, such opinions
from counsel to Sellers, Pledgor and Guarantor as Buyer may require, including,
without limitation, with respect to the perfected security interest in the
Purchased Assets, the Pledged Collateral and any other collateral pledged
pursuant to the Repurchase Document;

 

(j)                                    Buyer shall have received executed blank
assignments of all Mortgage Loan Documents in appropriate form for recording in
the jurisdiction in which the underlying real estate is located and executed
blank assignments of all Senior Interest Documents other here (the “Blank
Assignment Documents”); and

 

(k)                                 Buyer has received a copy of any Interest
Rate Protection Agreement and related documents entered into with respect to
such Asset, (ii) each Seller has assigned to Buyer all of such Seller’s rights
(but none of its obligations) under such Interest Rate Protection Agreement and
related documents, and (iii) no termination event, default or event of default
(however defined) exists thereunder.

 

50

--------------------------------------------------------------------------------


 

Each Confirmation delivered by a Seller shall constitute a certification by such
Seller that all of the conditions precedent in this Article 6 have been
satisfied other than those set forth in Sections 6.01(a)(vi), (d) and (e) and
Section 6.02(a)(vii), (c) and (d).

 

The failure of a Seller to satisfy any of the conditions precedent in this
Article 6 with respect to any Transaction or Purchased Asset shall, unless such
failure was set forth in an exceptions schedule to the relevant Confirmation or
otherwise waived in writing by Buyer on or before the related Purchase Date,
give rise to the right of Buyer at any time to rescind the related Transaction,
whereupon the related Seller shall immediately pay to Buyer the Repurchase Price
of such Purchased Asset.

 

ARTICLE 7

 

REPRESENTATIONS AND WARRANTIES OF SELLERS

 

Each Seller represents and warrants, on and as of the date of this Agreement,
each Purchase Date, and at all times when any Repurchase Document or Transaction
is in full force and effect, as follows:

 

Section 7.01                             Sellers.  Each Seller has been duly
organized and validly exists in good standing as a limited liability company
under the laws of the jurisdiction of its incorporation, organization or
formation.  Each Seller (a) has all requisite power, authority, legal right,
licenses and franchises, (b) is duly qualified to do business in all
jurisdictions necessary, and (c) has been duly authorized by all necessary
action, to (w) own, lease and operate its properties and assets, (x) conduct its
business as presently conducted, (y) execute, deliver and perform its
obligations under the Repurchase Documents to which it is a party, and
(z) acquire, own, sell, assign, pledge and repurchase the Purchased Assets,
except where the lack of such licenses, authorizations, consents and approvals
would not be reasonably likely to have a Material Adverse Effect.  Each Seller’s
exact legal name is set forth in the preamble and signature pages of this
Agreement.  Each Seller’s location (within the meaning of Article 9 of the UCC),
and the office where each Seller keeps all records (within the meaning of
Article 9 of the UCC) relating to the Purchased Assets is at the address of
Sellers referred to in Annex 1.  Each Seller has not changed its name within the
past twelve (12) months.  Each Seller has changed its location to the location
shown in Section 7.16 within the past twelve (12) months.  Existing Seller’s
organizational identification number is 5044236 and its tax identification
number is 45-3561907.  New Seller’s organizational identification number is
5447261 and its tax identification number is 80-0966058.  Each Seller has no
subsidiaries.  Each Seller is a wholly-owned Subsidiary of Pledgor.  The fiscal
year of each Seller is the calendar year.  Each Seller has no Indebtedness,
Contractual Obligations or Investments other than (a) ordinary trade payables,
(b) in connection with Assets acquired or originated for the Transactions,
(c) the Repurchase Documents, and (d) ordinary and necessary expenses incurred
in connection with any of the activities permitted under Section 9.01(q) or
(s).  Each Seller has no Guarantee Obligations.

 

Section 7.02                             Repurchase Documents.  Each Repurchase
Document to which a Seller is a party has been duly executed and delivered by
such Seller and constitutes the legal, valid and binding obligation of such
Seller enforceable against such Seller in accordance with its

 

51

--------------------------------------------------------------------------------


 

terms, except as such enforceability may be limited by Insolvency Laws and
general principles of equity.  The execution, delivery and performance by each
Seller of each Repurchase Document to which it is a party do not and will not
(a) conflict with, result in a breach of, or constitute (with or without notice
or lapse of time or both) a default under, any (i) Governing
Document, Indebtedness, Guarantee Obligation or Contractual Obligation
applicable to such Seller or any of its properties or assets, (ii) Requirements
of Law, or (iii) approval, consent, judgment, decree, order or demand of any
Governmental Authority (except where such conflict, breach or default could not
reasonably be expected to have a Material Adverse Effect), or (b) result in the
creation of any Lien (other than Permitted Liens) on any of the properties or
assets of such Seller.  All approvals, authorizations, consents, orders,
filings, notices or other actions of any Person or Governmental Authority
required for the execution, delivery and performance by each Seller of the
Repurchase Documents to which it is a party and the sale of and grant of a
security interest in each Purchased Asset to Buyer, have been obtained,
effected, waived or given and are in full force and effect.  The execution,
delivery and performance of the Repurchase Documents do not require compliance
by any Seller with any “bulk sales” or similar law.  There is no material
litigation, proceeding or investigation pending or, to the Knowledge of any
Seller threatened, against any Seller, Guarantor or any Specified Affiliate
before any Governmental Authority (a) asserting the invalidity of any Repurchase
Document, (b) seeking to prevent the consummation of any Transaction, or
(c) seeking any determination or ruling that could reasonably be expected to
have a Material Adverse Effect.

 

Section 7.03                             Solvency.  None of the Sellers,
Guarantor or any Specified Affiliate is or has ever been the subject of an
Insolvency Proceeding.  Each Seller, Guarantor and each Specified Affiliate
other than ACRC Lender C LLC is Solvent and the Transactions do not and will not
render such Seller, Guarantor or any Specified Affiliate other than ACRC Lender
C LLC not Solvent.  Neither Seller is entering into the Repurchase Documents or
any Transaction with the intent to hinder, delay or defraud any creditor of a
Seller, Guarantor or any Specified Affiliate.  Each Seller has received or will
receive reasonably equivalent value for the Repurchase Documents and each
Transaction.  Each Seller has adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations.  Each Seller is generally able to pay, and
as of the date hereof is paying, its debts as they come due.

 

Section 7.04                             Taxes.  Each Seller, Guarantor and each
Specified Affiliate have filed all required federal income tax returns and all
other material tax returns, domestic and foreign, required to be filed by them
and have paid all material taxes (including mortgage recording taxes),
assessments, fees, and other governmental charges payable by them, or with
respect to any of their properties or assets, which have become due, and income
or franchise taxes have been paid or are being contested in good faith by
appropriate proceedings diligently conducted and for which appropriate reserves
have been established in accordance with GAAP.  Each Seller, Guarantor and each
Specified Affiliate have paid, or have provided adequate reserves for the
payment of, all such taxes for all prior fiscal years and for the current fiscal
year to date.  There is no material action, suit, proceeding, investigation,
audit or claim relating to any such taxes now pending or, to the Knowledge of
Seller, threatened by any Governmental Authority which is not being contested in
good faith as provided above.  None of the Sellers, Guarantor or any Specified
Affiliate have entered into any agreement or waiver or been requested to enter
into any agreement or waiver extending any statute of limitations relating to

 

52

--------------------------------------------------------------------------------


 

the payment or collection of taxes, or is aware of any circumstances that would
cause the taxable years or other taxable periods of any Seller, Guarantor or any
Specified Affiliate not to be subject to the normally applicable statute of
limitations.  No tax liens have been filed against any assets of any Seller,
Guarantor or any Specified Affiliate.  Each Seller does not intend to treat any
Transaction as being a “reportable transaction” as defined in Treasury
Regulation Section 1.6011–4.  If either Seller determines to take any action
inconsistent with such intention, it will promptly notify Buyer, in which case
Buyer may treat each Transaction as subject to Treasury Regulation
Section 301.6112–1 and will maintain the lists and other records required
thereunder.

 

Section 7.05                             True and Complete Disclosure.  The
information, reports, certificates, documents, financial statements, operating
statements, forecasts, books, records, files, exhibits and schedules furnished
by or on behalf of either Seller to Buyer in connection with the Repurchase
Documents and the Transactions, when taken as a whole, do not contain any untrue
statement of material fact or omit to state any material fact necessary to make
the statements herein or therein, in light of the circumstances under which they
were made, not misleading.  All written information furnished after the date
hereof by or on behalf of any Seller to Buyer in connection with the Repurchase
Documents and the Transactions will be true, correct and complete in all
material respects, or in the case of projections will be based on reasonable
estimates prepared and presented in good faith, on the date as of which such
information is stated or certified, except that this representation will be made
to the best Knowledge of the applicable Seller for all such written information
obtained from Persons who are not Affiliates of Seller.

 

Section 7.06                             Compliance with Laws.  Each Seller has
complied in all respects with all Requirements of Laws, and no Purchased Asset
contravenes any Requirements of Law, except in each case where such matters
would not be reasonably likely to have a Material Adverse Effect.  Neither
Seller nor any Affiliate of Seller (a) is an “enemy” or an “ally of the enemy”
as defined in the Trading with the Enemy Act of 1917, (b) is in violation of any
Anti-Terrorism Laws, (c) is a blocked person described in Section 1 of Executive
Order 13224 or to its knowledge engages in any dealings or transactions or is
otherwise associated with any such blocked person, (d) is in violation of any
country or list based economic and trade sanction administered and enforced by
the Office of Foreign Assets Control, (e) is a Sanctioned Entity, (f) has more
than 10% of its assets located in Sanctioned Entities, or (g) derives more than
10% of its operating income from investments in or transactions with Sanctioned
Entities.  The proceeds of any Transaction have not been and will not be used to
fund any operations in, finance any investments or activities in or make any
payments to a Sanctioned Entity.  Each Seller is a “qualified purchaser” as
defined in the Investment Company Act.  Neither Seller, Guarantor nor any
Specified Affiliate (a) is, nor immediately after the application by any Seller
of the proceeds of any sale of a Purchased Asset will they be, required to be
registered as an “investment company” as defined in the Investment Company Act,
(b) is a “broker” or “dealer” as defined in, or could be subject to a
liquidation proceeding under, the Securities Investor Protection Act of 1970, or
(c) is subject to regulation by any Governmental Authority limiting its ability
to incur the Repurchase Obligations.  Each Seller and all Affiliates of such
Seller are in compliance with the Foreign Corrupt Practices Act of 1977 and any
foreign counterpart thereto.  Neither Seller nor any Affiliate of any Seller has
made, offered, promised or authorized a payment of money or anything else of
value (a) in order to assist in obtaining or retaining business for or with, or
directing business to, any foreign official, foreign political party, party

 

53

--------------------------------------------------------------------------------


 

official or candidate for foreign political office, (b) to any foreign official,
foreign political party, party official or candidate for foreign political
office, or (c) with the intent to induce the recipient to misuse his or her
official position to direct business wrongfully to any Seller, any Affiliate of
a Seller or any other Person, in violation of the Foreign Corrupt Practices Act.

 

Section 7.07                             Compliance with ERISA.  With respect to
any Seller, Interim Servicer Guarantor or any ERISA Affiliate thereof, during
the immediately preceding five (5) year period, (a) neither a Reportable Event
nor an “accumulated funding deficiency” nor “an unpaid minimum required
contribution” as defined in the Code or ERISA has occurred, (b) each Plan has
complied in all material respects with the applicable provisions of the Code and
ERISA, (c) no termination of a Single Employer Plan has occurred resulting in
any liability that has remained underfunded, and (d) no Lien in favor of the
PBGC or a Plan has arisen.  The present value of all accumulated benefit
obligations under each Single Employer Plan (based on the assumptions used for
the purposes of Financial Accounting Statement Bulletin 87) relating to any
Seller, Interim Servicer, Guarantor or any ERISA Affiliate thereof did not, as
of the last annual valuation date prior to the date hereof, exceed the value of
the assets of such Plan allocable to such accumulated benefit obligations. 
Neither Seller nor any Specified Affiliate is currently subject to any liability
for a complete or partial withdrawal from a Multiemployer Plan.  Neither Seller
nor any Specified Affiliate provide any medical or health benefits to former
employees other than as required by the Consolidated Omnibus Budget
Reconciliation Act, as amended, or similar state or local law (collectively,
“COBRA”) at no cost to the employer.  None of the assets of Seller or any
Guarantor are deemed to be plan assets within the meaning of 29 C.F.R.
2510.3-101 as modified by Section 3(42) of ERISA.

 

Section 7.08                             No Default or Material Adverse Effect. 
No Default or Event of Default exists.  No Internal Control Event has occurred. 
Each Seller has delivered to Buyer all underlying servicing agreements (or
provided Buyer with access to a service, internet website or other system where
Buyer can successfully access such agreements) with respect to the Purchased
Assets, and to the related Seller’s Knowledge no material default or event of
default (however defined) exists thereunder.  Each Seller has delivered to Buyer
copies of all credit facilities, repurchase facilities and substantially similar
facilities of such Seller that are presently in effect, and no default or event
of default (however defined) on the part of any Seller exists thereunder.

 

Section 7.09                             Purchased Assets.  Each Purchased Asset
is an Eligible Asset.  Each representation and warranty of either Seller set
forth in the Repurchase Documents (including in Schedule 1 applicable to the
Class of such Purchased Asset) and the Mortgage Loan Documents or Senior
Interest Documents with respect to each Purchased Asset is true and correct. 
The review and inquiries made on behalf of each Seller in connection with the
next preceding sentence have been made by Persons having the requisite
expertise, knowledge and background to verify such representations and
warranties.  Each Seller has complied with all material requirements of the
Custodial Agreement with respect to each Purchased Asset, including delivery to
Custodian of all required Mortgage Loan Documents.  As of the Purchase Date for
each Purchased Asset, each Seller has no Knowledge of any fact that could
reasonably lead it, in its reasonable business judgment, to expect that any
Purchased Asset will not be paid in full.

 

54

--------------------------------------------------------------------------------


 

Section 7.10                             Purchased Assets Acquired from
Transferors.  With respect to each Purchased Asset purchased by a Seller or an
Affiliate of a Seller from a Transferor, (a) such Purchased Asset was acquired
and transferred pursuant to a Purchase Agreement, (b) such Transferor received
reasonably equivalent value in consideration for the transfer of such Purchased
Asset, (c) no such transfer was made for or on account of an antecedent debt
owed by such Transferor to such Seller or an Affiliate of such Seller, and
(d) if such Seller acquired the Purchased Asset from an Affiliate other than
Pledgor, then, if requested by Buyer, such Seller has delivered to Buyer an
opinion of counsel regarding the true sale of the purchase of such Asset by such
Seller and, if such Asset was acquired by an Affiliate of such Seller other than
Pledgor from another Affiliate, the true sale of the purchase of such Asset by
the Affiliate of such Seller from the Transferor Affiliate, which opinions shall
be in form and substance satisfactory to Buyer.  Each Seller or such Affiliate
of such Seller has been granted a back-up security interest in each such
Purchased Asset, filed one or more UCC financing statements against the
Transferor to perfect such security interest, and assigned such financing
statements in blank and delivered such assignments to Buyer or Custodian.

 

Section 7.11                             Transfer and Security Interest.  The
Repurchase Documents constitute a valid and effective transfer to Buyer of all
right, title and interest of each Seller in, to and under all Purchased Assets
(together with all related Servicing Rights) sold to Buyer by such Seller, free
and clear of any Liens (other than Permitted Liens).  With respect to the
protective security interest granted by each Seller in Section 11.01, upon the
delivery of the Confirmations and the Mortgage Loan Documents and the Senior
Interest Documents to Custodian, the execution and delivery of the Controlled
Account Agreement and the filing of the UCC financing statements as provided
herein, such security interest shall be a valid first priority perfected
security interest to the extent such security interest can be perfected by
possession, filing or control under the UCC, subject only to Permitted Liens. 
Upon receipt by Custodian of each Mortgage Loan Document and Senior Interest
Document required to be endorsed in blank by the applicable Seller and payment
by Buyer of the Purchase Price for the related Purchased Asset, Buyer shall
either own such Purchased Asset and the related Mortgage Loan Documents and
Senior Interest Documents or have a valid first priority perfected security
interest in such Mortgage Loan Document.  The Purchased Assets constitute the
following, as defined in the UCC: a general intangible, instrument, investment
property, security, deposit account, financial asset, uncertificated security,
securities account, or security entitlement.  Neither Seller has sold, assigned,
pledged, granted a security interest in, encumbered or otherwise conveyed any of
the Purchased Assets to any Person other than pursuant to the Repurchase
Documents.  Neither Seller has authorized the filing of, and is not aware of,
any UCC financing statements filed against any Seller as debtor that include the
Purchased Assets, other than any financing statement that has been terminated or
filed pursuant to this Agreement.

 

Section 7.12                             No Broker.  Except in connection with
the origination of any or all of the Purchased Assets, neither Seller nor any
Affiliate of any Seller has dealt with any broker, investment banker, agent or
other Person, except for Buyer or an Affiliate of Buyer, who may be entitled to
any commission or compensation in connection with any Transaction.

 

Section 7.13                             Interest Rate Protection Agreements. 
(a) Each Seller has entered into all Interest Rate Protection Agreements
required under Section 8.09, (b) each such Interest Rate Protection Agreement is
in full force and effect, (c) no termination event, default or event of

 

55

--------------------------------------------------------------------------------


 

default (however defined) exists thereunder, and (d) each Seller has effectively
assigned to Buyer all such Seller’s rights (but none of its obligations) under
such Interest Rate Protection Agreement.

 

Section 7.14                             Separateness.  Each Seller is in
compliance with the requirements of Article 9.

 

Section 7.15                             Location of Books and Records.  The
location where each Seller keeps its books and records, including all computer
tapes and records relating to the Purchased Assets is its chief executive
office.

 

Section 7.16                             Chief Executive Office; Jurisdiction of
Organization.  On the Effective Date, each Seller’s chief executive office, is,
and has been, located at One North Wacker Drive, 48th Floor, Chicago, Illinois
60606.  On the Effective Date, each Seller’s jurisdiction of organization is
Delaware.  Each Seller shall provide Buyer with thirty (30) days advance notice
of any change in such Seller’s principal office or place of business or
jurisdiction.  Neither Seller has any trade name.  During the preceding five
(5) years, neither Seller has been known by or done business under any other
name, corporate or fictitious, and has not filed or had filed against it any
bankruptcy receivership or similar petitions nor has it made any assignments for
the benefit of creditors.

 

Section 7.17                             Entity Classification.  Existing Seller
is either a domestic partnership or a disregarded entity of a domestic
corporation, in each case for U.S. federal income tax purposes.

 

ARTICLE 8

 

COVENANTS OF SELLERS

 

From the date hereof until the Repurchase Obligations are indefeasibly paid in
full (other than contingent indemnification obligations) and the Repurchase
Documents are terminated, each Seller shall perform and observe the following
covenants, which shall (a) be given independent effect (so that unless otherwise
specifically provided, if a particular action or condition is prohibited by any
covenant, the fact that it would be permitted by an exception to or be otherwise
within the limitations of another covenant shall not avoid the occurrence of a
Default or an Event of Default if such action is taken or condition exists), and
(b) shall also apply to all subsidiaries of each Seller:

 

Section 8.01                             Existence; Governing Documents; Conduct
of Business.  Each Seller shall (a) preserve and maintain its legal existence,
(b) qualify and remain qualified in good standing in each jurisdiction where the
failure to be so qualified would have a Material Adverse Effect, (c) comply with
its Governing Documents, including all special purpose entity provisions,
(d) not modify, amend or terminate its Governing Documents and (e) qualify to do
business in any jurisdiction where an Underlying Mortgaged Property is located,
to the extent required to do so in accordance with applicable Requirements of
Law(i) presently, in order to hold the interest of a lender under the related
Underlying Loan Documents and receive the payments contemplated thereunder, and
(ii) at or before the time of enforcement of any rights or remedies under the
related Underlying Loan Documents, to the extent necessary to enforce such

 

56

--------------------------------------------------------------------------------


 

rights and remedies or hold title to the Underlying Mortgaged Property.  Each
Seller shall (a) continue to engage in the same (and no other) general lines of
business as presently conducted by it or as permitted hereby, (b) maintain and
preserve all of its material rights, privileges, licenses and franchises
necessary for the operation of its business except in each case where any
failure to do so would not be reasonably likely to have a Material Adverse
Effect, and (c) maintain such Seller’s status as a qualified transferee,
qualified institutional lender or qualified lender (however defined), if
applicable, under the Mortgage Loan Documents.  Each Seller shall not (a) change
its name, organizational number, tax identification number, fiscal year, method
of accounting, identity, structure or jurisdiction of organization (or have more
than one such jurisdiction), move the location of its principal place of
business and chief executive office, as defined in the UCC) from the location
referred to in Section 7.01, or (b) move, or consent to Custodian moving, the
Mortgage Loan Documents from the location thereof on the Closing Date, unless in
each case such Seller has given at least thirty (30) days prior notice to Buyer
and has taken all actions required under the UCC to continue the first priority
perfected security interest of Buyer in the Purchased Assets.  Each Seller shall
enter into each Transaction as principal, unless Buyer agrees before a
Transaction that such Seller may enter into such Transaction as agent for a
principal and under terms and conditions disclosed to Buyer.

 

Section 8.02                             Compliance with Laws, Contractual
Obligations and Repurchase Documents.  Each Seller shall comply in all material
respects with all Requirements of Laws, including those relating to any
Purchased Asset and to the reporting and payment of taxes except in each case
where the failure to do so would not be reasonably likely to have a Material
Adverse Effect.  No part of the proceeds of any Transaction shall be used for
any purpose that violates Regulation T, U or X of the Board of Governors of the
Federal Reserve System.  Each Seller shall conduct the requisite due diligence
in connection with the origination or acquisition of each Asset for purposes of
complying with the Anti—Terrorism Laws, including with respect to the legitimacy
of the applicable Underlying Obligor and the origin of the assets used by such
Person to purchase the Underlying Mortgaged Property, and will maintain
sufficient information to identify such Person for purposes of the
Anti—Terrorism Laws.  Each Seller shall maintain the Custodial Agreement and
Controlled Account Agreement in full force and effect.

 

Section 8.03                             Protection of Buyer’s Interest in
Purchased Assets.  With respect to each Purchased Asset, the related Seller
shall take all action necessary or required by the Repurchase Documents,
Mortgage Loan Documents or Requirements of Law, or reasonably requested by
Buyer, to perfect, protect and more fully evidence the security interest granted
in the Purchase Agreements and Buyer’s ownership of and first priority perfected
security interest in such Purchased Asset and related Mortgage Loan Documents,
including executing or causing to be executed (a) such other instruments or
notices as may be necessary or appropriate and filing and maintaining effective
UCC financing statements, continuation statements and assignments and amendments
thereto, and (b) all documents necessary to both collaterally and absolutely and
unconditionally assign all post-acquisition rights, if any, (but none of the
obligations) of each Seller under each Purchase Agreement, in each case as
additional collateral security for the payment and performance of each of the
Repurchase Obligations.  Each Seller shall (a) not assign, sell, transfer,
pledge, hypothecate, grant, create, incur, assume or suffer or permit to exist
any security interest in or Lien (other than Permitted Liens or other Liens
which are being contested in good faith and by appropriate proceedings
diligently conducted; provided, that such Liens are fully bonded by such Seller
in a manner that is satisfactory to Buyer) on any Purchased

 

57

--------------------------------------------------------------------------------


 

Asset to or in favor of any Person other than Buyer, (b) defend such Purchased
Asset against, and take such action as is necessary to remove, any such Lien,
and (c) defend the right, title and interest of Buyer in and to all Purchased
Assets against the claims and demands of all Persons whomsoever. 
Notwithstanding the foregoing, if any Seller grants a Lien on any Purchased
Asset in violation of this Section 8.03 or any other Repurchase Document, such
Seller shall be deemed to have simultaneously granted an equal and ratable Lien
on such Purchased Asset in favor of Buyer to the extent such Lien has not
already been granted to Buyer; provided, that such equal and ratable Lien shall
not cure any resulting Event of Default.  Each Seller shall not materially
amend, modify, waive or terminate any provision of any Purchase Agreement or the
Servicing Agreement.  Each Seller shall not, or permit Interim Servicer to, make
any Material Modification to any Purchased Asset, Senior Interest Document or
Mortgage Loan Document, or to amend any participation agreement executed in
connection with any Securitized Purchased Asset.  Each Seller shall mark its
computer records and tapes to evidence the interests granted to Buyer
hereunder.  Each Seller shall not take any action to cause any Purchased Asset
that is not evidenced by an instrument or chattel paper (as defined in the UCC)
to be so evidenced.  If a Purchased Asset becomes evidenced by an instrument or
chattel paper, the same shall be immediately delivered to Custodian on behalf of
Buyer, together with endorsements required by Buyer.

 

Section 8.04                             Each Seller shall not declare or make
any payment on account of, or set apart assets for, a sinking or similar fund
for the purchase, redemption, defeasance, retirement or other acquisition of any
Equity Interest of such Seller, Guarantor or any Affiliate of such Seller or
Guarantor, whether now or hereafter outstanding, or make any other distribution
in respect thereof, either directly or indirectly, whether in cash or property
or in obligations of such Seller, Guarantor or any Affiliate of such Seller or
Guarantor except that, at all times (a) prior to a Default or Event of Default,
such Seller may declare and pay cash dividends or distributions to Pledgor or
Guarantor, and (b) Guarantor may declare and pay cash dividends or distributions
to its equityholders so long as Guarantor is then-currently in compliance with
all of the covenants, terms and conditions set forth in the Guarantee Agreement;
provided that Guarantor can declare and pay such dividend whether or not a
Default or an Event of Default has occurred, but in no event shall the aggregate
amount of cash permitted to be distributed in each calendar quarter by Guarantor
to its shareholders in respect of their stock in Guarantor exceed the minimum
amount necessary for Guarantor to continue to qualify as a REIT and avoid the
payment of income and excise Taxes.  For the avoidance of doubt, nothing in this
Agreement or any of the other Repurchase Documents shall preclude Guarantor from
declaring consent dividends in accordance with Section 565 of the
Code.Section 8.05 Financial Covenants.  Neither Seller shall permit the ratio of
its EBITDA to its Interest Expense to be less than 1.50 to 1.00 at any time.

 

Section 8.06                             Delivery of Income.  Each Seller shall,
and pursuant to Irrevocable Redirection Notices shall cause Interim Servicer and
all other applicable Persons to, deposit all Income in respect of the Purchased
Assets (other than Income paid directly to Interim Servicer in accordance with
Section 5.01) into either the General Repo Account or the Waterfall Account in
accordance with Sections 3.07, 4.01 and 5.01 hereof within the time periods
specified therein. Seller and Interim Servicer (a) shall comply with and enforce
each Irrevocable Redirection Notice, (b) shall not amend, modify, waive,
terminate or revoke any Irrevocable Redirection Notice without Buyer’s consent,
and (c) shall take all reasonable steps to enforce each Irrevocable Redirection
Notice.  In connection with each Principal Payment, each Seller shall

 

58

--------------------------------------------------------------------------------

 

provide or cause to be provided to Buyer and Custodian sufficient detail to
enable Buyer and Custodian to identify the Purchased Asset to which such
Principal Payment applies.  If any Seller receives any rights, whether in
addition to, in substitution of, as a conversion of, or in exchange for any
Purchased Assets, or otherwise in respect thereof, such Seller shall accept the
same as Buyer’s agent, hold the same in trust for Buyer and promptly deliver the
same to Buyer or its designee in the exact form received, together with duly
executed instruments of transfer, stock powers or assignment in blank and such
other documentation as Buyer shall reasonably request.  If any Income is
received by a Seller, Guarantor or any Affiliate of a Seller or Guarantor, such
Seller shall pay or deliver such Income to Buyer or Custodian on behalf of Buyer
within two (2) Business Days after receipt, and, until so paid or delivered,
hold such Income in trust for Buyer, segregated from other funds of such Seller.

 

Section 8.07                             Delivery of Financial Statements and
Other Information.  Each Seller shall deliver the following to Buyer, as soon as
available and in any event within the time periods specified:

 

(a)                                 within sixty (60) days after the end of each
fiscal quarter and each fiscal year of Guarantor, (i) the unaudited consolidated
balance sheets of Guarantor and its Subsidiaries as at the end of such period,
(ii) the related unaudited consolidated statements of income, retained earnings
and cash flows for such period and the portion of the fiscal year through the
end of such period, setting forth in each case in comparative form the figures
for the previous year, and (iii) a Compliance Certificate;

 

(b)                                 within one-hundred and twenty (120) days
after the end of each fiscal year of Guarantor, (i) the consolidated balance
sheets of Guarantor and its Subsidiaries as at the end of such fiscal year,
(ii) the related consolidated statements of income, retained earnings and cash
flows for such year, audited by a firm of accountants that is then approved by
the Public Company Accounting Oversight Board, setting forth in each case in
comparative form the figures for the previous year, (iii) an opinion thereon of
independent certified public accountants of recognized national standing, which
opinion shall not be qualified as to scope of audit or going concern and shall
state that said financial statements fairly present the financial condition and
results of operations of Guarantor and its Subsidiaries as at the end of and for
such fiscal year in accordance with GAAP, and (iv) a Compliance Certificate;

 

(c)                                  with respect to each Purchased Asset and
related Underlying Mortgaged Property serviced by any Seller or an Affiliate of
any Seller:  (i) within thirty (30) days after the end of each fiscal quarter of
such Seller, a quarterly report of the following: delinquency, loss experience,
internal risk rating, surveillance, rent roll, occupancy and other
property-level information, and (ii) within ten (10) days after receipt or
preparation thereof by such Seller or Interim Servicer, remittance, servicing,
securitization, exception and other reports, operating and financial statements
of Underlying Obligors, and modifications or updates to the items contained in
the Underwriting Materials;

 

(d)                                 any other material agreements,
correspondence, documents or other information not included in an Underwriting
Package which is related to such Seller or the Purchased Assets, as soon as
possible after the discovery thereof by such Seller, Guarantor or any Affiliate
of such Seller or Guarantor; and

 

59

--------------------------------------------------------------------------------


 

(e)                                  such other information regarding the
financial condition, operations or business of such Seller, Guarantor or any
Underlying Obligor as Buyer may reasonably request.

 

Section 8.08                             Delivery of Notices.  Each Seller shall
promptly notify Buyer of the occurrence of any of the following of which such
Seller has Knowledge, together with a certificate of a Responsible Officer of
such Seller setting forth details of such occurrence and any action such Seller
has taken or proposes to take with respect thereto:

 

(a)                                 a Representation Breach;

 

(b)                                 any of the following:  (i) with respect to
any Purchased Asset or related Underlying Mortgaged Property: material change in
Market Value, material loss or damage, material licensing or permit issues,
material violation of Requirements of Law, discharge of or damage from Materials
of Environmental Concern, any other actual or expected event or change in
circumstances that could reasonably be expected to result in a default or
material decline in value or cash flow or if any Purchased Asset becomes a
Defaulted Asset, and (ii) with respect to any Seller: violation of Requirements
of Law, material decline in the value of a Seller’s assets or properties, an
Internal Control Event or other event or circumstance that could reasonably be
expected to have a Material Adverse Effect;

 

(c)                                  the existence of any Default, Event of
Default or material default under or related to a Purchased Asset, Mortgage Loan
Document, Indebtedness, Guarantee Obligation or Contractual Obligation of any
Seller;

 

(d)                                 the resignation or termination of Interim
Servicer under the Servicing Agreement;

 

(e)                                  the establishment of a rating by any Rating
Agency applicable to any Seller, Guarantor or any Specified Affiliate and any
downgrade in or withdrawal of such rating once established;

 

(f)                                   the commencement of, settlement of or
material judgment in any litigation, action, suit, arbitration, investigation or
other legal or arbitrable proceedings before any Governmental Authority that
(i) affects any Seller, Guarantor or any Specified Affiliate, Purchased Asset,
Pledged Collateral or Underlying Mortgaged Property, (ii) questions or
challenges the validity or enforceability of any Repurchase Document,
Transaction, Purchased Asset or Mortgage Loan Document, or (iii) individually or
in the aggregate, if adversely determined, could reasonably be likely to have a
Material Adverse Effect;

 

(g)                                  any change in Existing Seller’s status as
either a domestic partnership or a disregarded entity of a domestic corporation,
in each case for U.S. federal income tax purposes; or

 

(h)                                 any change in Guarantor’s status as a REIT.

 

Section 8.09                             Hedging.  With respect to each
Purchased Asset that is a Hedge Required Asset, the applicable Seller shall
enter into one or more one-hundred percent (100%) cash-collateralized Interest
Rate Protection Agreement(s) at the direction of and in a form

 

60

--------------------------------------------------------------------------------


 

acceptable to Buyer with a Hedge Counterparty.  Each Seller shall take such
actions as Buyer deems necessary to perfect the security interest granted in
each Interest Rate Protection Agreement pursuant to Section 11.01, and shall
assign to Buyer, which assignment shall be consented to in writing by each Hedge
Counterparty, all of such Seller’s rights in, to and under each Interest Rate
Protection Agreement.  Each Interest Rate Protection Agreement shall contain
provisions acceptable to Buyer for additional credit support in the event the
rating of any Rating Agency assigned to the Hedge Counterparty (other than an
Affiliated Hedge Counterparty) is downgraded or withdrawn, in which event such
Seller shall ensure that such additional credit support is provided or promptly,
subject to the approval of Buyer, enter into new Interest Rate Protection
Agreements with respect to the related Purchased Assets with a replacement Hedge
Counterparty.

 

Section 8.10                             Escrow Imbalance.  Each Seller shall,
no later than five (5) Business Days after learning of any material overdraw,
deficit or imbalance in any escrow or reserve account relating to a Purchased
Asset, correct and eliminate the same by requesting the Underlying Obligor to
correct and eliminate the same.

 

Section 8.11                             Pledge and Security Agreement.  Each
Seller shall not take any direct or indirect action inconsistent with the Pledge
and Security Agreement or the security interest granted thereunder to Buyer in
the Pledged Collateral.  Each Seller shall not permit any additional Persons to
acquire Equity Interests in such Seller other than the Equity Interests owned by
Pledgor and pledged to Buyer on the Closing Date, and such Seller shall not
permit any sales, assignments, pledges or transfers of the Equity Interests in
such Seller other than to Buyer.

 

Section 8.12                             Entity Classification.

 

(a)                                 Existing Seller will be a disregarded entity
of either a domestic partnership or a domestic corporation, in each case for
U.S. federal income tax purposes.

 

(b)                                 Guarantor will continue to qualify as a
REIT.

 

ARTICLE 9

 

SINGLE-PURPOSE ENTITY

 

Section 9.01                 Covenants Applicable to Sellers.  Each Seller shall
(a) own no assets, and shall not engage in any business, other than the assets
and transactions specifically contemplated by this Agreement and any other
Repurchase Document, (b) not incur any Indebtedness or other obligation, secured
or unsecured, direct or indirect, absolute or contingent (including guaranteeing
any obligation), other than (i) with respect to the Mortgage Loan Documents and
the Retained Interests, (ii) commitments to make loans which may become Eligible
Assets, and (iii) as otherwise permitted under this Agreement, (c) not make any
loans or advances to any Affiliate or third party and shall not acquire
obligations or securities of its Affiliates, in each case other than in
connection with the origination or acquisition of Assets for purchase under the
Repurchase Documents, (d) pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) only from its own

 

61

--------------------------------------------------------------------------------


 

assets, (e) comply with the provisions of its Governing Documents, (f) do all
things necessary to observe organizational formalities and to preserve its
existence, and shall not amend, modify, waive provisions of or otherwise change
its Governing Documents, (g) maintain all of its books, records, financial
statements and bank accounts separate from those of its Affiliates (except that
such financial statements may be consolidated to the extent consolidation is
required under GAAP or as a matter of Requirements of Law; provided, that
(i) appropriate notation shall be made on such financial statements to indicate
the separateness of such Seller from such Affiliate and to indicate that such
Seller’s assets and credit are not available to satisfy the debts and other
obligations of such Affiliate or any other Person and (ii) such assets shall
also be listed on such Seller’s own separate balance sheet) and file its own tax
returns (except to the extent consolidation, or treatment of such Seller as a
disregarded entity for tax purposes, is required or permitted under Requirements
of Law), (h) be, and at all times shall hold itself out to the public as, a
legal entity separate and distinct from any other entity (including any
Affiliate), shall correct any known misunderstanding regarding its status as a
separate entity, shall conduct business in its own name, and shall not identify
itself or any of its Affiliates as a division of the other, (i) maintain
adequate capital for the normal obligations reasonably foreseeable in a business
of its size and character and in light of its contemplated business operations
and shall remain Solvent, (j) not engage in or suffer any change of Control,
dissolution, winding up, liquidation, consolidation or merger in whole or in
part or convey or transfer all or substantially all of its properties and assets
to any Person (except as contemplated herein), (k) not commingle its funds or
other assets with those of any Affiliate or any other Person and shall maintain
its properties and assets in such a manner that it would not be costly or
difficult to identify, segregate or ascertain its properties and assets from
those of others, (l) maintain its properties, assets and accounts separate from
those of any Affiliate or any other Person, (m) not hold itself out to be
responsible for the debts or obligations of any other Person, (n) not, without
the prior written consent of all of its manager, take any Insolvency Action,
(o) the Governing Documents for such Seller shall provide (i) that Buyer be
given at least two (2) Business Days prior notice of the removal and/or
replacement of such Seller’s manager, together with the name and contact
information of the replacement manager and (ii) that the manager shall not have
any fiduciary duty to anyone including the holders of the Equity Interest in
such Seller and any Affiliates of such Seller except such Seller and the
creditors of such Seller with respect to taking of, or otherwise voting on, the
Insolvency Action; provided, that the foregoing shall not eliminate the implied
contractual covenant of good faith and fair dealing, (p) not enter into any
transaction with an Affiliate of such Seller except on commercially reasonable
terms no less favorable than those available to unaffiliated parties in an
arm’s-length transaction, (q) maintain a sufficient number of employees in light
of contemplated business operations, (r) use separate stationery, invoices and
checks bearing its own name, and (s) allocate fairly and reasonably any overhead
for shared office space and for services performed by an employee of an
affiliate, (t) not pledge its assets to secure the obligations of any other
Person, and (u) not form, acquire or hold any Subsidiary or own any Equity
Interest in any other entity.

 

Section 9.02                 Additional Covenants Applicable to Sellers.  Each
Seller (i) shall be a Delaware limited liability company, (ii) shall not take
any Insolvency Action and shall not cause or permit the members or managers of
such entity to take any Insolvency Action and (iii) shall have either (A) a
member which owns no economic interest in the company, has signed the company’s
limited liability company agreement and has no obligation to make

 

62

--------------------------------------------------------------------------------


 

capital contributions to the company, or (B) two natural persons or one entity
that is not a member of the company, that has signed its limited liability
company agreement and that, under the terms of such limited liability company
agreement becomes a member of the company immediately prior to the resignation
or dissolution of the last remaining member of the company.  Each Seller shall
have no direct parent other than Pledgor.

 

ARTICLE 10

 

EVENTS OF DEFAULT AND REMEDIES

 

Section 10.01                      Events of Default.  Each of the following
events shall be an “Event of Default”:

 

(a)                                 either Seller fails to make a payment of
(i) Margin Deficit or Repurchase Price (other than Price Differential) when due,
whether by acceleration or otherwise (including, if applicable, any Future
Funding Amounts related to a Future Funding Transaction), (ii) Price
Differential within one (1) Business Day of when due, or (iii) any other amount
within two (2) Business Days of when due unless such Seller did not have
knowledge of such required payment, in which case within two (2) Business Days
after receipt of notice that such payment is due and owing, in each case under
the Repurchase Documents;

 

(b)                                 either Seller fails to observe or perform in
any material respect any other Repurchase Obligation of such Seller under the
Repurchase Documents or the Mortgage Loan Documents to which such Seller is a
party (other than the reporting requirements set forth in Section 8.07(d)), and
(except in the case of a failure to perform or observe the Repurchase
Obligations of such Seller under Section 8.03 and 18.06(a)) such failure
continues unremedied for ten (10) Business Days after the earlier of receipt of
notice thereof from Buyer or the discovery of such failure by any Seller
provided, however, that in the event such matters are not reasonably susceptible
to cure in such period, so long as (i) such Seller is diligently attempting to
cure the same and (ii) such matters could not be reasonably expected to
materially adversely affect the value of any Purchased Asset or collectability
of any amounts due with respect to any Purchased Asset, such period shall be
extended by the time reasonably necessary to cure such matter, which shall not,
in any event, exceed an additional thirty (30) days;

 

(c)                                  any Representation Breach exists and
continues unremedied for five (5) Business Days after the earlier of receipt of
notice thereof from Buyer or the discovery of such failure by either Seller;
provided that, the representations and warranties set forth in Section 7.09 and
Schedule 1 shall be considered solely to the extent that, either Seller shall
have made any such representation and warranty with Knowledge that it was
incorrect or untrue;

 

(d)                                 either (i) the commencement of any
enforcement action by an obligee against any Seller or Guarantor with respect to
any Indebtedness, Guarantee Obligation or Contractual Obligation, provided that
the aggregate amount of the Indebtedness, Guarantee Obligations and/or
Contractual Obligations in respect of which such enforcement action is commenced
(either individually or in the aggregate) is in excess of $500,000 with respect
to such Seller, or $5,000,000 with respect to Guarantor, or (ii) if any Seller
or Guarantor defaults in making any payment required to be made under one or
more agreements for borrowed money to

 

63

--------------------------------------------------------------------------------


 

which it is a party in an aggregate amount in excess of $500,000 with respect to
such Seller, or $15,000,000 with respect to Guarantor, and any such failure in
not cured within applicable cure period, if any, provided for under the related
agreement;

 

(e)                                  any Seller, Guarantor or any Specified
Affiliate defaults beyond any applicable grace period in paying any amount or
performing any obligation due to Buyer or any Affiliate of Buyer under any other
financing, hedging, security or other agreement (other than under this
Agreement) between a Seller, Guarantor or any Specified Affiliate and Buyer or
any Affiliate of Buyer;

 

(f)                                   an Insolvency Event occurs with respect to
a Seller, Guarantor or any Specified Affiliate;

 

(g)                                  a Change of Control occurs with respect to
a Seller, Guarantor or any Specified Affiliate other than Pledgor;

 

(h)                                 a final judgment or judgments for the
payment of money in excess of $500,000 with respect to any Seller, or $5,000,000
with respect to Guarantor in the aggregate is entered against any Seller or
Guarantor by one or more Governmental Authorities and the same is not satisfied,
discharged (or provision has not been made for such discharge) or bonded, or a
stay of execution thereof has not been procured, within ten (10) Business Days
from the date of entry thereof;

 

(i)                                     a Governmental Authority takes any
action to (i) condemn, seize or appropriate, or assume custody or control of,
all or any substantial part of the property of either Seller, (ii) displace the
management of either Seller or curtail its authority in the conduct of the
business of either Seller, (iii) terminate the activities of either Seller as
contemplated by the Repurchase Documents, or (iv) remove, limit or restrict the
approval of either Seller of the foregoing as an issuer, buyer or a seller of
securities, and in each case such action is not discontinued or stayed within
thirty (30) days;

 

(j)                                    any Seller, Guarantor or any Specified
Affiliate admits that it is not Solvent or is generally not able or not willing
to perform any of its Repurchase Obligations, Contractual Obligations, Guarantee
Obligations, Capital Lease Obligations or Off-Balance Sheet Obligations;

 

(k)                                 any material provision of the Repurchase
Documents, any material right or remedy of Buyer or obligation, covenant,
agreement or duty of either Seller thereunder, or any Lien, security interest or
control granted under or in connection with the Repurchase Documents, Pledged
Collateral or Purchased Assets terminates, is declared null and void, ceases to
be valid and effective, ceases to be the legal, valid, binding and enforceable
obligation of Sellers or any other Person, or the validity, effectiveness,
binding nature or enforceability thereof is contested, challenged, denied or
repudiated by either Seller or any other Person, in each case directly,
indirectly, in whole or in part;

 

(l)                                     Buyer ceases for any reason to have a
valid and perfected first priority security interest in any Purchased Asset or
any Pledged Collateral;

 

64

--------------------------------------------------------------------------------


 

(m)                             Guarantor, either Seller or any Specified
Affiliate is required to register as an “investment company” (as defined in the
Investment Company Act);

 

(n)                                 either Seller engages in any conduct or
action where Buyer’s prior consent is required by any Repurchase Document and
Seller fails to obtain such consent;

 

(o)                                 Interim Servicer, either Seller or any other
Affiliate of a Seller fails to deposit to the Waterfall Account all Income and
other amounts as required by Section 5.01 and other provisions of this Agreement
within two (2) Business Days of when due;

 

(p)                                 Guarantor’s audited annual financial
statements or the notes thereto or other opinions or conclusions stated therein
are qualified or limited by reference to the status of Guarantor as a “going
concern” or a reference of similar import, other than a qualification or
limitation expressly related to Buyer’s rights in the Purchased Assets;

 

(q)                                 any termination event or event of default
(however defined) shall have occurred with respect to either Seller under any
Interest Rate Protection Agreement or Guarantor breaches any of the obligations,
terms or conditions set forth in the Guarantee Agreement; or

 

(r)                                    any Material Modification is made to any
Purchased Asset or any Mortgage Loan Document without the prior written consent
of Buyer, which consent shall not be unreasonably withheld or delayed.

 

Section 10.02                      Remedies of Buyer as Owner of the Purchased
Assets.  If an Event of Default exists, at the option of Buyer, exercised by
notice to either Seller (which option shall be deemed to be exercised, even if
no notice is given, automatically and immediately upon the occurrence of an
Event of Default under Section 10.01(f)), the Repurchase Date for all Purchased
Assets shall be deemed automatically and immediately to occur (the date on which
such option is exercised or deemed to be exercised, the “Accelerated Repurchase
Date”).  If Buyer exercises or is deemed to have exercised the foregoing option:

 

(a)                                 All Repurchase Obligations shall become
immediately due and payable on and as of the Accelerated Repurchase Date.

 

(b)                                 All amounts in the Waterfall Account and all
Income paid after the Accelerated Repurchase Date shall be retained by Buyer and
applied in accordance with Article 5.

 

(c)                                  Buyer may complete any assignments,
allonges, endorsements, powers or other documents or instruments executed in
blank and otherwise obtain physical possession of all Mortgage Loan Documents,
Senior Interest Documents and all other instruments, certificates and documents
then held by Custodian under the Custodial Agreement.  Buyer may obtain physical
possession of all Servicing Files, Servicing Agreements and other files and
records of Sellers or Interim Servicer.  Sellers shall deliver to Buyer such
assignments and other documents with respect thereto as Buyer shall request.

 

(d)                                 Buyer may immediately, at any time, and from
time to time, exercise either of the following remedies with respect to any or
all of the Purchased Assets:  (i)  sell such

 

65

--------------------------------------------------------------------------------


 

Purchased Assets on a servicing-released basis and/or without providing any
representations and warranties on an “as-is where is” basis, in a recognized
market and by means of a public or private sale at such price or prices as Buyer
accepts, and apply the net proceeds thereof in accordance with Article 5, or
(ii) retain such Purchased Assets and give Sellers credit against the Repurchase
Price for such Purchased Assets (or if the amount of such credit exceeds the
Repurchase Price for such Purchased Assets, to credit against Repurchase
Obligations due and any other amounts then owing to Buyer by any other Person
pursuant to any Repurchase Document, in such order and in such amounts as
determined by Buyer), in an amount equal to the Current Mark-to-Market Value of
such Purchased Assets.  Until such time as Buyer exercises either such remedy
with respect to a Purchased Asset, Buyer may hold such Purchased Asset for its
own account and retain all Income with respect thereto.

 

(e)                                  The Parties agree that the Purchased Assets
are of such a nature that they may decline rapidly in value, and may not have a
ready or liquid market.  Accordingly, Buyer shall not be required to sell more
than one (1) Purchased Asset on a particular Business Day, to the same purchaser
or in the same manner.  Buyer may determine whether, when and in what manner a
Purchased Asset shall be sold, it being agreed that both a good faith public and
a good faith private sale shall be deemed to be commercially reasonable.  Buyer
shall give to Seller no less than ten (10) Business Days notice in advance of
such a sale.  Buyer shall not be required to give notice to Seller or any other
Person prior to exercising any remedy in respect of an Event of Default.  If no
prior notice is given, Buyer shall give notice to Sellers of the remedies
exercised by Buyer promptly thereafter.

 

(f)                                   Sellers shall be liable to Buyer for
(i) any amount by which the Repurchase Obligations due to Buyer exceed the
aggregate of the net proceeds and credits referred to in the preceding clause
(d), (ii) the amount of all actual out-of-pocket expenses, including reasonable
legal fees and expenses, actually incurred by Buyer in connection with or as a
consequence of an Event of Default, (iii) any costs and losses payable under
Section 12.03, and (iv) any other actual loss, damage, cost or expense resulting
from the occurrence of an Event of Default, but specifically excluding any
punitive damages.

 

(g)                                  Buyer shall be entitled to an injunction,
an order of specific performance or other equitable relief to compel each Seller
to fulfill any of its obligations as set forth in the Repurchase Documents,
including this Article 10, if either Seller fails or refuses to perform its
obligations as set forth herein or therein.

 

(h)                                 Each Seller hereby appoints Buyer as
attorney-in-fact of such Seller, effective only during the continuance of an
Event of Default, for purposes of carrying out the Repurchase Documents,
including executing, endorsing and recording any instruments or documents and
taking any other actions that Buyer deems necessary or advisable to accomplish
such purposes, which appointment is coupled with an interest and is irrevocable.

 

(i)                                     Buyer may, without prior notice to
either Seller, exercise any or all of its set-off rights including those set
forth in Section 18.17.  This Section 10.02(i) shall be without prejudice and in
addition to any right of set-off, combination of accounts, Lien or other rights
to which any Party is at any time otherwise entitled.

 

66

--------------------------------------------------------------------------------


 

(j)                                    All rights and remedies of Buyer under
the Repurchase Documents, including those set forth in Section 18.17, are
cumulative and not exclusive of any other rights or remedies that Buyer may have
and may be exercised at any time when an Event of Default exists.  Such rights
and remedies may be enforced without prior judicial process or hearing.  Each
Seller agrees that nonjudicial remedies are consistent with the usages of the
trade, are responsive to commercial necessity and are the result of a bargain at
arm’s-length.  Each Seller hereby expressly waives any defenses such Seller
might have to require Buyer to enforce its rights by judicial process or
otherwise arising from the use of nonjudicial process, disposition of any or all
of the Purchased Assets, or any other election of remedies.

 

ARTICLE 11

 

SECURITY INTEREST

 

Section 11.01                      Grant.  Buyer and each Seller intend that all
Transactions shall be sales to Buyer of the Purchased Assets and not loans from
Buyer to Sellers secured by the Purchased Assets.  However, to preserve and
protect Buyer’s rights with respect to the Purchased Assets and under the
Repurchase Documents in the event that any Governmental Authority
recharacterizes the Transactions as other than sales, and as security for each
Seller’s performance of the Repurchase Obligations, each Seller hereby grants to
Buyer a Lien on and security interest in all of the right, title and interest of
each Seller in, to and under (i) the Purchased Assets (which for this purpose
shall be deemed to include the items described in the proviso in the definition
thereof), (ii) each Interest Rate Protection Agreement with each Hedge
Counterparty relating to each Purchased Asset, (iii) all of the “Pledged
Collateral”, as such term is defined in the Pledge and Security Agreement, and
(iv) the Waterfall Account, all amounts at any time on deposit therein and all
Proceeds (as defined in the UCC) thereof, and the transfers of the Purchased
Assets to Buyer shall be deemed to constitute and confirm such grant, to secure
the payment and performance of the Repurchase Obligations (including the
obligation of each Seller to pay the Repurchase Price, or if the Transactions
are recharacterized as loans, to repay such loans for the Repurchase Price).

 

Section 11.02                      Effect of Grant.  If any circumstance
described in Section 11.01 occurs, (a) this Agreement shall also be deemed to be
a security agreement as defined in the UCC, (b) Buyer shall have all of the
rights and remedies provided to a secured party by Requirements of Law
(including the rights and remedies of a secured party under the UCC and the
right to set off any mutual debt and claim) and under any other agreement
between Buyer and either Seller or between any Affiliated Hedge Counterparty and
either Seller, (c) without limiting the generality of the foregoing, Buyer shall
be entitled to set off the proceeds of the liquidation of the Purchased Assets
against all of the Repurchase Obligations, without prejudice to Buyer’s right to
recover any deficiency, (d) the possession by Buyer or any of its agents,
including Custodian, of the Mortgage Loan Documents, the Purchased Assets and
such other items of property as constitute instruments, money, negotiable
documents, securities or chattel paper shall be deemed to be possession by the
secured party for purposes of perfecting such security interest under the UCC
and Requirements of Law, and (e) notifications to Persons (other than Buyer)
holding such property, and acknowledgments, receipts or confirmations from
Persons (other than Buyer) holding such property, shall be deemed notifications
to, or acknowledgments, receipts or

 

67

--------------------------------------------------------------------------------


 

confirmations from, securities intermediaries, bailees or agents (as applicable)
of the secured party for the purpose of perfecting such security interest under
the UCC and Requirements of Law.  The security interest of Buyer granted herein
shall be, and each Seller hereby represents and warrants to Buyer and all other
Affiliated Hedge Counterparties that it is, a first priority perfected security
interest subject only to Liens arising by operation of applicable law.  For the
avoidance of doubt, (i) each Purchased Asset and each Interest Rate Protection
Agreement relating to a Purchased Asset secures the Repurchase Obligations of
each Seller with respect to all other Transactions and all other Purchased
Assets, including any Purchased Assets that are junior in priority to the
Purchased Asset in question, and (ii) if an Event of Default exists, no
Purchased Asset or Interest Rate Protection Agreement relating to a Purchased
Asset will be released from Buyer’s Lien or transferred to any Seller until the
Repurchase Obligations (other than contingent indemnification obligations) are
indefeasibly paid in full.  Notwithstanding the foregoing, the Repurchase
Obligations shall be full recourse to each Seller.

 

Section 11.03                      Sellers to Remain Liable.  Buyer and each
Seller agree that the grant of a security interest under this Article 11 shall
not constitute or result in the creation or assumption by Buyer of any Retained
Interest or other obligation of either Seller or any other Person in connection
with any Purchased Asset, or any Interest Rate Protection Agreement whether or
not Buyer exercises any right with respect thereto.  Other than with respect to
any Purchased Asset as to which Buyer has (i) actually assumed servicing,
(ii) has terminated the related Seller’s rights as Servicer and no replacement
Servicer has been appointed and commenced servicing pursuant to a Servicing
Agreement, or (iii) otherwise taken and/or sold or liquidated in conjunction
with the exercise of remedies pursuant to Section 10.02(d), each Seller shall
remain liable under the Purchased Assets, each Interest Rate Protection
Agreement and Mortgage Loan Documents to perform all of each of the Seller’s
duties and obligations thereunder to the same extent as if the Repurchase
Documents had not been executed.

 

Section 11.04                      Waiver of Certain Laws.  Each Seller agrees,
to the extent permitted by Requirements of Law, that neither it nor anyone
claiming through or under it will set up, claim or seek to take advantage of any
appraisement, valuation, stay, extension or redemption law now or hereafter in
force in any locality where any Purchased Assets may be situated in order to
prevent, hinder or delay the enforcement or foreclosure of this Agreement, or
the absolute sale of any of the Purchased Assets or Interest Rate Protection
Agreement relating to a Purchased Asset or any part thereof, or the final and
absolute putting into possession thereof, immediately after such sale, of the
purchasers thereof, and each Seller, for itself and all who may at any time
claim through or under it, hereby waives, to the full extent that it may be
lawful so to do, the benefit of all such laws and any and all right to have any
of the properties or assets constituting the Purchased Assets or Interest Rate
Protection Agreement relating to a Purchased Asset marshaled upon any such sale,
and agrees that Buyer or any court having jurisdiction to foreclose the security
interests granted in this Agreement may sell the Purchased Assets and each
Interest Rate Protection Agreement relating to a Purchased Asset as an entirety
or in such parcels as Buyer or such court may determine.

 

68

--------------------------------------------------------------------------------

 

ARTICLE 12

 

INCREASED COSTS; CAPITAL ADEQUACY

 

Section 12.01       Market Disruption.  If prior to any Pricing Period, Buyer
determines that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the LIBO Rate for
such Pricing Period, Buyer shall give prompt notice thereof to Sellers,
whereupon the Pricing Rate for such Pricing Period, and for all subsequent
Pricing Periods until such notice has been withdrawn by Buyer, shall be the
Alternative Rate.

 

Section 12.02       Illegality.  If the adoption of or any change in any
Requirements of Law or in the interpretation or application thereof after the
date hereof shall make it unlawful for Buyer to effect or continue Transactions
as contemplated by the Repurchase Documents, (a) any commitment of Buyer
hereunder to enter into new Transactions shall be terminated and the Facility
Termination Date shall be deemed to have occurred, (b) the Pricing Rate shall be
converted automatically to the Alternative Rate on the last day of the then
current Pricing Period or within such earlier period as may be required by
Requirements of Law, and (c) if required by such adoption or change, the
Facility Termination Date shall be deemed to have occurred; provided, however,
that Buyer shall not treat Sellers differently than other similarly situated
customers for purposes of this Section 12.02.

 

Section 12.03       Breakfunding.  Each Seller shall indemnify Buyer and hold
Buyer harmless from any actual loss, cost or expense (including reasonable legal
fees and expenses but specifically excluding any consequential or punitive
damages and excluding any loss of expected related profits) which Buyer may
sustain or incur arising from (a) the failure by any Seller to terminate any
Transaction after any Seller has given a notice of termination pursuant to
Section 3.05, (b) any payment to Buyer on account of the outstanding Repurchase
Price, including a payment made pursuant to Section 3.05 but excluding a payment
made pursuant to Section 5.02, on any day other than a Remittance Date (in the
event that Buyer funded its commitment with respect to the Transaction in the
London Interbank Eurodollar market and using any reasonable attribution or
averaging methods that Buyer deems appropriate and practical), (c) any failure
by a Seller to sell Eligible Assets to Buyer after such Seller has notified
Buyer of a proposed Transaction and Buyer has agreed to purchase such Eligible
Assets in accordance with this Agreement, or (d) any conversion of the Pricing
Rate to the Alternative Rate because the LIBO Rate is not available for any
reason on a day that is not the last day of the then current Pricing Period.

 

Section 12.04       Increased Costs.  If the adoption of or any change in any
Requirements of Law or in the interpretation or application thereof by any
Governmental Authority or compliance by Buyer with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority having jurisdiction over Buyer made after the date of
this Agreement (a) shall subject Buyer to any Tax of any kind whatsoever with
respect to the Repurchase Documents, any Purchased Asset or any Transaction, or
change the basis of taxation of payments to Buyer in respect thereof (except for
(x) Taxes in respect of which Additional Amounts are required to be paid
pursuant to Section 12.06(a) or Section 12.06(c) and (y) Excluded Taxes) on its
loans, loan principal, letters of credit, commitments, or

 

69

--------------------------------------------------------------------------------


 

other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto), (b) shall impose, modify or hold applicable any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
Buyer, or (c) shall impose on Buyer any other condition; and the result of any
of the preceding clauses (a), (b) and (c) is to increase the cost to Buyer, by
an amount that Buyer deems to be material, of entering into, continuing or
maintaining Transactions, or to reduce any amount receivable under the
Repurchase Documents in respect thereof, then, in any such case, upon not less
than thirty (30) days’ prior written notice to Sellers, Sellers shall pay to
Buyer such additional amount or amounts as reasonably necessary to fully
compensate Buyer for such increased cost or reduced amount receivable; provided,
however, that Buyer shall not treat Sellers differently than other similarly
situated customers in requiring the payment of such amount or amounts.

 

Section 12.05       Capital Adequacy.  If Buyer determines that the adoption of
or any change in any Requirements of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by Buyer or any corporation
Controlling Buyer with any request or directive regarding capital adequacy
(whether or not having the force of law) from any Governmental Authority made
after the date of this Agreement has or shall have the effect of reducing the
rate of return on Buyer’s or such corporation’s capital as a consequence of its
obligations hereunder to a level below that which Buyer or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration Buyer’s or such corporation’s policies with respect to capital
adequacy) by an amount deemed by Buyer to be material, then, in any such case,
upon not less than thirty (30) days’ prior written notice to Sellers, Sellers
shall pay to Buyer such additional amount or amounts as reasonably necessary to
fully compensate Buyer for such reduction; provided, however, that Buyer shall
not treat Sellers differently than other similarly situated customers in
requiring the payment of such amount or amounts.

 

Section 12.06       Withholding Taxes.

 

(a)           All payments made by or on behalf of a Seller to Buyer or any
other Indemnified Person under the Repurchase Documents and by Underlying
Obligors with respect to the Purchased Assets shall be made free and clear of
and without deduction or withholding for or on account of any present or future
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
(including penalties, interest and additions to tax) with respect thereto
imposed by any Governmental Authority therewith or thereon (collectively,
“Taxes”), except as required by law.  If any Taxes are required by law to be
deducted or withheld from or in respect of any amounts payable to Buyer and/or
any other Indemnified Person (including, for purposes of this
Section 12.06(a) and Section 12.06(c), any assignee, participant, or successor),
then the applicable Seller shall (a) make such deduction or withholding, (b) pay
the amount so deducted or withheld to the appropriate Governmental Authority not
later than the date when due; and (c) pay to Buyer or such other Indemnified
Person such additional amounts (the “Additional Amount”) as may be necessary so
that every net payment received under this Agreement after deduction or
withholding for or on account of any Taxes (including any Taxes on such increase
and any penalties) is not less than the amount that would have been paid absent
such deduction or withholding.  The foregoing obligation to pay Additional
Amounts, however,

 

70

--------------------------------------------------------------------------------


 

will not apply with respect to (i) net income or franchise Taxes imposed on
Buyer and/or any other Indemnified Person, with respect to payments required to
be made by a Seller under the Repurchase Documents, by a taxing jurisdiction in
which Buyer or such other Indemnified Person is organized or has a present or
former connection, unless such connection arises as a result of such Person
having executed, delivered or performed its obligations or received payments
under, or enforced, this Agreement or any of the other Repurchase Documents;
(ii) U.S. withholding Taxes imposed on amounts payable to or for the account of
Buyer or another Indemnified Person pursuant to a law in effect on the date on
which such Buyer or other Indemnified Person becomes a party hereto, except to
the extent that, pursuant to this Section 12.06, amounts with respect to such
Taxes were payable to such Buyer’s or such other Indemnified Person’s assignor,
as applicable, immediately before Buyer or such other Indemnified Person became
a party hereto or (iii) any U.S. federal withholding Tax imposed pursuant to
Section 1471, Section 1472, Section 1473, or Section 1474 of the Code, each as
in effect on the date hereof (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), or any
Treasury regulations or administrative guidance promulgated thereunder (“FATCA”)
(clause (i) through (iii) collectively, “Excluded Taxes”).  Promptly after a
Seller pays any Taxes referred to in this Section 12.06, such Seller will send
Buyer or the applicable other Indemnified Person evidence of such payment
reasonably satisfactory to such Person.

 

(b)           In addition, each Seller agrees to pay to the relevant
Governmental Authority in accordance with applicable law any current or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies (including, without limitation, mortgage recording taxes,
transfer taxes and similar fees) that arise from any payment made under or in
respect of this Agreement or any other Repurchase Document, or from the
execution, delivery or registration of, any performance, receipt or perfection
of a security interest under, or otherwise with respect to, this Agreement or
any other Repurchase Document (“Other Taxes”).

 

(c)           Each Seller agrees to indemnify Buyer, and each other Indemnified
Person for the full amount of Taxes (other than Excluded Taxes) and Other Taxes
that are payable by such Person in respect of payments made under or in respect
of this Agreement and any liability (including penalties, interest and expenses
arising thereon or with respect thereto) arising therefrom or with respect
thereto.

 

(d)           If a Person acquires any of the rights and obligations of Buyer as
an Eligible Assignee under this Agreement, and such Person is not organized
under the laws of the United States, any state thereof or the District of
Columbia (a “Non-U.S. Person”), such Non-U.S. Person shall, if it is legally
able to do so, deliver to Sellers on or before the date on which such Person
becomes a party to this Agreement and, promptly upon the expiration of any
previously delivered form, two duly completed and executed copies of, as
applicable, IRS Form W-8BEN, IRS Form W-8IMY (together with appropriate
attachments), or IRS Form W-8ECI or any successor forms thereto designated as
such by the IRS.  If the Non U.S. Person is eligible for and wishes to claim
exemption from US. Federal withholding tax under Section 871(h) or
Section 881(c) of the Code with respect to payments of “portfolio interest,”
such Person shall deliver both the Form W 8BEN and a statement certifying that
such Person is not a bank, a “10 percent shareholder” or a “controlled foreign
corporation” within the meaning of Section 881(c)(3) of the Code.  If a Person
acquires any of the rights and obligations of Buyer as an

 

71

--------------------------------------------------------------------------------


 

Eligible Assignee under this Agreement, and such Person is not a Non-U.S.
Person, such Person shall, if it is legally able to do so, deliver to Sellers on
or before the date on which such Person becomes a party to this Agreement and
promptly upon the expiration of any previously delivered form two duly completed
and executed copies of IRS Form W-9 establishing an exemption from U.S. federal
backup withholding.  If any previously delivered form or statement becomes
inaccurate with respect to the Person that delivered it, the Person shall
promptly notify Sellers of this fact.

 

(e)           If a payment made to Buyer or any other Indemnified Person
hereunder would be subject to U.S. federal withholding Tax imposed by FATCA if
Buyer or such Indemnified Person were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), Buyer or such Indemnified Person shall
deliver to Sellers at the time or times prescribed by law and at such time or
times reasonably requested by Sellers such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Sellers as may be
necessary for Sellers to comply with their obligations under FATCA and to
determine that Buyer or such Indemnified Person, as applicable, has complied
with its obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this Section 12.06(e),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(f)            If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 12.06 (including by the payment of
additional amounts pursuant to this Section 12.06), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 12.06(f) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph, in no event will Buyer or any other Indemnified Person be required to
pay any amount pursuant to this paragraph if such payment would place it in a
less favorable net after-Tax position than it would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This paragraph shall not be construed to require Buyer or any
other Indemnified Person to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to any Person.

 

(g)           Without prejudice to the survival of any other agreement of any
Seller hereunder, the agreements and obligations of each Seller contained in
this Section 12.06 shall survive the termination of this Agreement.  Nothing
contained in this Section 12.06 shall require Buyer or any other Indemnified
Person to make available any of its tax returns or other information that it
deems to be confidential or proprietary.

 

72

--------------------------------------------------------------------------------


 

Section 12.07       Payment and Survival of Obligations.  Buyer may at any time
send Sellers a notice showing the calculation of any amounts payable pursuant to
this Article 12, and each Seller shall pay such amounts to Buyer within
ten (10) Business Days after such Seller receives such notice.  The obligations
of each Seller under this Article 12 shall apply to Eligible Assignees and
Participants and survive the termination of the Repurchase Documents and the
indefeasible payment in full of the Repurchase Obligations.

 

Section 12.08       Early Repurchase Option.  If any of the events described in
Sections 12.04 or 12.05 result in Buyer’s request for additional amounts, then
Sellers shall have the option to notify Buyer in writing at any time of their
intent to terminate all of the Transactions and repurchase all of the Purchased
Assets no later than ten (10) Business Days after such notice is given to Buyer,
and such repurchase by Sellers shall be conducted pursuant to and in accordance
with Section 3.04.  The election by Sellers to terminate the Transactions in
accordance with this Section 12.08 shall not relieve Sellers for liability with
respect to any additional amounts actually incurred by Buyer prior to the actual
repurchase of the Purchased Assets, except that, notwithstanding anything to the
contrary contained herein or in any other Transaction Document, there shall be
no Exit Fee, prepayment fee, premium or other similar payment due in connection
therewith.

 

ARTICLE 13

 

INDEMNITY AND EXPENSES

 

Section 13.01       Indemnity.

 

(a)           Each Seller shall release, defend, indemnify and hold harmless
Buyer, Affiliates of Buyer and its and their respective officers, directors,
shareholders, partners, members, owners, employees, agents, attorneys,
Affiliates and advisors (each an “Indemnified Person” and collectively the
“Indemnified Persons”), on a net after-tax basis, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
fees, reasonable costs, reasonable expenses (including reasonable legal fees and
expenses), penalties or fines of any kind that may be imposed on, incurred by or
asserted against such Indemnified Person (collectively, the “Indemnified
Amounts”) in any way relating to, arising out of or resulting from or in
connection with (i) the Repurchase Documents, the Mortgage Loan Documents, the
Purchased Assets, the Pledged Collateral, the Transactions, any Underlying
Mortgaged Property or related property, or any action taken or omitted to be
taken by any Indemnified Person in connection with or under any of the
foregoing, or any transaction contemplated hereby or thereby, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of
any Repurchase Document, any Transaction, any Purchased Asset, any Mortgage Loan
Document or any Pledged Collateral, (ii) any claims, actions or damages by an
Underlying Obligor or lessee with respect to a Purchased Asset, (iii) any
violation or alleged violation of, non—compliance with or liability under any
Requirements of Law, (iv) ownership of, Liens on, security interests in or the
exercise of rights or remedies under any of the items referred to in the
preceding clause (i), (v) any accident, injury to or death of any person or loss
of or damage to property occurring in, on or about any Underlying Mortgaged
Property or on the adjoining sidewalks, curbs, parking areas, streets or ways,
(vi) any use, nonuse or condition in, on or about, or possession, alteration,
repair,

 

73

--------------------------------------------------------------------------------


 

operation, maintenance or management of, any Underlying Mortgaged Property or on
the adjoining sidewalks, curbs, parking areas, streets or ways, (vii) any
failure by a Seller to perform or comply with any Repurchase Document, Mortgage
Loan Document or Purchased Asset, (viii) performance of any labor or services or
the furnishing of any materials or other property in respect of any Underlying
Mortgaged Property or Purchased Asset, (ix) any claim by brokers, finders or
similar Persons claiming to be entitled to a commission in connection with any
lease or other transaction involving any Repurchase Document, Purchased Asset or
Underlying Mortgaged Property, (x) any taxes attributable to the execution,
delivery, filing or recording of any Repurchase Document, Mortgage Loan Document
or any memorandum of any of the foregoing, (xi) any Lien or claim arising on or
against any Purchased Asset or related Underlying Mortgaged Property under any
Requirements of Law or any liability asserted against Buyer or any Indemnified
Person with respect thereto, (xii) (1) a past, present or future violation or
alleged violation of any Environmental Laws in connection with any property or
Mortgaged Property by any Person or other source, whether related or unrelated
to any Seller or any Underlying Obligor, (2) any presence of any Materials of
Environmental Concern in, on, within, above, under, near, affecting or emanating
from any Underlying Mortgaged Property, (3) the failure to timely perform any
Remedial Work, (4) any past, present or future activity by any Person or other
source, whether related or unrelated to any Seller or any Underlying Obligor in
connection with any actual, proposed or threatened use, treatment, storage,
holding, existence, disposition or other release, generation, production,
manufacturing, processing, refining, control, management, abatement, removal,
handling, transfer or transportation to or from any Underlying Mortgaged
Property of any Materials of Environmental Concern at any time located in,
under, on, above or affecting any Underlying Mortgaged Property, (5) any past,
present or future actual Release (whether intentional or unintentional, direct
or indirect, foreseeable or unforeseeable) to, from, on, within, in, under, near
or affecting any Underlying Mortgaged Property by any Person or other source,
whether related or unrelated to any Seller or any Underlying Obligor, (6) the
imposition, recording or filing or the threatened imposition, recording or
filing of any Lien on any Underlying Mortgaged Property with regard to, or as a
result of, any Materials of Environmental Concern or pursuant to any
Environmental Law, or (7) any misrepresentation or failure to perform any
obligations pursuant to any Repurchase Document or Mortgage Loan Document
relating to environmental matters in any way, or (xiii) any Seller’s conduct,
activities, actions and/or inactions in connection with, relating to or arising
out of any of the foregoing clauses of this Section 13.01, that, in each case,
results from anything whatsoever other than any Indemnified Person’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction pursuant to a final, non—appealable judgment.  Notwithstanding the
foregoing, Sellers shall have no liability to any Indemnified Person under
clauses (v), (vi), (viii) or (xii) of this Section 13.01 for any claims arising
as a result of activities or events which occur at any time more than six
(6) months after Buyer (or one of its Affiliates) takes title to the related
Underlying Mortgaged Property.  In any suit, proceeding or action brought by an
Indemnified Person in connection with any Purchased Asset for any sum owing
thereunder, or to enforce any provisions of any Purchased Asset, each Seller
shall defend, indemnify and hold such Indemnified Person harmless from and
against all expense, loss or damage suffered by reason of any defense, setoff,
counterclaim, recoupment or reduction of liability whatsoever of the account
debtor or Underlying Obligor arising out of a breach by any Seller of any
obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to or in favor of such account debtor or Underlying
Obligor from any Seller.  In the case of an investigation,

 

74

--------------------------------------------------------------------------------


 

litigation or other proceeding to which the indemnity in this Section 13.01
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Seller, an Indemnified Person or any
other Person or any Indemnified Person is otherwise a party thereto and whether
or not any Transaction is entered into.  This Section 13.01(a) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims or
damages arising from a non-Tax claim.

 

(b)           If for any reason the indemnification provided in this
Section 13.01 is unavailable to the Indemnified Person or is insufficient to
hold an Indemnified Person harmless, even though such Indemnified Person is
entitled to indemnification under the express terms thereof, then the applicable
Seller shall contribute to the amount paid or payable by such Indemnified Person
as a result of such loss, claim, damage or liability in such proportion as is
appropriate to reflect the relative benefits received by such Indemnified Person
on the one hand and such Seller on the other hand, the relative fault of such
Indemnified Person, and any other relevant equitable considerations.

 

(c)           An Indemnified Person may at any time send Sellers a notice
showing the calculation of Indemnified Amounts, and Sellers shall pay such
Indemnified Amounts to such Indemnified Person within ten (10) Business Days
after Sellers receive such notice.  The obligations of Sellers under this
Section 13.01 shall apply to Eligible Assignees and Participants and survive the
termination of this Agreement.

 

Section 13.02       Expenses.  Each Seller shall promptly on demand pay to or as
directed by Buyer all reasonable third-party out-of-pocket costs and expenses
(including legal, accounting and advisory fees and expenses) incurred by Buyer
in connection with (a) the development, evaluation, preparation, negotiation,
execution, consummation, delivery and administration of, and any amendment,
supplement or modification to, or extension, renewal or waiver of, the
Repurchase Documents and the Transactions, (b) any Asset or Purchased Asset,
including due diligence, inspection, testing, review, recording, registration,
travel custody, care, insurance or preservation, (c) the enforcement of the
Repurchase Documents or the payment or performance by any Seller of any
Repurchase Obligations, (d) any actual or attempted sale, exchange, enforcement,
collection, compromise or settlement relating to the Purchased Assets, and
(e) the internally allocated costs of Buyer of any Appraisal ordered in
connection with an Asset proposed for purchase under Section 3.01 but
subsequently rejected by Buyer for any reason.

 

ARTICLE 14

 

INTENT

 

Section 14.01       The Parties intend (a) for each Transaction to qualify for
the safe harbor treatment provided by the Bankruptcy Code and for Buyer to be
entitled to all of the rights, benefits and protections afforded to Persons
under the Bankruptcy Code with respect to a “securities contract” as defined in
Section 741(7) of the Bankruptcy Code and that payments under this Agreement are
deemed “margin payments” or “settlement payments,” as defined in Section 101 of
the Bankruptcy Code, (b) for the grant of a security interest set forth in
Article 11 to also be a “securities contract” as defined in
Section 741(7)(A)(xi) of the Bankruptcy Code and

 

75

--------------------------------------------------------------------------------


 

a “repurchase agreement” as that term is defined in Section 101(47)(A)(v) of the
Bankruptcy Code, and (c) that Buyer (for so long as Buyer is a “financial
institution,” “financial participant” or other entity listed in Section 555, 559
or 362(b)(6) of the Bankruptcy Code) shall be entitled to the “safe harbor”
benefits and protections afforded under the Bankruptcy Code with respect to a
“repurchase agreement” and a “securities contract,” including (x) the rights,
set forth in Article 10 and in Section 555, 559 and 561 of the Bankruptcy Code,
to liquidate the Purchased Assets and terminate this Agreement, and (y) the
right to offset or net out as set forth in Article 10 and Section 18.17 and in
Section 362(b)(6) of the Bankruptcy Code.

 

Section 14.02       The Parties acknowledge and agree that (a) Buyer’s right to
liquidate Purchased Assets delivered to it in connection with Transactions
hereunder or to exercise any other remedies pursuant to Articles 10 and 11 and
as otherwise provided in the Repurchase Documents is a contractual right to
liquidate such Transactions as described in Section 555, 559 and 561 of the
Bankruptcy Code.

 

Section 14.03       The Parties acknowledge and agree that if a Party is an
“insured depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).

 

Section 14.04       The Parties acknowledge and agree that this Agreement
constitutes a “netting contract” as defined in and subject to Title IV of the
Federal Deposit Insurance Corporation Improvement Act of 1991 (“FDICIA”) and
each payment entitlement and payment obligation under any Transaction shall
constitute a “covered contractual payment entitlement” or “covered contractual
payment obligation,” respectively, as defined in and subject to FDICIA (except
insofar as one or both of the parties is not a “financial institution” as that
term is defined in FDICIA).

 

Section 14.05       The Parties expressly represent, warrant, acknowledge and
agree that this Agreement constitutes a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code.

 

ARTICLE 15

 

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

 

The Parties acknowledge that they have been advised and understand that:

 

(a)           in the case of Transactions in which one of the Parties is a
broker or dealer registered with the Securities and Exchange Commission under
Section 14 of the Securities Exchange Act of 1934, the Securities Investor
Protection Corporation has taken the position that the provisions of the
Securities Investor Protection Act of 1970 do not protect the other Party with
respect to any Transaction;

 

(b)           in the case of Transactions in which one of the Parties is a
government securities broker or a government securities dealer registered with
the Securities and Exchange

 

76

--------------------------------------------------------------------------------


 

Commission under Section 14C of the Securities Exchange Act of 1934, the
Securities Investor Protection Act of 1970 will not provide protection to the
other Party with respect to any Transaction;

 

(c)           in the case of Transactions in which one of the Parties is a
financial institution, funds held by the financial institution pursuant to a
Transaction are not a deposit and therefore are not insured by the Federal
Deposit Insurance Corporation or the National Credit Union Share Insurance Fund,
as applicable; and

 

(d)           in the case of Transactions in which one of the Parties is an
“insured depository institution” as that term is defined in
Section 1813(c)(2) of Title 12 of the United States Code, funds held by the
financial institution pursuant to a Transaction are not a deposit and therefore
are not insured by the Federal Deposit Insurance Corporation, the Savings
Association Insurance Fund or the Bank Insurance Fund, as applicable.

 

ARTICLE 16

 

NO RELIANCE

 

Each Party acknowledges, represents and warrants to the other Party that, in
connection with the negotiation of, entering into, and performance under, the
Repurchase Documents and each Transaction:

 

(a)           It is not relying (for purposes of making any investment decision
or otherwise) on any advice, counsel or representations (whether written or
oral) of the other Party, other than the representations expressly set forth in
the Repurchase Documents;

 

(b)           It has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent that it has deemed
necessary, and it has made its own investment, hedging and trading decisions
(including decisions regarding the suitability of any Transaction) based on its
own judgment and on any advice from such advisors as it has deemed necessary and
not on any view expressed by the other Party;

 

(c)           It is a sophisticated and informed Person that has a full
understanding of all the terms, conditions and risks (economic and otherwise) of
the Repurchase Documents and each Transaction and is capable of assuming and
willing to assume (financially and otherwise) those risks;

 

(d)           It is entering into the Repurchase Documents and each Transaction
for the purposes of managing its borrowings or investments or hedging its
underlying assets or liabilities and not for purposes of speculation;

 

(e)           It is not acting as a fiduciary or financial, investment or
commodity trading advisor for the other Party and has not given the other Party
(directly or indirectly through any other Person) any assurance, guaranty or
representation whatsoever as to the merits (either legal, regulatory, tax,
business, investment, financial accounting or otherwise) of the Repurchase
Documents or any Transaction; and

 

77

--------------------------------------------------------------------------------


 

(f)            No partnership or joint venture exists or will exist as a result
of the Transactions or entering into and performing the Repurchase Documents.

 

ARTICLE 17

 

SERVICING

 

This Article 17 shall apply to all Purchased Assets.

 

Section 17.01       Servicing Rights.  Buyer is the owner of all Servicing
Rights.  Without limiting the generality of the foregoing, Buyer shall have the
right to hire or otherwise engage any Person to service or sub-service all or
part of the Purchased Assets, provided, however, that if any other Person other
than Buyer is to act as Interim Servicer at any time prior to a Default or Event
of Default, Sellers may select a successor servicer to Buyer, so long as such
successor servicer is reasonably acceptable to Buyer, and such Person shall have
only such servicing obligations with respect to such Purchased Assets as are
designated by Buyer.  Notwithstanding the preceding sentence, Buyer agrees with
Sellers as follows with respect to the servicing of the Purchased Assets:

 

(a)           Interim Servicer shall service the Purchased Assets on behalf of
Buyer in accordance with Accepted Servicing Practices.  So long as Interim
Servicer is an Affiliate of Sellers, Interim Servicer shall service using its
customary servicing platform and procedures, subject to the terms of the
Servicing Agreement and the related cash management agreement, each of which
shall be mutually acceptable to Buyer, Sellers and Interim Servicer.

 

(b)           Contemporaneously with the execution of the Repurchase Agreement
on the Closing Date, Buyer will enter into, and cause Interim Servicer to enter
into, the Servicing Agreement and Sellers will enter into, the Servicing
Agreement.  The Servicing Agreement shall automatically terminate on the last
day of the first full calendar month following the Closing Date, unless
terminated sooner pursuant to Section 17.04.  To the extent Buyer desires to
renew the appointment of Interim Servicer, in connection with its delivery of a
statement of Price Differential due on the following Remittance Date, Buyer
shall deliver notice to Sellers and Interim Servicer of its intent to renew the
appointment of Interim Servicer for an additional thirty-day period, provided,
if Buyer fails to deliver such notice, Sellers shall have the right to request
that Buyer deliver such notice on or before the Remittance Date.  In the event
Buyer fails to renew Interim Servicer’s appointment as Interim Servicer, Buyer
shall appoint a successor servicer (which successor servicer shall be Wells
Fargo Bank, N.A. or such other successor to whom, so long as no default or Event
of Default has occurred and is continuing, Sellers have provided their consent,
such consent not to be unreasonably withheld, conditioned or delayed).  Any such
successor servicer shall be entitled to fees and other servicing compensation as
agreed by such successor servicer, Buyer and, so long as no default or Event of
Default has occurred and is continuing, Sellers.  During such time as the
appointment of Interim Servicer has expired and prior to the appointment of any
successor servicer, Interim Servicer shall continue to service the Purchased
Assets in accordance with the terms of the Servicing Agreement and shall
cooperate with the transition of servicing to the successor servicer.

 

78

--------------------------------------------------------------------------------

 

(c)           Each Seller shall provide all information regarding Interim
Servicer requested by Buyer and otherwise cooperate in connection with Buyer’s
due diligence regarding Interim Servicer, which due diligence with respect to
information provided prior to the Closing Date shall be completed by Buyer on or
before the Closing Date.  Seller shall cause Interim Servicer to comply with all
of Interim Servicer’s obligations under the Servicing Agreement.  Neither Seller
nor Interim Servicer may assign its rights or obligations under the Servicing
Agreement without the prior written consent of Buyer.

 

(d)           The Servicing Agreement shall grant Sellers the right, so long as
no Default or Event of Default has occurred and is continuing, to direct Interim
Servicer with respect to modifications, waivers, consents and other actions
related to the Purchased Assets; provided, however, that Sellers shall not and
shall not direct Interim Servicer to (i) make any Material Modification without
the prior written consent of Buyer (such consent to be given or withheld in
Buyer’s commercially reasonable discretion), or (ii) take any action which would
result in a violation of the obligations of any Person under the Servicing
Agreement, the Repurchase Agreement or any other Repurchase Document, or which
would otherwise be inconsistent with the rights of Buyer under the Repurchase
Documents.  Buyer, as owner of the Purchased Assets, shall own all related
servicing and voting rights and, as owner, shall act as Interim Servicer with
respect to the Purchased Assets, subject to an interim revocable option from
Buyer in favor of Sellers to direct Interim Servicer, so long as no Default or
Event of Default has occurred and is continuing; provided, however, that Sellers
cannot give any direction or take any action that could materially adversely
affect the value or collectability of any amounts due with respect to the
Purchased Assets without the consent of Buyer, such consent to be given or
withheld by Buyers.  Such revocable option is not evidence of any ownership or
other interest or right of any Seller in any Purchased Asset.

 

(e)           The servicing fee payable to Interim Servicer shall be payable as
a servicing fee in accordance with the Repurchase Agreement and the Servicing
Agreement, including without limitation pursuant to priority first of
Section 5.02 of the Repurchase Agreement or priority first of Section 5.03 of
the Repurchase Agreement, as applicable.  Each Seller shall be solely
responsible for the payment, from such Seller’s own funds, of all fees and
expenses of the Interim Servicer, which shall not be payable as a servicing fee
by Interim Servicer or otherwise under the Repurchase Agreement or the Servicing
Agreement.

 

Section 17.02       Accounts Related to Purchased Assets.  All accounts directly
related to the Purchased Assets shall be maintained at Wells Fargo Bank, N.A.
acceptable to Buyer, and each Seller shall cause the Underlying Obligor to enter
into the contractual arrangements with Buyer and such Seller that are necessary
in order to create a perfected security interest in favor of Buyer in all such
accounts, including, without limitation, an Account Control Agreement in form
and substance reasonably acceptable to Buyer.

 

Section 17.03       Servicing Reports.  Each Seller shall deliver to deliver to
Buyer and Custodian a monthly remittance report on or before the third Business
Day immediately prior to each Remittance Date containing servicing information,
including those fields reasonably requested by Buyer from time to time, on an
asset by asset and in the aggregate, with respect to the Purchased Assets for
the month (or any portion thereof) before the date of such report.

 

79

--------------------------------------------------------------------------------


 

Section 17.04       Event of Default.  If an Event of Default or an Interim
Servicer Event of Default exists, Buyer shall have the right at any time
thereafter to terminate the Servicing Agreement and transfer the Servicing of
the Purchased Assets to Buyer or its designee, at no cost or expense to Buyer,
it being agreed that each Seller will pay any fees and expenses required to
terminate such Servicing Agreement and transfer servicing to Buyer or its
designee in such event.

 

ARTICLE 18

 

MISCELLANEOUS

 

Section 18.01       Governing Law.  This Agreement and any claim, controversy or
dispute arising under or related to or in connection with this Agreement, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties will be governed by the laws of the State of
New York without regard to any conflicts of law principles other than
Section 5-1401 of the New York General Obligations Law.

 

Section 18.02       Submission to Jurisdiction; Service of Process.  Each Party
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan and of the United States District Court of the Southern
District of New York, or in any court with jurisdiction that is located in
Delaware, California or the state where the related Underlying Mortgaged
Property is located, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to the Repurchase Documents, or for
recognition or enforcement of any judgment, and each Party irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such State court or, to the fullest
extent permitted by applicable law, in such Federal court.  Each Party agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  Nothing in this Agreement or the other Repurchase
Documents shall affect any right that Buyer may otherwise have to bring any
action or proceeding arising out of or relating to the Repurchase Documents
against any Seller or its properties in the courts of any jurisdiction.  Each
Party irrevocably and unconditionally waives, to the fullest extent permitted by
Requirements of Law, any objection that it may now or hereafter have to the
laying of venue of any action or proceeding arising out of or relating to the
Repurchase Documents in any court referred to above, and the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.  Each Party irrevocably consents to service of process in the manner
provided for notices in Section 18.12.  Nothing in this Agreement will affect
the right of any party hereto to serve process in any other manner permitted by
applicable law.

 

Section 18.03       IMPORTANT WAIVERS.

 

(a)           EACH SELLER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY RIGHT TO ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY
ACTION OR PROCEEDING BROUGHT AGAINST IT BY BUYER OR ANY INDEMNIFIED PERSON.

 

80

--------------------------------------------------------------------------------


 

(b)           TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, EACH PARTY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE BETWEEN THEM, WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE, ARISING OUT OF, CONNECTED WITH OR RELATED TO THE REPURCHASE
DOCUMENTS, THE PURCHASED ASSETS, THE TRANSACTIONS, ANY DEALINGS OR COURSE OF
CONDUCT BETWEEN THEM, OR ANY STATEMENTS (WRITTEN OR ORAL) OR OTHER ACTIONS OF
EITHER PARTY.  NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY
OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  INSTEAD,
ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A
JURY.

 

(c)           TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, EACH SELLER HEREBY
WAIVES ANY RIGHT TO CLAIM OR RECOVER IN ANY LITIGATION WHATSOEVER INVOLVING ANY
INDEMNIFIED PERSON, ANY SPECIAL, EXEMPLARY, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE WHATSOEVER OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES, WHETHER SUCH WAIVED DAMAGES ARE BASED
ON STATUTE, CONTRACT, TORT, COMMON LAW OR ANY OTHER LEGAL THEORY, WHETHER THE
LIKELIHOOD OF SUCH DAMAGES WAS KNOWN AND REGARDLESS OF THE FORM OF THE CLAIM OF
ACTION AND BOTH SELLERS AND BUYER WAIVE ANY RIGHTS THEY MAY HAVE TO RECOVER
PUNITIVE DAMAGES AGAINST THE OTHER IN ANY SUCH PROCEEDING.  NO INDEMNIFIED
PERSON SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED
RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH
TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN
CONNECTION WITH ANY REPURCHASE DOCUMENT OR THE TRANSACTIONS.

 

(d)           EACH PARTY CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
THE OTHER PARTY OR AN INDEMNIFIED PERSON HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE OTHER PARTY OR AN INDEMNIFIED PERSON WOULD NOT SEEK TO
ENFORCE ANY OF THE WAIVERS IN THIS SECTION 18.03 IN THE EVENT OF LITIGATION OR
OTHER CIRCUMSTANCES.  THE SCOPE OF SUCH WAIVERS IS INTENDED TO BE
ALL—ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THE REPURCHASE DOCUMENTS, REGARDLESS OF THEIR
LEGAL THEORY.

 

(e)           EACH PARTY ACKNOWLEDGES THAT THE WAIVERS IN THIS SECTION 18.03 ARE
A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT SUCH PARTY HAS
ALREADY RELIED ON SUCH WAIVERS IN ENTERING INTO THE REPURCHASE DOCUMENTS, AND
THAT SUCH PARTY WILL CONTINUE TO RELY ON SUCH WAIVERS IN THEIR RELATED FUTURE
DEALINGS UNDER THE REPURCHASE DOCUMENTS.  EACH PARTY FURTHER REPRESENTS AND
WARRANTS THAT IT HAS REVIEWED SUCH WAIVERS WITH ITS LEGAL

 

81

--------------------------------------------------------------------------------


 

COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL AND OTHER
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

(f)            THE WAIVERS IN THIS SECTION 18.03 ARE IRREVOCABLE, MEANING THAT
THEY MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND SHALL APPLY TO ANY
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO ANY OF THE REPURCHASE
DOCUMENTS.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 

(g)           THE PROVISIONS OF THIS SECTION 18.03 SHALL SURVIVE TERMINATION OF
THE REPURCHASE DOCUMENTS AND THE INDEFEASIBLE PAYMENT IN FULL OF THE REPURCHASE
OBLIGATIONS.

 

Section 18.04       Integration.  The Repurchase Documents supersede and
integrate all previous negotiations, contracts, agreements and understandings
(whether written or oral) between the Parties relating to a sale and repurchase
of Purchased Assets and the other matters addressed by the Repurchase Documents,
and contain the entire final agreement of the Parties relating to the subject
matter thereof.

 

Section 18.05       Single Agreement.  Each Seller agrees that (a) each
Transaction is in consideration of and in reliance on the fact that all
Transactions constitute a single business and contractual relationship, and that
each Transaction has been entered into in consideration of the other
Transactions, (b) a default by it in the payment or performance of any its
obligations under a Transaction shall constitute a default by it with respect to
all Transactions, (c) Buyer may set off claims and apply properties and assets
held by or on behalf of Buyer with respect to any Transaction against the
Repurchase Obligations owing to Buyer with respect to other Transactions, and
(d) payments, deliveries and other transfers made by or on behalf of any Seller
with respect to any Transaction shall be deemed to have been made in
consideration of payments, deliveries and other transfers with respect to all
Transactions, and the obligations of such Seller to make any such payments,
deliveries and other transfers may be applied against each other and netted.

 

Section 18.06       Use of Employee Plan Assets.  No assets of an employee
benefit plan subject to any provision of ERISA shall be used by either Party in
a Transaction.

 

Section 18.07       Survival and Benefit of Sellers’ Agreements.  The Repurchase
Documents and all Transactions shall be binding on and shall inure to the
benefit of the Parties and their successors and permitted assigns.  All of each
Seller’s representations, warranties, agreements and indemnities in the
Repurchase Documents shall survive the termination of the Repurchase Documents
and the payment in full of the Repurchase Obligations, and shall apply to and
benefit all Indemnified Persons, Buyer and its successors and assigns, Eligible
Assignees and Participants.  No other Person shall be entitled to any benefit,
right, power, remedy or claim under the Repurchase Documents.

 

82

--------------------------------------------------------------------------------


 

Section 18.08       Assignments and Participations.

 

(a)           Each Seller shall not sell, assign or transfer any of its rights
or the Repurchase Obligations or delegate its duties under this Agreement or any
other Repurchase Document without the prior written consent of Buyer, and any
attempt by a Seller to do so without such consent shall be null and void.  Buyer
may at any time, without the consent of or notice to any Seller, sell
participations to any Person (other than a natural person or Seller or
Guarantor) (a “Participant”) in all or any portion of Buyer’s rights and/or
obligations under the Repurchase Documents; provided, that (i) Buyer’s
obligations and each Seller’s rights and obligations under the Repurchase
Documents shall remain unchanged, (ii) Buyer shall remain solely responsible to
Sellers for the performance of such obligations, and (iii) Sellers shall
continue to deal solely and directly with Buyer in connection with Buyer’s
rights and obligations under the Repurchase Documents.  No Participant shall
have any right to approve any amendment, waiver or consent with respect to any
Repurchase Document, except to the extent that the Repurchase Price or Price
Differential of any Purchased Asset would be reduced or the Repurchase Date of
any Purchased Asset would be postponed.  Each Participant shall be entitled to
the benefits of Article 12 to the same extent as if it had acquired its interest
by assignment pursuant to Section 18.08(e); so long as such Participant agrees
to be subject to Section 12.06 as if it were an Eligible Assignee.  To the
extent permitted by Requirements of Law, each Participant shall be entitled to
the benefits of Sections 10.02(j) and 18.17 to the same extent as if it had
acquired its interest by assignment pursuant to Section 18.08(c).

 

(b)           Buyer may at any time, without consent of any Seller or Guarantor
but upon notice to Sellers, sell and assign to any Eligible Assignee all or any
portion of all of the rights and obligations of Buyer under the Repurchase
Documents and, so long as no Default or Event of Default has occurred and is
continuing, Buyer shall act as agent for the Eligible Assignee.  Each such
assignment shall be made pursuant to an Assignment and Acceptance substantially
in the form of Exhibit F (an “Assignment and Acceptance”).  From and after the
effective date of such Assignment and Acceptance, (i) such Eligible Assignee
shall be a Party and, to the extent provided therein, have the rights and
obligations of Buyer under the Repurchase Documents with respect to the
percentage and amount of the Repurchase Price allocated to it, (ii) Buyer shall,
to the extent provided therein, if such Assignment and Acceptance is executed
after an Event of Default, be released from such obligations (and, in the case
of an Assignment and Acceptance covering all or the remaining portion of Buyer’s
obligations under this Agreement, Buyer shall cease to be a Party hereto),
provided that (A) at all times prior to an Event of Default, Buyer shall remain
solely responsible to Sellers for the performance of such obligations and
(B) Buyer shall remain solely responsible for all claims which are based on
events which occurred prior to the date of such Assignment and Acceptance,
(iii) at all times prior to an Event of Default, Sellers shall continue to deal
solely and directly with Buyer in connection with Buyer’s rights and obligations
under the Repurchase Documents, (iv) the obligations of Buyer shall be deemed to
be so reduced, and (v) Buyer will give prompt written notice thereof (including
identification of the Eligible Assignee and the amount of Repurchase Price
allocated to it) to each Party (but Buyer shall not have any liability for any
failure to timely provide such notice).  Any sale or assignment by Buyer of
rights or obligations under the Repurchase Documents that does not comply with
this Section 18.08(c) shall be treated for purposes of the Repurchase Documents
as a sale by such Buyer of a participation in such rights and obligations in
accordance with Section 18.08(b).  Notwithstanding the foregoing, so

 

83

--------------------------------------------------------------------------------


 

long as no Default or Event of Default has occurred and is continuing, Buyer
shall not assign, syndicate and/or participate any of its rights to any
competitor of a Seller described on the attached Exhibit I hereto.

 

(c)           Each Seller shall cooperate with Buyer in connection with any such
sale and assignment of participations or assignments and shall enter into such
restatements of, and amendments, supplements and other modifications to, the
Repurchase Documents to give effect to any such sale or assignment; provided,
that none of the foregoing shall change any economic or other material term of
the Repurchase Documents in a manner adverse to a Seller without the consent of
such Seller.

 

(d)           Buyer shall have the right to partially or completely syndicate
and or all of its rights under the Agreement and the other Repurchase Documents
to any Eligible Assignee.

 

(e)           Each Seller shall maintain a register (the “Register”) on which it
will record the name and address of the Buyer and each assignee of any of its
rights hereunder, and the Repurchase Price (and Price Differential) owing to
each such Person pursuant to the terms of this Agreement and the other
Repurchase Documents.  Assignment by Buyer or any of Buyer’s assignees of its
rights hereunder may be effected only if a corresponding entry is made in the
Register pursuant to this Section 18.08(f).  The entries in the Register shall
be conclusive and binding for all purposes, absent manifest error.  The Register
shall be available for inspection by Buyer and any assignee of Buyer’s rights
hereunder at any reasonable time and from time to time upon reasonable prior
notice.

 

(f)            If Buyer sells a participation of its rights hereunder, it shall,
acting solely for this purpose as a non-fiduciary agent of the applicable
Seller, maintain a register (the “Participant Register”) on which it will record
the name and address of each participant and the Repurchase Price (and Price
Differential) of each participant’s interest in such rights.  The entries in the
Participant Register shall be conclusive absent manifest error, and Buyer shall
treat each Person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement.  Buyer shall not
have any obligation to disclose all or any portion of the Participant Register
to any Person except to the extent that such disclosure is necessary to
establish that the Transactions are maintained “in registered form” within the
meaning of Treasury regulations section 5f.103-1(c).

 

Section 18.09       Ownership and Hypothecation of Purchased Assets.  Title to
all Purchased Assets shall pass to and vest in Buyer on the applicable Purchase
Dates and, subject to the terms of the Repurchase Documents, Buyer or its
designee shall have free and unrestricted use of all Purchased Assets and be
entitled to exercise all rights, privileges and options relating to the
Purchased Assets as the owner thereof, including rights of subscription,
conversion, exchange, substitution, voting, consent and approval, and to direct
any servicer or trustee.  Buyer or its designee may engage in repurchase
transactions with the Purchased Assets or otherwise sell, pledge, repledge,
transfer, hypothecate, or rehypothecate the Purchased Assets, all on terms that
Buyer may determine, so long as Buyer provides the applicable Seller with
advance notice of them; provided, that no such transaction shall affect the
obligations of Buyer to transfer the Purchased Assets to such Seller on the
applicable Repurchase Dates free and clear of any pledge, Lien, security
interest, encumbrance, charge or other adverse claim.  In the event Buyer
engages

 

84

--------------------------------------------------------------------------------


 

in a repurchase transaction with any of the Purchased Assets or otherwise
pledges or hypothecates any of the Purchased Assets, Buyer shall have the right
to assign to Buyer’s counterparty any of the applicable representations or
warranties herein and the remedies for breach thereof, as they relate to the
Purchased Assets that are subject to such repurchase transaction.

 

Section 18.10       Confidentiality.  All information regarding the terms set
forth in any of the Repurchase Documents or the Transactions shall be kept
confidential and shall not be disclosed by either Party to any Person except
(a) to the Affiliates of such Party or its or their respective directors,
officers, employees, agents, advisors and other representatives who are informed
of the confidential nature of such information and instructed to keep it
confidential, (b) to the extent requested by any regulatory authority or
required by Requirements of Law, (c) to the extent required to be included in
the financial statements of either Party or an Affiliate thereof, (d) to the
extent required to exercise any rights or remedies under the Repurchase
Documents, Purchased Assets or Underlying Mortgaged Properties, (e) to the
extent required to consummate and administer a Transaction, (f) to any actual or
prospective Participant, Eligible Assignee or Hedge Counterparty which agrees to
comply with this Section 18.10, and (g) in connection with a public market
transaction of Guarantor, but only to the extent such disclosure is legally
required pursuant to an applicable Requirement of Law; provided, that no such
disclosure made with respect to any Repurchase Document shall include a copy of
such Repurchase Document to the extent that a summary would suffice, but if it
is necessary for a copy of any Repurchase Document to be disclosed, all pricing
and other economic terms set forth therein shall be redacted before disclosure.

 

Section 18.11       No Implied Waivers.  No failure on the part of Buyer to
exercise, or delay in exercising, any right or remedy under the Repurchase
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right or remedy thereunder preclude any further exercise thereof
or the exercise of any other right.  The rights and remedies in the Repurchase
Documents are cumulative and not exclusive of any rights and remedies provided
by law.  Application of the Default Rate after an Event of Default shall not be
deemed to constitute a waiver of any Event of Default or Buyer’s rights and
remedies with respect thereto, or a consent to any extension of time for the
payment or performance of any obligation with respect to which the Default Rate
is applied.  Except as otherwise expressly provided in the Repurchase Documents,
no amendment, waiver or other modification of any provision of the Repurchase
Documents shall be effective without the signed agreement of the applicable
Seller and Buyer.  Any waiver or consent under the Repurchase Documents shall be
effective only if it is in writing and only in the specific instance and for the
specific purpose for which given.

 

Section 18.12       Notices and Other Communications.  Unless otherwise provided
in this Agreement, all notices, consents, approvals, requests and other
communications required or permitted to be given to a Party hereunder shall be
in writing and sent prepaid by hand delivery, by certified or registered mail,
by expedited commercial or postal delivery service, or by facsimile or email if
also sent by one of the foregoing, to the address for such Party specified in
Annex I or such other address as such Party shall specify from time to time in a
notice to the other Party.  Any of the foregoing communications shall be
effective when delivered, if delivered prior to 4:00 PM recipient local time on
a Business Day, and otherwise on the next succeeding Business Day.  A Party
receiving a notice that does not comply with the technical requirements

 

85

--------------------------------------------------------------------------------


 

of this Section 18.12 may elect to waive any deficiencies and treat the notice
as having been properly given.

 

Section 18.13       Counterparts; Electronic Transmission.  Any Repurchase
Document may be executed in counterparts, each of which shall be deemed to be an
original, but all of which shall together constitute but one and the same
instrument.  The parties agree that this Agreement, any documents to be
delivered pursuant to this Agreement, any other Repurchase Document and any
notices hereunder may be transmitted between them by email and/or facsimile. 
The parties intend that faxed signatures and electronically imaged signatures
such as .pdf files shall constitute original signatures and are binding on all
parties

 

Section 18.14       No Personal Liability.  No administrator, incorporator,
Affiliate, owner, member, partner, stockholder, officer, director, employee,
agent or attorney of Buyer, any Indemnified Person, any Seller or Guarantor, as
such, shall be subject to any recourse or personal liability under or with
respect to any obligation of Buyer, any Seller or Guarantor under the Repurchase
Documents, whether by the enforcement of any assessment, by any legal or
equitable proceeding, by virtue of any statute or otherwise; it being expressly
agreed that the obligations of Buyer, any Seller and Guarantor under the
Repurchase Documents are solely their respective corporate, limited liability
company or partnership obligations, as applicable, and that any such recourse or
personal liability is hereby expressly waived.  This Section 18.14 shall survive
the termination of the Repurchase Documents.

 

Section 18.15       Protection of Buyer’s Interests in the Purchased Assets;
Further Assurances.

 

(a)           Each Seller shall cause the Repurchase Documents and/or all
financing statements and continuation statements and any other necessary
documents covering the right, title and interest of Buyer to the Purchased
Assets to be promptly recorded, registered and filed, and at all times to be
kept recorded, registered and filed, all in such manner and in such places as
may be required by law fully to preserve and protect such right, title and
interest.  Each Seller shall deliver to Buyer file—stamped copies of, or filing
receipts for, any document recorded, registered or filed as provided above, as
soon as available following such recording, registration or filing.  Each Seller
shall execute any and all documents reasonably required to fulfill the intent of
this Section 18.15.

 

(b)           Each Seller will promptly at its expense execute and deliver such
instruments and documents and take such other actions as Buyer may reasonably
request from time to time in order to perfect, protect, evidence, exercise and
enforce Buyer’s rights and remedies under and with respect to the Repurchase
Documents, the Transactions and the Purchased Assets.

 

(c)           If either Seller fails to perform any of its Repurchase
Obligations, Buyer may (but shall not be required to) perform or cause to be
performed such Repurchase Obligation, and the costs and expenses incurred by
Buyer in connection therewith shall be payable by Sellers.  Without limiting the
generality of the foregoing, each Seller authorizes Buyer, at the option of
Buyer and the expense of such Seller, at any time and from time to time, to take
all actions and pay all amounts that Buyer deems necessary or appropriate to
protect, enforce,

 

86

--------------------------------------------------------------------------------


 

preserve, insure, service, administer, manage, perform, maintain, safeguard,
collect or realize on the Purchased Assets and Buyer’s Liens and interests
therein or thereon and to give effect to the intent of the Repurchase
Documents.  No Default or Event of Default shall be cured by the payment or
performance of any Repurchase Obligation by Buyer on behalf of a Seller.  Buyer
may make any such payment in accordance with any bill, statement or estimate
procured from the appropriate public office or holder of the claim to be
discharged without inquiry into the accuracy of such bill, statement or estimate
or into the validity of any tax assessment, sale, forfeiture, tax Lien, title or
claim except to the extent such payment is being contested in good faith by a
Seller in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.  Buyer shall endeavor to give Sellers notice
prior to commencing any action under this Section 18.15(c), but the failure to
do so shall have no adverse effect of any kind on Buyer.

 

(d)           Without limiting the generality of the foregoing, each Seller will
no earlier than six (6) months or later than three (3) months before the
fifth (5th) anniversary of the date of filing of each UCC financing statement
filed in connection with to any Repurchase Document or any Transaction, (i) 
deliver and file or cause to be filed an appropriate continuation statement with
respect to such financing statement (provided that Buyer may elect to file such
continuation statement), and (ii) deliver or cause to be delivered to Buyer an
opinion of counsel, in form and substance reasonably satisfactory to Buyer,
confirming and updating the opinion delivered pursuant to Section 6.01(a) with
respect to perfection and otherwise to the effect that the security interests
hereunder continue to be enforceable and perfected security interests, subject
to no other Liens of record except as provided herein or otherwise permitted
hereunder, which opinion may contain usual and customary assumptions,
limitations and exceptions.

 

(e)           Except as provided in the Repurchase Documents, the sole duty of
Buyer, Custodian or any other designee or agent of Buyer with respect to the
Purchased Assets shall be to use reasonable care in the custody, use, operation
and preservation of the Purchased Assets in its possession or control.  Buyer
shall incur no liability to any Seller or any other Person for any act of
Governmental Authority, act of God or other destruction in whole or in part or
negligence or wrongful act of custodians or agents selected by Buyer with
reasonable care, or Buyer’s failure to provide adequate protection or insurance
for the Purchased Assets.  Buyer shall have no obligation to take any action to
preserve any rights of any Seller in any Purchased Asset against prior parties,
and each Seller hereby agrees to take such action.  Buyer shall have no
obligation to realize upon any Purchased Asset except through proper application
of any distributions with respect to the Purchased Assets made directly to Buyer
or its agent(s).  So long as Buyer and Custodian shall act in good faith in
their handling of the Purchased Assets, each Seller waives or is deemed to have
waived the defense of impairment of the Purchased Assets by Buyer and Custodian.

 

(f)            At Buyer’s election (at Buyer’s sole cost and expense) and at any
time during the term of this Agreement, Buyer may complete and record any or all
of the Blank Assignment Documents as further evidence of Buyer’s ownership
interest in the related Purchased Assets.

 

Section 18.16       Default Rate.  To the extent permitted by Requirements of
Law, each Seller shall pay interest at the Default Rate on the amount of all
Repurchase Obligations

 

87

--------------------------------------------------------------------------------


 

(other than payments of Price Differential calculated at the Default Rate) not
paid when due under the Repurchase Documents until such Repurchase Obligations
are paid or satisfied in full.

 

Section 18.17       Set-off.  In addition to any rights now or hereafter granted
under the Repurchase Documents, Requirements of Law or otherwise, each Seller
hereby grants to Buyer and each Indemnified Person, to secure repayment of the
Repurchase Obligations, a right of set-off upon any and all of the following:
monies, securities, collateral or other property of each Seller and any proceeds
from the foregoing, now or hereafter held or received by Buyer, any Affiliate of
Buyer or any Indemnified Person, for the account of any Seller, whether for
safekeeping, custody, pledge, transmission, collection or otherwise, and also
upon any and all deposits (general, specified, special, time, demand,
provisional or final) and credits, claims or Indebtedness of a Seller at any
time existing, and any obligation owed by Buyer or any Affiliate of Buyer to a
Seller and to set—off against any Repurchase Obligations or Indebtedness owed by
any Seller and any Indebtedness owed by Buyer or any Affiliate of Buyer to
Seller, in each case whether direct or indirect, absolute or contingent, matured
or unmatured, whether or not arising under the Repurchase Documents and
irrespective of the currency, place of payment or booking office of the amount
or obligation and in each case at any time held or owing by Buyer, any Affiliate
of Buyer or any Indemnified Person to or for the credit of a Seller, without
prejudice to Buyer’s right to recover any deficiency.  Each of Buyer, each
Affiliate of Buyer and each Indemnified Person is hereby authorized upon any
amount becoming due and payable by a Seller to Buyer or any Indemnified Person
under the Repurchase Documents, the Repurchase Obligations or otherwise or upon
the occurrence of an Event of Default, without notice to any Seller, any such
notice being expressly waived by each Seller to the extent permitted by any
Requirements of Law, to set—off, appropriate, apply and enforce such right of
set—off against any and all items hereinabove referred to against any amounts
owing to Buyer or any Indemnified Person by a Seller under the Repurchase
Documents and the Repurchase Obligations, irrespective of whether Buyer, any
Affiliate of Buyer or any Indemnified Person shall have made any demand under
the Repurchase Documents and regardless of any other collateral securing such
amounts, and in all cases without waiver or prejudice of Buyer’s rights to
recover a deficiency.  Each Seller shall be deemed directly indebted to Buyer
and the other Indemnified Persons in the full amount of all amounts owing to
Buyer and the other Indemnified Parties by any Seller under the Repurchase
Documents and the Repurchase Obligations, and Buyer and the other Indemnified
Persons shall be entitled to exercise the rights of set—off provided for above. 
ANY AND ALL RIGHTS TO REQUIRE BUYER OR OTHER INDEMNIFIED PERSONS TO EXERCISE
THEIR RIGHTS OR REMEDIES WITH RESPECT TO THE PURCHASED ASSETS OR OTHER
INDEMNIFIED PERSONS UNDER THE REPURCHASE DOCUMENTS, PRIOR TO EXERCISING THE
FOREGOING RIGHT OF SET—OFF, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED BY EACH SELLER.

 

Buyer or any Indemnified Person shall promptly notify the applicable Seller
after any such set-off and application made by Buyer or such Indemnified Person,
provided that the failure to give such notice shall not affect the validity of
such set—off and application.  If an amount or obligation is unascertained,
Buyer may in good faith estimate that obligation and set-off in respect of the
estimate, subject to the relevant Party accounting to the other Party when the
amount or obligation is ascertained.  Nothing in this Section 18.17 shall be
effective to create a charge or other security interest.  This Section 18.17
shall be without prejudice and in addition to

 

88

--------------------------------------------------------------------------------

 

any right of set-off, combination of accounts, Lien or other rights to which any
Party is at any time otherwise entitled.

 

Section 18.18       Sellers’ Waiver of Setoff.  Each Seller hereby waives any
right of setoff it may have or to which it may be or become entitled under the
Repurchase Documents or otherwise against Buyer, any Affiliate of Buyer, any
Indemnified Person or their respective assets or properties.

 

Section 18.19       Power of Attorney.  Each Seller hereby authorizes Buyer to
file such financing statement or statements relating to the Purchased Assets
without such Seller’s signature thereon as Buyer, at its option, may deem
appropriate.  Each Seller hereby appoints Buyer as such Seller’s agent and
attorney in fact to execute any such financing statement or statements in such
Seller’s name and to perform all other acts which Buyer deems appropriate to
perfect and continue its ownership interest in and/or the security interest
granted hereby, if applicable, and at all times after the occurrence of a
Default or an Event of Default to protect, preserve and realize upon the
Purchased Assets, including, but not limited to, the right to endorse notes,
complete blanks in documents, transfer servicing, and sign assignments on behalf
of such Seller as its agent and attorney in fact.  This agency and power of
attorney is coupled with an interest and is irrevocable without Buyer’s
consent.  Each Seller shall pay the filing costs for any financing statement or
statements prepared pursuant to this Section 18.19.

 

Section 18.20       Periodic Due Diligence Review.  Buyer may perform continuing
due diligence reviews with respect to the Purchased Assets, each Seller,
Guarantor, Interim Servicer and Manager, including ordering new third party
reports, for purposes of, among other things, verifying compliance with the
representations, warranties, covenants, agreements, duties, obligations and
specifications made under the Repurchase Documents or otherwise.  Upon
reasonable prior notice to the applicable Seller, unless a Default or Event of
Default exists, in which case no notice is required, Buyer or its
representatives may during normal business hours inspect any properties and
examine, inspect and make copies of the books and records of such Seller,
Guarantor, Interim Servicer and Manager, the Mortgage Loan Documents and the
Servicing Files, except that such rights shall not apply with respect to assets
other than the Purchased Assets.  Each Seller shall make available to Buyer one
or more knowledgeable financial or accounting officers for the purpose of
answering questions of Buyer concerning any of the foregoing.  Each Seller shall
cause Interim Servicer to cooperate with Buyer by permitting Buyer to conduct
due diligence reviews of the Servicing Files.  Buyer may purchase Purchased
Assets from a Seller based solely on the information provided by such Seller to
Buyer in the Underwriting Package and the representations, warranties, duties,
obligations and covenants contained herein, and Buyer may at any time conduct a
partial or complete due diligence review on some or all of the Purchased Assets,
including ordering new credit reports and new Appraisals on the Underlying
Mortgaged Properties and otherwise re-generating the information used to
originate and underwrite such Purchased Assets.  Buyer may underwrite such
Purchased Assets itself or engage a mutually acceptable third-party underwriter
to do so.  Each Seller shall reimburse Buyer for all actual, out-of-pocket,
third-party costs and expenses incurred in connection with the activities
described in this Section 18.20, subject to an annual, calendar year dollar cap
of $30,000.

 

89

--------------------------------------------------------------------------------


 

Section 18.21       Time of the Essence.  Time is of the essence with respect to
all obligations, duties, covenants, agreements, notices or actions or inactions
of the parties under the Repurchase Documents.

 

Section 18.22       Joint and Several Repurchase Obligations.

 

(a)           Each Seller hereby acknowledges and agrees that (i) each Seller
shall be jointly and severally liable to Buyer to the maximum extent permitted
by Requirements of Law for all Repurchase Obligations, (ii) until all Repurchase
Obligations shall have been paid in full and the expiration of any applicable
preference or similar period pursuant to any Insolvency Law, or at law or in
equity, has expired, the liability of each Seller (A) shall be absolute and
unconditional and shall remain in full force and effect (and, if suspended or
terminated, shall be reinstated) and, for the avoidance of doubt, such liability
shall be absolute and unconditional and shall remain in full force and effect
even if Buyer shall not make a claim before the expiration of such period
asserting an interest in all or any part of any payment(s) received by Buyer,
and (B) shall not be discharged, affected, modified or impaired on the
occurrence from time to time of any event, including, but limited to, any of the
following events, whether or not with notice to, or the consent of, each or any
Seller: (1) the waiver, forbearance, compromise, settlement, release,
termination, modification or amendment (including, but not limited to, any
extension or postponement of the time for payment or performance or renewal or
refinancing) of any of the Repurchase Obligations, (2) the failure to give
notice to each or any Seller of the occurrence of a Default or an Event of
Default, (3) the release, substitution or exchange by Buyer of any Purchased
Asset (with or without consideration) or the acceptance by Buyer of any
additional collateral or the availability or claimed availability of any other
collateral or source of repayment or any nonperfection, subordination of
priority (whether at law or equity) or any other impairment of any collateral,
(4) the full or partial release of, or waiver or forbearance from enforcing any
rights against, any Person primarily or secondarily liable for payment or
performance of all or any part of the Repurchase Obligations, whether or not by
Buyer, and whether or not in connection with any Insolvency Proceeding affecting
any Seller or any other Person, has (x) any obligations in respect of the
Repurchase Obligations or any part thereof, or (y) granted any security interest
in any of its collateral as security for any of the Repurchase Obligations, or
(5) to the extent permitted by Requirements of Law, any other event, occurrence,
action or circumstance that would, in the absence of this Section 18.22, result
in the release or discharge, in whole or in part, of any or all of Sellers from
the payment, performance or observance of any Repurchase Obligation, (iii) Buyer
shall not be required first to initiate any suit or to attempt to enforce or
exhaust its remedies against any Seller or any other Person, in order to enforce
the Transaction Documents or seek payment and/or performance of any or all of
the Repurchase Obligations against any Seller and each Seller expressly agrees
that, notwithstanding the occurrence of any of the foregoing, each Seller is and
shall remain directly and primarily liable for all sums due under any of the
Transaction Documents, including, but not limited to, all of the Repurchase
Obligations, (iv) when making any demand hereunder against any Seller, Buyer
may, but shall be under no obligation to, make a similar demand on any other
Seller, and (x) any failure by Buyer to make any such demand, enforce or attempt
to enforce any of Buyer’s rights, or collect or attempt to collect any payments
from any other Seller, or (y) any release by Buyer of any other Seller shall
not, in either case, relieve any Seller of its obligations or liabilities
hereunder or under any other Transaction Document, and shall not impair or
affect the rights and remedies, express or implied, or as a matter of law or
equity, of Buyer against any

 

90

--------------------------------------------------------------------------------


 

Seller or all of the Sellers, and (v) on disposition by Buyer of any collateral
securing any of the Repurchase Obligations, each Seller shall be and shall
remain jointly and severally liable for any deficiency.

 

(b)           To the extent that any Seller (the “Paying Seller”) pays more than
its proportionate share of any payment made hereunder, the paying Seller shall
be entitled to seek and receive contribution from and against any other Seller
that has not paid its proportionate share; provided, that the provisions of this
Section 18.22 shall not limit the duties, covenants, agreements, obligations and
liabilities of any Seller to Buyer, and, notwithstanding any payment or payments
made by the paying Seller hereunder or any setoff or application of funds of the
paying Seller by Buyer, the paying Seller shall not be entitled to be subrogated
to any of the rights of Buyer against any other Seller or any collateral
security or guarantee or right of setoff held by Buyer, nor shall the paying
Seller seek or be entitled to seek any contribution or reimbursement from any
other Seller in respect of payments made by the paying Seller hereunder, until
all Repurchase Obligations are paid in full.  If any amount shall be paid to the
paying Seller on account of such subrogation rights at any time when all such
amounts shall not have been paid in full, such amount shall be held by the
paying Seller in trust for Buyer, segregated from other funds of the paying
Seller, and shall, forthwith upon receipt by the paying Seller, be turned over
to Buyer in the exact form received by the paying Seller (duly indorsed by the
paying Seller to Buyer, if required), to be applied against the Repurchase
Obligations, whether matured or unmatured, in such order as Buyer may determine.

 

(c)           The Repurchase Obligations are full recourse obligations to each
Seller, and each Seller hereby forever waives, demises, acquits and discharges
any and all defenses, and shall at no time assert or allege any defense, to the
contrary.

 

Section 18.23       Patriot Act Notice.  Buyer hereby notifies each Seller that
Buyer is required by the Patriot Act to obtain, verify and record information
that identifies such Seller.

 

Section 18.24       Successors and Assigns.  Subject to the foregoing, the
Repurchase Documents and any Transactions shall be binding upon and shall inure
to the benefit of the Parties and their successors and permitted assigns.

 

Section 18.25       Acknowledgement of Anti-Predatory Lending Policies.  Each
Seller and Buyer each have in place internal policies and procedures that
expressly prohibit their purchase of any high cost mortgage loan.

 

Section 18.26       Effect of Amendment and Restatement.  From and after the
date hereof, the Original Repurchase Agreement shall be amended, restated and
superseded in its entirety by this Agreement.  The parties hereto acknowledge
and agree that the liens and security interests granted under the Original
Repurchase Agreement are, in each case, continuing in full force and effect and,
upon the amendment and restatement of the Original Repurchase Agreement pursuant
to this Agreement, such liens and security interests secure and continue to
secure the payment of the Repurchase Obligations.[ONE OR MORE UNNUMBERED
SIGNATURE PAGES FOLLOW]

 

91

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.

 

 

 

 

 

SELLERS:

 

 

 

 

 

ACRC LENDER W LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Thomas A. Jaekel

 

 

Name: Thomas A. Jaekel

 

 

Title: Vice President

 

 

 

 

 

 

ACRC LENDER W TRS LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Thomas A. Jaekel

 

 

Name: Thomas A. Jaekel

 

 

Title: Vice President

 

 

 

 

 

 

BUYER:

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association

 

 

 

 

 

 

 

By:

/s/ John Nelson

 

 

Name: John Nelson

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------
